



Exhibit 10.1
 
Execution Version




AMENDMENT NO. 4 TO TERM LOAN CREDIT AND SECURITY AGREEMENT


THIS AMENDMENT NO. 4 TO TERM LOAN CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of June 16, 2020, is entered into by and among QUANTUM
CORPORATION, a Delaware corporation (“Quantum” and together with each Person
joined to the Credit Agreement (as defined below) as a borrower from time to
time, collectively, the “Borrowers” and each a “Borrower”), QUANTUM LTO
HOLDINGS, LLC, a Delaware limited liability company (“Quantum LTO” and, together
with each Person joined to the Credit Agreement as a guarantor from time to
time, collectively, the “Guarantors”, and each a “Guarantor”; the Guarantors,
together with the Borrowers, collectively the “Loan Parties” and each a “Loan
Party”), U.S. Bank National Association (“U.S. Bank”), in its capacity as
disbursing agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns, the “Agent”), and the Lenders (as
defined below) party hereto.


RECITALS


A.    The Agent, the Borrowers, the Guarantors, and the financial institutions
party thereto from time to time as lenders (collectively, the “Lenders” and each
a “Lender”) are parties to that certain Term Loan Credit and Security Agreement,
dated as of December 27, 2018 (as the same may have been amended, modified,
supplemented, renewed, restated or replaced from time to time prior to this
Amendment, the “Credit Agreement” and the Credit Agreement as amended by this
Amendment, the “Amended Credit Agreement”), pursuant to which the Lenders have
made certain loans to the Borrowers.


B.    (1) The Loan Parties (i) failed to deliver quarterly financial statements
with respect to the fiscal quarter ended March 31, 2020 and a Compliance
Certificate together with such quarterly financial statements, in each case, on
or prior to May 15, 2020 as required by Section 9.8 of the Credit Agreement,
which failure constitutes an Event of Default under Section 10.3 of the Credit
Agreement and (ii) failed to provide notice to Agent and Lenders of the
occurrence of the Events of Default described in clause (1)(i) above as required
under Section 9.5(a) of the Credit Agreement, which failure constitutes an Event
of Default under Section 10.4(a) of the Credit Agreement (the Events of Default
described in this clause (1), collectively, the “Term Loan Defaults”), (2) the
Loan Parties (i) failed to deliver quarterly financial statements with respect
to the fiscal quarter ended March 31, 2020 and a Compliance Certificate together
with such quarterly financial statements, in each case, on or prior May 15, 2020
as required by Section 9.8 of the Revolving Loan Agreement, which failure
constitutes an event of default under Section 10.3 of the Revolving Loan
Agreement and (ii) failed to provide notice to Revolving Agent of the occurrence
of the events of default described in clause (2)(i) above as required under
Section 9.5(a) of the Revolving Loan Agreement, which failure constitutes an
event of default under Section 10.5(a) of the Revolving Loan Agreement (the
events of default described in this clause (2), collectively, the “Revolving
Loan Defaults”), (3) (x) the Term Loan Defaults constitute events of default
under Section 10.11 of the Revolving Loan Agreement, which events of default
constitute Events of Default under Section 10.8 of the Credit Agreement, and (y)
the Revolving Loan Defaults constitute events of default under Section 10.11 of
the Revolving Loan Agreement, which events of default constitute Events of
Default under Section 10.8 of the Credit Agreement (the foregoing clauses (x)
and (y) collectively, the “Cross Defaults”) and (5) the Loan Parties failed to
provide notice to Agent and Lenders of the occurrence of the Cross Defaults
under Section 9.5(a) of the Credit Agreement, which failure constitutes an Event
of Default under Section 10.4(a) of the Credit Agreement (the Events of Default
described in this clause (5),





--------------------------------------------------------------------------------





together with the Term Loan Defaults, the Revolving Loan Defaults and the Cross
Defaults, collectively, the “Existing Defaults”).


C.    The Loan Parties have requested that the undersigned Lenders (which, for
the avoidance of doubt, constitute all affected Lenders for purposes of Section
16.2 of the Credit Agreement) (i) waive the Existing Defaults, (ii) advance an
additional $20,000,000 term loan and (iii) amend the Credit Agreement as set
forth herein, and the Lenders have agreed to advance the additional term loan
and amend the Credit Agreement, subject to the terms and conditions set forth
herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Definitions. Capitalized terms used herein and not defined shall have the
meanings given to such terms in the Amended Credit Agreement.


2.Waiver. Subject to the satisfaction of the conditions to effectiveness set
forth in Section 4 below, as of the Fourth Amendment Effective Date, the Lenders
hereby waive the Existing Defaults.


3.Amendments. In reliance upon the representations and warranties set forth in
Section 6 below, and subject to the satisfaction of the conditions to
effectiveness set forth in Section 4 below, as of the Fourth Amendment Effective
Date:


(a)The Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: single underlined text) as set forth in the pages of the
amended Credit Agreement attached as Annex A hereto; and


(b)Exhibits 1.2 and 3.2 to the Credit Agreement are each hereby amended and
restated in their entirety as set forth on Annex B hereto.


(c)Schedules 1.1, 4.4, 4.8(j), 5.2(a), 5.2(b), 5.4, 5.8(b), 5.8(e), 5.9, 5.10,
5.13, 5.18, 5.19, 5.20 and 5.21 to the Credit Agreement are each hereby amended
and restated in their entirety as set forth on Annex C hereto.


4.Conditions Precedent. This Amendment shall become effective on the date upon
which each of the following conditions is satisfied (such date, the “Fourth
Amendment Effective Date”), and the obligations of the Lenders party hereto to
advance the Term Loans to be made on the Fourth Amendment Effective Date
pursuant to Section 2.1(a)(ii) of the Amended Credit Agreement (the “Fourth
Amendment Term Loans”) are subject to the each of the following conditions being
satisfied:


(a)Executed Documents. (i) Agent and Lenders shall have received this Amendment,
duly authorized, executed and delivered by the Loan Parties, Agent and Lender,
(ii) each Lender shall have received a Note, in form and substance satisfactory
to such Lender, duly authorized, executed and delivered by Borrowers in favor of
each Lender that has requested a Note at least two Business Days prior to the
Closing Date, and (iii) Agent and Lenders shall have received (A) that certain
Swiss Security Confirmation Agreement, in form and substance satisfactory to
Agent and the Lenders, duly authorized, executed and delivered by Quantum and
Agent (the “Swiss Confirmation”) and (B) that





--------------------------------------------------------------------------------





certain Supplement to Intellectual Property Security Agreement, duly authorized,
executed and delivered by the Loan Parties and Agent (the “IP Supplement”);


(b)Intercreditor Agreement. Agent and Lenders shall have received, in form and
substance reasonably satisfactory to Agent and Lenders, an amendment to the
Intercreditor Agreement, duly authorized, executed and delivered by Revolving
Loan Agent and Agent and acknowledged by the Loan Parties (it being understood
and agreed that the First Amendment to Intercreditor Agreement, among the Agent
and the Revolving Agent and acknowledged by the Loan Parties, in the form
attached hereto as Annex E is satisfactory to Agent and Lenders);


(c)Financial Condition Certificate. Lenders shall have received an executed
Financial Condition Certificate in the form of Annex D hereto;


(d)Closing Certificate. Agent and Lenders shall have received a closing
certificate signed by the Chief Financial Officer of Borrowing Agent dated as of
the Fourth Amendment Effective Date, stating that (i) after giving effect to
this Amendment, all representations and warranties set forth in Section 6 below
are true and correct in all material respects on and as of such date; provided
that any representation and warranty that is qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects, (ii) on such date
no Default or Event of Default has occurred and is continuing or would result
from the making of the Fourth Amendment Term Loans and (iii) the conditions set
forth in Sections 4(e) and 4(o) have been satisfied;


(e)Liquidity. After giving effect to the Fourth Amendment Term Loans, Liquidity
shall be at least $15,000,000;


(f)Amendment to Revolving Loan Agreement. Lenders shall have received a true,
correct and complete copy of an amendment to the Revolving Loan Agreement, which
shall be in form and substance reasonably satisfactory to Lenders, duly
authorized, executed and delivered by the parties thereto and in effect on the
Fourth Amendment Effective Date (it being understood and agreed that the Third
Amendment to Amended and Restated Revolving Credit and Security Agreement, among
the Borrowers, Revolving Loan Agent and the Revolving Loan Lenders attached
hereto as Annex F is satisfactory to Lenders);


(g)Filings, Registrations and Recordings. Agent and Lenders shall have received
each document (including any Uniform Commercial Code financing statement and
Uniform Commercial Code termination statement) required by the Amended Credit
Agreement, any of the Other Documents or under Applicable Law or reasonably
requested by Agent or Lenders to be filed, registered or recorded in order to
create, in favor of Agent, a perfected security interest in or lien upon the
Collateral, and each such document shall have been properly filed, registered or
recorded (or arrangements reasonably satisfactory to Required Lenders for such
filing, registration or recording shall have been made) in each jurisdiction in
which the filing, registration or recordation thereof is so required or
requested;


(h)Secretary’s Certificates, Authorizing Resolutions and Good Standing
Certificates. Agent and Lenders shall have received, in form and substance
reasonably satisfactory to Lenders, a certificate of the Secretary or Assistant
Secretary (or other equivalent officer or manager) of each Loan Party dated as
of the Fourth Amendment Effective Date which shall certify (i) copies of
resolutions, in form and substance reasonably satisfactory to Lenders, of the
board of directors (or other equivalent governing body or member) of such Loan
Party authorizing (x) the execution, delivery





--------------------------------------------------------------------------------





and performance of this Amendment and any Other Document to which such Loan
Party is a party (including authorization of the incurrence of Indebtedness and
the borrowing of the Fourth Amendment Term Loans), and (y) consummation of the
transactions contemplated to be entered into in connection with this Amendment
(and such certificate shall state that such resolutions have not been amended,
modified, revoked or rescinded as of the date of such certificate), (ii) either
(x) the incumbency and signature of the officers of such Loan Party authorized
to execute this Amendment and the Other Documents or (y) no change in the
incumbency and signature of the officers of such Loan Party since the date of
the incumbency certificate most recently delivered to the Agent and Lenders
prior to the Fourth Amendment Effective Date, (iii) copies of the Organizational
Documents of such Loan Party as in effect on such date, complete with all
amendments thereto, and (iv) the good standing (or equivalent status) of such
Loan Party in its jurisdiction of organization, as evidenced by good standing
certificates (or the equivalent thereof issued by any applicable jurisdiction)
dated not more than thirty (30) days prior to the Fourth Amendment Effective
Date, issued by the Secretary of State or other appropriate official of each
such jurisdiction;


(i)Legal Opinion. Agent and Lenders shall have received, in form and substance
reasonably satisfactory to Agent and Lenders, the executed legal opinion of
counsel to the Loan Parties which shall cover such matters incident to the
transactions contemplated by this Amendment as Agent and Lenders may reasonably
require and each Loan Party hereby authorizes and directs such counsel to
deliver such opinion to Agent and Lenders;


(j)No Litigation. Other than in connection with the SEC Inquiry, (i) no
litigation, investigation or proceeding before or by any arbitrator or
Governmental Body shall be continuing or threatened against any Loan Party or
against the officers or directors of any Loan Party (A) in connection with this
Amendment, the Other Documents, or any of the transactions contemplated by this
Amendment and which, in the reasonable opinion of the Required Lenders, is
deemed material or (B) which could, in the reasonable opinion of the Required
Lenders, have a Material Adverse Effect; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to any Loan
Party or the conduct of its business or inconsistent with the due consummation
of the transactions contemplated by this Amendment shall have been issued by any
Governmental Body;


(k)Fees and Expenses. Agent and Lenders shall have received all fees and other
amounts due and payable on or prior to the Fourth Amendment Effective Date,
including, to the extent invoiced at least one Business Day prior to the Fourth
Amendment Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel) required
to be reimbursed or paid under this Amendment or any Other Document;


(l)Pro Forma Financial Statements. Lenders shall have received the unaudited pro
forma consolidated balance sheet of Quantum and its Subsidiaries for the fiscal
year ended March 31, 2020, after giving pro forma effect to the Amendment, any
borrowings occurring under the Amended Credit Agreement as of the Fourth
Amendment Effective Date and the other Fourth Amendment Transactions as if they
had occurred on such date;


(m)Payment Instructions. Agent and Lenders shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
Term Loan made on the Fourth Amendment Effective Date;


(n)Consents. Each Loan Party shall have obtained all Consents that are necessary
in connection with the financing contemplated by this Amendment and the Other
Documents, and each of the foregoing shall be in full force and effect;





--------------------------------------------------------------------------------







(o)No Material Adverse Change. (i) Since March 31, 2019, other than in
connection with the SEC Inquiry, there shall not have occurred any event,
condition or state of facts which could reasonably be expected to have a
Material Adverse Effect and (ii) no written representations made or written
information (taken as a whole, but excluding any projections, forward-looking
information or information of a general industry nature) supplied to Agent or
Lenders shall have been proven to be inaccurate or misleading in any material
respect;


(p)Notice of Borrowing.    Agent shall have received an executed Notice of
Borrowing;


(q)Bank Regulatory Information.


(i)Agent and Lenders shall have received all documentation and other information
required by bank regulatory authorities or reasonably requested by Agent or any
Lender under or in respect of applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that was
requested at least five Business Days prior to the Fourth Amendment Effective
Date;
(ii)At least five Business Days prior to the Fourth Amendment Effective Date, if
any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall deliver a Beneficial Ownership Certification to
Agent and Lenders;
(r)Searches. Lenders shall have received the results of a recent lien, tax lien,
judgment and litigation search in each of the jurisdictions or offices
(including, without limitation, in the United States Patent and Trademark Office
and the United States Copyright Office) in which UCC financing statement or
other filings or recordations should be made to evidence or perfect security
interests in all assets of the Loan Parties (or would have been made at any time
during the five years immediately preceding the Fourth Amendment Effective Date
to evidence or perfect Liens on any assets of the Loan Parties), and such search
shall reveal no Liens or judgments on any of the assets of the Loan Parties,
except for Permitted Encumbrances; and


(s)Warrants. Lenders and/or their Affiliates shall have received 3,400,000
warrants issued by Quantum in form and substance satisfactory to the Lenders at
the agreed purchase price (the “Fourth Amendment Warrants”).


5.Costs, Expenses and Taxes. Each Loan Party, jointly and severally, agrees to
pay on demand all costs and expenses of the Lenders incurred in connection with
the preparation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lenders with respect thereto).


6.Representations and Warranties. In addition to the continuing representations
and warranties heretofore or hereafter made by the Loan Parties to Agent and
Lenders pursuant to the Amended Credit Agreement and the Other Documents, each
Loan Party hereby represents and warrants to Agent and each Lender as follows:


(a)each Loan Party has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder;


(b)this Amendment has been duly executed and delivered by each Loan Party;







--------------------------------------------------------------------------------





(c)this Amendment constitutes the legal, valid and binding obligation of each
Loan Party enforceable in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally;


(d)the execution, delivery and performance of this Amendment (i) are within each
Loan Party’s corporate or company powers, as applicable, (ii) have been duly
authorized by all necessary corporate or company action, as applicable,
(iii) are not in contravention of law or the terms of such Loan Party’s
Organizational Documents or to the conduct of such Loan Party’s business or of
any Material Contract or undertaking to which such Loan Party is a party or by
which such Loan Party is bound, including without limitation the Revolving Loan
Documents, (iv) will not conflict with or violate any material provisions of any
law or regulation, or any judgment, order or decree of any Governmental Body,
(v) will not require the Consent of any Governmental Body, any party to a
Material Contract or any other Person, except (x) any Consents of any party to a
Material Contract or any other Person (other than a Governmental Body) with
respect to which the failure to obtain could not reasonably be expected,
individually or in the aggregate to have a Material Adverse Effect or (y) any
immaterial Consents of any Governmental Body, all of which will have been duly
obtained, made or complied with prior to the date hereof and which are in full
force and effect, and (vi) will not conflict with, nor result in any breach in
any of the provisions of or constitute a default under or result in the creation
of any Lien except Permitted Encumbrances upon any asset of such Loan Party
under the provisions of any material agreement, instrument, or other document to
which such Loan Party is a party or by which it or its property is a party or by
which it may be bound, including without limitation the Revolving Loan
Documents;


(e)each of the representations and warranties made by any Loan Party in or
pursuant to the Amended Credit Agreement and the Other Documents is true and
correct in all material respects on and as of the date hereof with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties are true and correct in all material
respects as of such earlier date); provided that any representation and warranty
qualified by “materiality”, “Material Adverse Effect” or similar language is
true and correct (after giving effect to any qualification therein) in all
respects;


(f)as of the date hereof, such Loan Party has no defenses, setoffs, rights of
recoupment, counterclaims or claims of any nature whatsoever with respect to the
Amended Credit Agreement, the Other Documents or the Obligations due thereunder,
and to the extent any such defenses, setoffs, rights of recoupment,
counterclaims or claims may exist on or prior to the date hereof, the same are
hereby expressly waived, released and discharged; and


(g)after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


7.Reaffirmation.
 
(a)By its execution hereof, each Loan Party expressly (i) acknowledges and
agrees to the terms and conditions of this Amendment, (ii) reaffirms all of its
respective covenants and other obligations set forth in the Amended Credit
Agreement and the Other Documents to which it is a party, (iii) acknowledges
that the Fourth Amendment Term Loans constitute Obligations under the Amended
Credit Agreement, and (iv) acknowledges that its respective covenants and other
obligations





--------------------------------------------------------------------------------





set forth in the Amended Credit Agreement and the Other Documents to which it is
a party remain in full force and effect; and


(b)Each Loan Party hereby ratifies and reaffirms (i) all of its payment and
performance obligations, contingent or otherwise, under the Amended Credit
Agreement and each of the Other Documents to which it is a party, and (b) its
grant to Agent of a security interest in the Collateral under the Amended Credit
Agreement and each of the Other Documents to which it is a party.


8.Governing Law. This Amendment and all matters relating hereto or arising
herefrom (whether arising under contract law, tort law or otherwise) shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.


9.Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and/or delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as modified hereby, are hereby amended so that
any reference therein to the Credit Agreement, whether direct or indirect, shall
mean a reference to the Credit Agreement as modified hereby. This Amendment
shall constitute an Other Document under the Amended Credit Agreement.


10.Effect of this Amendment. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies that the Agent or any Lender may have under the Amended
Credit Agreement or under any Other Document (except as expressly set forth
herein) or under applicable law, and shall not be considered to create a course
of dealing or to otherwise obligate, in any respect, the Agent or any Lender to
grant any waivers under the same or similar or other circumstances in the
future. To the extent that any provision of the Amended Credit Agreement or any
of the Other Documents are inconsistent with the provisions of this Amendment,
the provisions of this Amendment shall control.


11.Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.


12.Further Assurances. The Loan Parties shall execute and deliver such further
documents and take such further action as may be reasonably requested by Agent
or the Required Lenders to effectuate the provisions and purposes of this
Amendment.


13.Counterparts; Electronic Signature. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signature delivered by a party by facsimile or electronic
transmission (including email transmission of a .pdf image) shall be deemed to
be an original signature hereto.


14.Entire Understanding. This Amendment and the documents executed concurrently
herewith contain the entire understanding between each Loan Party, Agent and
each Lender and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof.


15.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent





--------------------------------------------------------------------------------





so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.


16.Captions. The captions at various places in this Amendment are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Amendment.


17.Jury Waiver. EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AMENDMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, ANY OTHER DOCUMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


18.Release. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Loan Party hereby, for itself and its
successors and permitted assigns, fully and without reserve, releases and
forever discharges each of the Agent and the Lenders, and their respective
successors and assigns, officers, directors, employees, representatives,
trustees, attorneys, agents, advisors (including attorneys, accountants and
experts) and affiliates (collectively the “Released Parties” and individually a
“Released Party”) from any and all actions, claims, demands, causes of action,
judgments, executions, suits, debts, liabilities, costs, damages, expenses or
other obligations of any kind and nature whatsoever, known or unknown, direct
and/or indirect, at law or in equity, whether now existing or hereafter asserted
(including, without limitation, any offsets, reductions, rebatement, claims of
usury or claims with respect to the negligence of any Released Party), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the Fourth Amendment Effective Date and are in any way directly or
indirectly arising out of or in any way connected to any of this Amendment, the
Amended Credit Agreement, any Other Document or any of the transactions
contemplated hereby or thereby (collectively, the “Released Matters”). Each Loan
Party, by execution hereof, hereby acknowledges and agrees that the agreements
in this Section are intended to cover and be in full satisfaction for all or any
alleged injuries or damages arising in connection with the Released Matters.


19.Lender Direction; Ratification. By its execution and delivery of its
signature page hereto, each of the undersigned Lenders, together constituting
Lenders having Loans and unused Commitments representing 100% of the sum of all
Loans outstanding and unused Commitments, (a) is authorizing and directing (i)
Agent to execute this Amendment, the Swiss Confirmation in the form attached
hereto as Annex G and the IP Supplement in the form attached hereto as Annex H,
(ii) Agent to execute that certain First Amendment to Intercreditor Agreement
dated as of the date hereof, among the Agent and the Revolving Agent and
acknowledged by the Loan Parties, in the form attached hereto as Annex E, and
(iii) Agent to consent to that certain Third Amendment to Amended and Restated





--------------------------------------------------------------------------------





Revolving Credit and Security Agreement executed by the Loan Parties, the
lenders signatory thereto and the Revolving Agent, attached hereto as Annex F
and (b) hereby ratifies Amendment No. 1 to Term Loan Credit and Security
Agreement dated as of March 30, 2020, Amendment No. 2 to Term Loan Credit and
Security Agreement dated as of March 31, 2020 and Amendment No. 3 to Term Loan
Credit and Security Agreement dated as of April 13, 2020.


[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.




LOAN PARTIES:
QUANTUM CORPORATION, as Borrower


By: /s/ J. Michael Dodson
Name:J. Michael Dodson
Title:Chief Financial Officer
 
QUANTUM LTO HOLDINGS, LLC, as Guarantor


By: /s/ J. Michael Dodson
Name:J. Michael Dodson
Title:Chief Financial Officer



AGENT:


U.S. BANK NATIONAL ASSOCIATION,
solely in its capacity as Agent and not in its individual capacity




By: /s/ Crystal Crudup-Burt
Name: Crystal Crudup-Burt
Title: Vice President

































  





--------------------------------------------------------------------------------





\\LA - 048009/000014 - 2059819 v16


  
\\LA - 048009/000014 - 2059819 v16
Final Version
Annex A - Conformed Credit Agreement (through Amendment No. 3)
  
\\LA - 048009/000014 - 2059819 v16




TERM LOAN CREDIT
AND
SECURITY AGREEMENT
U.S. BANK NATIONAL ASSOCIATION
(AS AGENT)
THE LENDERS PARTY HERETO
(AS LENDERS)
WITH
QUANTUM CORPORATION
(AS BORROWER)


December 27, 2018,
as amended by Amendment No. 1 dated as of March 30, 2020,
as further amended by Amendment No. 2 dated as of March 31, 2020,
as further amended by Amendment No. 3 dated as of April 13, 2020,
as further amended by Amendment No. 4 dated as of June 16, 2020








-viii-
  
\\LA - 048009/000014 - 2059819 v16


-i-
  
\\LA - 048009/000014 - 2059819 v16





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
I    DEFINITIONS.    1
1.1
Accounting Terms    1

1.2
General Terms    2

1.3
Uniform Commercial Code Terms    5155

1.4
Certain Matters of Construction    5155

1.5
Divisions    56

II    LOANS, PAYMENTS.    5256
2.1
Term Loan.    5256

2.2
General Provisions Regarding Payment; Register.    5661

2.3
Mandatory Prepayments; Voluntary Commitment Reductions and Prepayments.    5762

2.4
Use of Proceeds.    5964

III    INTEREST AND FEES.    6065
3.1
Interest.    6065

3.2
LIBOR Provisions.    6166

3.3
Fee Letter 62Fees    67

3.4
Maximum Charges    6267

3.5
Increased Costs    6268

3.6
Basis for DeterminingInability to Determine Interest Rate Inadequate or Unfair
63; Effect of Benchmark Transition Event    69

3.7
Capital Adequacy.    6471

3.8
Taxes.    6572

3.9
Replacement of Lenders    6875

3.10
Designation of a Different Lending Office    6976

IV    COLLATERAL: GENERAL TERMS    6976
4.1
Security Interest in the Collateral    6976

4.2
Perfection of Security Interest    7076

4.3
Preservation of Collateral    7077

4.4
Ownership and Location of Collateral.    7177

4.5
Defense of Agent’s and Lenders’ Interests    7178

4.6
Inspection of Premises    7279

4.7
Appraisals    7279

4.8
Receivables; Deposit Accounts and Securities Accounts.    7379






--------------------------------------------------------------------------------





4.9
Inventory    7683

4.10
Maintenance of Equipment    7683

4.11
Exculpation of Liability    7683

4.12
Financing Statements    7783

4.13
Investment Property Collateral.    7784

4.14
Provisions Regarding Certain Investment Property Collateral    7784

V    REPRESENTATIONS AND WARRANTIES.    7885
5.1
Authority    7885

5.2
Formation and Qualification.    7985

5.3
Survival of Representations and Warranties    7986

5.4
Tax Returns    7986

5.5
Financial Statements.    7986

5.6
Entity Names    8087

5.7
O.S.H.A.; Environmental Compliance; Flood Insurance.    8188

5.8
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.    8289

5.9
Intellectual Property    8390

5.10
Licenses and Permits    8491

5.11
No Default    8491

5.12
No Burdensome Restrictions    8491

5.13
No Labor Disputes    8491

5.14
Margin Regulations    8491

5.15
Investment Company Act    8592

5.16
Swaps    8592

5.17
Business and Property of the Loan Parties    8592

5.18
Equity Interests    8592

5.19
Commercial Tort Claims    8592

5.20
Letter of Credit Rights    8592

5.21
Material Contracts    8592

5.22
Investment Property Collateral    8693

5.23
Revolving Loan Documents    8693

5.24
Disclosure    8693

VI    AFFIRMATIVE COVENANTS.    8693
6.1
Compliance with Laws    8693

6.2
Conduct of Business and Maintenance of Existence and Assets    8794






--------------------------------------------------------------------------------





6.3
Books and Records    8794

6.4
Payment of Taxes    8794

6.5
Financial Covenants.    8794

6.6
Insurance.    8997

6.7
Payment of Indebtedness and Leasehold Obligations    9098

6.8
Environmental Matters.    9098

6.9
Standards of Financial Statements    9199

6.10
Federal Securities Laws    92100

6.11
Execution of Supplemental Instruments    92100

6.12
Government Receivables    92100

6.13
Post-Closing Covenants    92100

6.14
Board Observation Rights    94102

6.15
LTO Program    94102

VII    NEGATIVE COVENANTS.    95103
7.1
Merger, Consolidation, Acquisition and Sale of Assets.    95103

7.2
Creation of Liens    96104

7.3
Guarantees    96104

7.4
Investments    96104

7.5
Loans    96104

7.6
Capital Expenditures    97105

7.7
Restricted Payments    97105

7.8
Indebtedness    98106

7.9
Nature of Business    98106

7.10
Transactions with Affiliates    98106

7.11
Subsidiaries.    99107

7.12
Fiscal Year and Accounting Changes    99107

7.13
Amendment of Organizational Documents    100108

7.14
Compliance with ERISA    100108

7.15
Prepayment of Indebtedness    101109

7.16
Amendments to Certain Documents    101109

7.17
LTO Subsidiary as a Special Purpose Vehicle    101110

VIII    CONDITIONS PRECEDENT.    102110
8.1
Conditions to Initial Loans    102110

IX    INFORMATION AS TO BORROWERS.    106114
9.1
Lender Calls    106114






--------------------------------------------------------------------------------





9.2
Reports    106114

9.3
Environmental Reports.    107115

9.4
Litigation    108116

9.5
Material Occurrences    108116

9.6
Government Receivables    109117

9.7
Annual Financial Statements    109117

9.8
Quarterly Financial Statements    109117

9.9
Monthly Financial Statements    110118

9.10
Other Reports    110118

9.11
Additional Information    110118

9.12
Projected Operating Budget    111119

9.13
Variances From Operating Budget    111119

9.14
SEC Inquiry    111119

9.15
ERISA Notices and Requests    111119

9.16
Additional Documents    112120

9.17
Updated Information    112120

X    EVENTS OF DEFAULT.    112121
10.1
Nonpayment    113121

10.2
Breach of Representation    113121

10.3
Financial Information    113121

10.4
Noncompliance    113121

10.5
Judgments    114122

10.6
Bankruptcy    114122

10.7
Lien Priority    114122

10.8
Cross Default    114122

10.9
Termination or Limitation of Guaranty, Guarantor Security Agreement or Pledge
Agreement    115123

10.10
[Reserved]    115123

10.11
Invalidity    115123

10.12
SEC Inquiry    115123

10.13
Pension Plans    115123

10.14
Indictment    115123

XI    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.    115123
11.1
Rights and Remedies.    115123

11.2
Agent’s Discretion    118126






--------------------------------------------------------------------------------





11.3
Setoff    118126

11.4
Rights and Remedies not Exclusive    118126

11.5
Allocation of Payments After Event of Default    118126

XII    WAIVERS AND JUDICIAL PROCEEDINGS.    119127
12.1
Waiver of Notice    119127

12.2
Delay    119127

12.3
Jury Waiver    119127

XIII    EFFECTIVE DATE AND TERMINATION.    120128
13.1
Term    120128

13.2
Termination    120128

XIV    REGARDING AGENT.    120128
14.1
Appointment and Authority    120128

14.2
Rights as a Lender    121129

14.3
Exculpatory Provisions    121130

14.4
Reliance by Agent    124133

14.5
Delegation of Duties    125134

14.6
Resignation of Agent    125134

14.7
Non-Reliance on Agent and Other Lenders    126135

14.8
No Other Duties, Etc    127135

14.9
Agent May File Proofs of Claim    127135

14.10
Collateral and Guaranty Matters    127136

14.11
Withholding Tax    130138

14.12
No Reliance on Agent’s Customer Identification Program    130139

14.13
Swiss Law Governed Security Documents.    130139

XV    BORROWING AGENCY.    131140
15.1
Borrowing Agency Provisions.    131140

15.2
Waiver of Subrogation    132141

XVI    MISCELLANEOUS.    132141
16.1
Governing Law    132141

16.2
Entire Understanding.    133141

16.3
Successors and Assigns; Participations; New Lenders.    134143

16.4
Application of Payments    137145

16.5
Indemnity    137146

16.6
Notice    139147

16.7
Survival    140149






--------------------------------------------------------------------------------





16.8
Severability    140149

16.9
Expenses    140149

16.10
Injunctive Relief    141150

16.11
Consequential Damages    141150

16.12
Captions    142150

16.13
Counterparts; Electronic Signatures    142150

16.14
Construction    142151

16.15
Confidentiality; Sharing Information    142151

16.16
No Publicity    143153

16.17
Certifications From Banks and Participants; USA PATRIOT Act.    143153

16.18
Anti-Terrorism Laws    144153

16.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    144154

XVII    GUARANTY.    145154
17.1
Guaranty    145154

17.2
Waivers    145155

17.3
No Defense    146155

17.4
Guaranty of Payment    146155

17.5
Liabilities Absolute    146156

17.6
Waiver of Notice    148157

17.7
Agent’s Discretion    148157

17.8
Reinstatement    148157

17.9
Limitation on Obligations Guaranteed    149158

17.10
Financial Condition of Borrower and other Guarantors    150159

17.11
Bankruptcy, Etc.    150159

LIST OF EXHIBITS AND SCHEDULES


Exhibits
Exhibit 1.2
Form of Compliance Certificate
Exhibit 2.1
Form of Term Loan Note
Exhibit 2.2
Form of Payment Notification
Exhibit 3.2
Exhibit 3.8-1
Form of Notice of Borrowing
Form of U.S. Tax Compliance Certificate
Exhibit 3.8-2
Exhibit 3.8-3
Exhibit 3.8-4
Exhibit 8.1(d)
Form of U.S. Tax Compliance Certificate
Form of U.S. Tax Compliance Certificate
Form of U.S. Tax Compliance Certificate
Form of Financial Condition Certificate
Exhibit 16.3
Form of Assignment Agreement








--------------------------------------------------------------------------------





Schedules
Schedule 1.1
Commitments
Schedule 4.4
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property
Schedule 4.8(j)
Deposit and Investment Accounts
Schedule 5.1
Consents
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.7
Environmental
Schedule 5.8(b)
Litigation
Schedule 5.8(e)
Plans
Schedule 5.9
Intellectual Property
Schedule 5.10
Licenses and Permits
Schedule 5.13
Labor Disputes
Schedule 5.18
Equity Interests
Schedule 5.19
Commercial Tort Claims
Schedule 5.20
Letter of Credit Rights
Schedule 5.21
Material Contracts
Schedule 7.2
Permitted Encumbrances
Schedule 7.3
Guarantees
Schedule 7.4
Permitted Investments
Schedule 7.8
Permitted Indebtedness
 
 















-13-
  
\\LA - 048009/000014 - 2059819 v16




  
\\LA - 048009/000014 - 2059819 v16
TERM LOAN CREDIT
AND
SECURITY AGREEMENT


Term Loan Credit and Security Agreement, dated as of December 27, 2018, by and
among QUANTUM CORPORATION, a Delaware corporation (“Quantum” and together with
each Person joined hereto as a borrower from time to time, collectively, the
“Borrowers” and each a “Borrower”), each Person





--------------------------------------------------------------------------------





joined hereto as a guarantor from time to time (collectively, the “Guarantors”,
and each a “Guarantor” and together with the Borrowers, collectively the “Loan
Parties” and each a “Loan Party”), the financial institutions which are now or
which hereafter become a party hereto (together with their respective successors
and assigns, collectively, the “Lenders” and each individually a “Lender”), and
U.S. BANK NATIONAL ASSOCIATION (“U.S. BANK”), in its capacity as disbursing
agent and collateral agent for the Lenders (in such capacity, together with its
successors and assigns, the “Agent”).
IN CONSIDERATION of the mutual covenants and undertakings set forth herein, the
Loan Parties, Lenders and Agent hereby agree as follows:
I
DEFINITIONS.

1.Accounting Terms
. As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 hereof or elsewhere in this Agreement and accounting
terms partly defined in Section 1.2 hereof to the extent not defined shall have
the respective meanings given to them under GAAP; provided that, whenever such
accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP; provided that, notwithstanding the foregoing, if there
occurs after March 31, 2017 any change in GAAP that affects in any respect the
calculation of any covenant set forth in this Agreement or the definition of any
term defined under GAAP used in such calculations, and either Required Lenders
or Borrowing Agent so request, Lenders and Borrowing Agent shall negotiate in
good faith to amend the provisions of this Agreement that relate to the
calculation of such covenants with the intent of having the respective positions
of Agent, Lenders and the Loan Parties after such change in GAAP conform as
nearly as possible to their respective positions as of the Closing Date,
provided that, until any such amendments have been agreed upon, the covenants in
this Agreement shall be calculated as if no such change in GAAP had occurred and
the Loan Parties shall provide additional financial statements or supplements
thereto, attachments to Compliance Certificates and/or calculations regarding
financial covenants as Required Lenders may reasonably require in order to
provide the appropriate financial information required hereunder with respect to
the Loan Parties both reflecting any applicable changes in GAAP and as necessary
to demonstrate compliance with the financial covenants before giving effect to
the applicable changes in GAAP. The term “without qualification” as used herein
to refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified (other than qualifications pertaining solely to
changes in GAAP to the extent any such change has no effect on the calculation
of, or compliance with, any financial covenant contained herein), and (ii) does
not include any explanation, supplemental comment, or other comment concerning
the ability of the applicable Person to continue as a going concern or
concerning the scope of the audit, except in the case of each of the foregoing
clauses (i) and (ii), any such qualification, explanation, supplemental comment,
or comment resulting solely from (1) an upcoming maturity date with respect to
the Term Loan or the Revolving Loan Indebtedness or (2) a breach or anticipated
breach of a financial covenant. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Historical Audited Financial Statements for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
2.General Terms
. For purposes of this Agreement the following terms shall have the following
meanings:
“ABL Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.
“Accountants” shall have the meaning set forth in Section 9.7 hereof.





--------------------------------------------------------------------------------





“Acquired Indebtedness” shall mean Indebtedness of a Person whose assets or
Equity Interests are acquired by a Loan Party or any of its Subsidiaries in a
Permitted Acquisition; provided that such Indebtedness: (a) was in existence
prior to the date of such Permitted Acquisition, and (b) was not incurred in
connection with, or in contemplation of, such Permitted Acquisition.
“Activation Notice” shall have the meaning set forth in Section 4.8(h) hereof.
“Adjusted Funded Debt” shall mean, with respect to any Person on any date of
determination, the result of (a) the Funded Debt of such Person on such date,
minus (b) all Qualified Cash of such Person on such date.
“Advances” shall have the meaning provided for in the Revolving Loan Credit
Agreement.
“Affected Lender” shall have the meaning set forth in Section 3.9 hereof.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) solely for the purposes of Section 7.10, to vote ten percent (10%)
or more of the Equity Interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for any
such Person, and (y) for all other purposes, to vote a majority of the Equity
Interests having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for any such Person or to
direct or cause the direction of the management and policies of such Person
whether by ownership of Equity Interests, contract or otherwise. For the
avoidance of doubt, no Lender, in its capacity as a holder of Warrants, shall
constitute an Affiliate of Quantum.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and permitted assigns.
“Agreement” shall mean this Term Loan Credit and Security Agreement, as the same
may be amended, modified, supplemented, renewed, restated, refinanced or
replaced from time to time.
“Anti-Terrorism Laws” shall mean any Laws applicable to any Loan Party relating
to terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, all as amended, modified,
supplemented or replaced from time to time, including Executive Order No. 13224,
the USA PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act,
and the laws administered by OFAC (as any of the foregoing laws may from time to
time be amended, renewed, extended, or replaced).
“Applicable ECF Percentage” shall mean, for any fiscal year of Borrowers,
(a) 75.0% if the Total Net Leverage Ratio as of the last day of such fiscal year
is greater than or equal to 3.50:1.00, (b) 50.0% if the Total Net Leverage Ratio
as of the last day of such fiscal year is less than to 3.50:1.00 and greater
than or equal to 2.00:1.00 and (c) 0.0% if the Total Net Leverage Ratio as of
the last day of such fiscal year is less than to 2.00:1.00.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
binding orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean (a) 9.00% per annum with respect to Prime Rate
Loans and (b) 10.0% per annum with respect to LIBOR Rate Loans.
“Applicable Prepayment Premium” shall mean, as of any date of determination, an
amount equal to (a) during the period of time from and after the 30-month
anniversary of the Closing Date through the third anniversary of the Closing
Date, 5.0% of the principal amount prepaid or accelerated (including, without
limitation, automatic acceleration upon an Event of Default under Section 10.6
or operation of law upon the





--------------------------------------------------------------------------------





occurrence of a bankruptcy or insolvency event), (b) during the period of time
from and after the third anniversary of the Closing Date through the fourth
anniversary of the Closing Date, 2.0% of the principal amount prepaid or
accelerated (including, without limitation, automatic acceleration upon an Event
of Default under Section 10.6 or operation of law upon the occurrence of a
bankruptcy or insolvency event), and (c) after the fourth anniversary of the
Closing Date, zero.
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, e-fax, the Pinnacle System, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent or
Lenders pursuant to this Agreement or any Other Document, including any
financial statement, financial and other report, notice, request, certificate
and other information material; provided that Approved Electronic Communications
shall not include any notice, demand, communication, information, document or
other material that Agent specifically instructs a Person to deliver in physical
form.
“Assignment Agreement” shall mean a document in the form of Exhibit 16.3 hereto
or such other form acceptable to Agent and the Required Lenders.
“Audit Committee” shall mean the audit committee of Quantum.
“Average Liquidity” shall mean, for any period of determination, the quotient
obtained by dividing (a) the sum of Liquidity for each day during the applicable
period ending on the day immediately preceding such date of determination, by
(b) the number of days in such period.
“Average Undrawn Availability” shall have the meaning provided for in the
Revolving Loan Agreement (as in effect on the Fourth Amendment Effective Date).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 44 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Benchmark” shall mean, initially, LIBOR; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to Section 3.6(b)(i).
“Benchmark Replacement” shall mean, for any Interest Period, the first
alternative set forth in the order below that can be determined by the Required
Lenders as of the Benchmark Replacement Date:
(a)    the sum of: (i) Term SOFR or, if the Required Lenders reasonably
determine that Term SOFR for the applicable Corresponding Tenor cannot be
determined, the Next Available Term SOFR, and (ii) the Benchmark Replacement
Adjustment;
(b)    the sum of: (i) Compounded SOFR and (ii) the Benchmark Replacement
Adjustment;
(c)    the sum of: (i) the alternate rate of interest that has been selected by
the Required Lenders (in consultation with Agent and the Borrowing Agent) as the
replacement for the then-current Benchmark for the applicable Corresponding
Tenor giving due consideration to (A) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body at such time or (B) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement for the
then-current Benchmark for U.S. dollar-denominated syndicated credit facilities
at such time and (ii) the Benchmark Replacement Adjustment;





--------------------------------------------------------------------------------





 
provided that, in the case of clauses (a) and (b) above, such rate, or the
underlying rates component thereof, is or are displayed on a screen or other
information service that publishes such rate or rates from time to time as
selected by the Required Lenders in their reasonable discretion and notified to
Agent; and provided that in each case, such Benchmark Replacement shall be
administratively feasible for Agent. If the Benchmark Replacement as determined
pursuant to clause (a), (b) or (c) above would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” shall mean, for any Interest Period:
(a)for purposes of clauses (a) and (b) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Required Lenders as of the Benchmark Replacement Date and is
administratively feasible for Agent:
(i)the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for the applicable
Unadjusted Benchmark Replacement;
(ii)the spread adjustment (which may be a positive or negative value or zero)
that would apply to the fallback rate for a derivative transaction referencing
the ISDA Definitions to be effective upon an index cessation event with respect
to LIBOR for the Corresponding Tenor; and
(b) for purposes of clause (c) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Required Lenders (in consultation with the Borrowing Agent) for
the applicable Corresponding Tenor giving due consideration to (i) any selection
or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then-current
Benchmark with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body at such time or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then-current
Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time;


provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Required Lenders in their
reasonable discretion and notified to Agent; provided further, that any such
screen or other information service shall be administratively feasible for
Agent.

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Prime Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Required Lenders (in
consultation with Agent) decide may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if the Required Lenders decide that adoption of any portion of such market
practice is not administratively feasible or if the Required Lenders determine
that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as the Required Lenders decide is
reasonably necessary in connection with the administration of this Agreement);
provided, that any such changes shall be administratively feasible for Agent;
provided further, that no Benchmark Replacement Conforming Changes may be made
without the written consent of the Borrowing Agent.
“Benchmark Replacement Date” shall mean the earliest to occur of the following
events with respect to the then-current Benchmark: (a) in the case of clause (a)
or (b) of the definition of “Benchmark Transition Event,” the later of (i) the
date of the public statement or publication of information referenced therein
and (ii) the date on which the administrator of the Benchmark permanently or
indefinitely ceases to





--------------------------------------------------------------------------------





provide the Benchmark; (b) in the case of clause (c) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein; or (c) in the case of an Early Opt-in Election,
the first Business Day after the Rate Election Notice (as defined in “Early
Opt-In Election”) is provided to each of the other parties hereto. For the
avoidance of doubt, if the event giving rise to the Benchmark Replacement Date
occurs on the same day as, but earlier than, the Reference Time in respect of
any determination, the Benchmark Replacement Date will be deemed to have
occurred prior to the Reference Time for such determination.
“Benchmark DiscontinuanceTransition Event” shall mean the occurrence of one or
more of the following events with respect to LIBORthe then-current Benchmark:
(a) (a) a public statement or publication of information by or on behalf of the
administrator of LIBORthe Benchmark announcing that such administrator has
ceased or will cease to provide LIBORthe Benchmark, permanently or indefinitely,
provided that, at the time of thesuch statement or publication, there is no
successor administrator that will continue to provide LIBORthe Benchmark;
(b) (b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve Systemthe
Benchmark, the central bank for the currency of the Benchmark, an insolvency
official with jurisdiction over the administrator for LIBORthe Benchmark, a
resolution authority with jurisdiction over the administrator for LIBORthe
Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for LIBORthe Benchmark, which states that the
administrator of LIBORthe Benchmark has ceased or will cease to provide LIBORthe
Benchmark permanently or indefinitely, provided that, at the time of thesuch
statement or publication, there is no successor administrator that will continue
to provide LIBOR;
(c) the Benchmark; or (c) a public statement or publication of information by
the LIBOR is not published by the administrator of LIBOR for five consecutive
Business Days and such failure is not the result of a temporary moratorium,
embargo or disruption declared by the administrator of LIBOR or by the
regulatory supervisor for the administrator of LIBOR;
(d) a public statement or publication of information by the administrator of
LIBOR that it has invoked or will invoke, permanently or indefinitely, its
insufficient submissions policy; or
(e) a public statement by the regulatory supervisor for the administrator of
LIBOR or any Governmental Body having jurisdiction over Agentthe Benchmark
announcing that LIBORthe Benchmark is no longer representative or may no longer
be used.


“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
then-current Benchmark and solely to the extent that the then-current Benchmark
has not been replaced with a Benchmark Replacement pursuant to clauses (a) or
(b) of the definition of “Benchmark Replacement,” the period (a) beginning at
the time that such Benchmark Replacement Date pursuant to clauses (a) or (b) of
that definition has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder or under any Loan
Document in accordance with Section 3.6(b) and (b) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder or under any Loan Document pursuant to Section 3.6(b).


“Beneficial Ownership Certification” shall mean a certificate regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.R.R. § 1010.230.
“Blocked Account Banks” shall have the meaning set forth in Section 4.8(h)
hereof.





--------------------------------------------------------------------------------





“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America, or any successor thereto.
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Borrower Account” shall have the meaning set forth in Section 2.2(b) hereof.
“Borrowing Agent” shall mean Quantum.
“Borrowing Base Certificate” shall have the meaning provided for in the
Revolving Loan Credit Agreement.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York and, if the applicable Business Day relates
to any LIBOR Rate Loans, such day must also be a day on which dealings are
carried on in the London interbank market.
“Capital Expenditure Carryover Amount” shall have the meaning set forth in
Section 7.6 hereof.
“Capital Expenditures” shall mean (a) expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements (or of any replacements
or substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures and (b) purchases of Service Inventory and net transfers of
Manufacturing Inventory into Service Inventory. Capital Expenditures for any
period shall include the principal portion of Capitalized Lease Obligations paid
in such period.
“Capitalized Lease Obligation” shall mean, with respect to any Person,
obligations of such Person under a Capital Lease.
“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within
one year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or any recognized securities dealer having
combined capital and surplus of not less than $500,000,000, having a term of not
more than seven days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, (g) debt securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
“Cash Management Policy” shall mean that certain Domestic Investment Policy of
Quantum, as approved by its board of directors and as in effect on the Closing
Date.





--------------------------------------------------------------------------------





“Cash Management Products and Services” shall mean agreements or other
arrangements entered into by a Loan Party in the Ordinary Course of Business for
the following products or services: (a) credit cards; (b) credit card processing
services; (c) debit cards and stored value cards; (d) commercial cards; (e) ACH
transactions; or (f) cash management and treasury management services and
products, including without limitation controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean:
(a)any person or group of persons (within the meaning of Section 13(d) or 14(a)
of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of
thirty-five percent (35%) or more of the voting Equity Interests of Quantum;
(b)any person or group of persons shall have acquired, by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, control over the Equity Interests of such persons
entitled to vote for members of the board of directors of Quantum (on a fully
diluted basis and taking into account all such Equity Interests that such person
or group of persons has the right to acquire pursuant to any option right)
representing thirty-five percent (35%) or more of the combined voting power of
such Equity Interests;
(c)except pursuant to a transaction permitted hereunder, the failure of Quantum
to beneficially own, directly or indirectly (on a fully diluted basis), one
hundred percent (100%) of the voting Equity Interests of any other Loan Party;
or
(d)any “change of control” or similar event (however denominated) shall occur
under any indenture or other agreement with respect to Material Indebtedness of
any Loan Party.
“Change of Control Premium” shall have the meaning set forth in Section 2.3(d).
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing authority or other Governmental Body, domestic or foreign (including
the PBGC or any environmental agency or superfund), upon the Collateral, any
Loan Party or any of its Subsidiaries or Affiliates.
“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
“Claims” shall have the meaning set forth in Section 16.5 hereof.
“Closing Date” shall mean the date of this Agreement.
“Closing Date Lenders” shall mean OC II LVS XVII LP and BTC Holdings Fund I,
LLC.
“Closing Date Projections” shall have the meaning set forth in Section 5.5(b)
hereof.





--------------------------------------------------------------------------------





“Closing Date Transactions” shall have the meaning set forth in the definition
of “Transactions”.
“Closing Date Warrants” shall have the meaning set forth in Section 8.1(cc)
hereof.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended,
modified or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
(a)all Receivables and all supporting obligations relating thereto;
(b)all Equipment and fixtures;
(c)all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;
(d)all Inventory;
(e)all Subsidiary Stock, securities, Investment Property, and financial assets;
(f)all Real Property;
(g)all Intellectual Property, including, as applicable, all (i) reissues,
reexaminations, continuations, continuations-in-part, divisionals, renewals,
reversions and extensions of the foregoing, (ii) goodwill of the business
connected with the use of, and symbolized by, each trademark and trademark
application, (iii) any claims for damages by way of any past, present, or future
infringement of any of the foregoing and proceeds thereof (including, without
limitation, any proceeds resulting under insurance policies), and (iv) all cash,
income, royalties, fees, other proceeds, Receivables, accounts and general
intangibles that consist of rights of payment to or on behalf of any Grantor,
proceeds from the sale, licensing or other disposition of all or any part of, or
rights in, the foregoing by or on behalf of any Grantor, and all rights to sue
and recover at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof;
(h)all contract rights, rights of payment which have been earned under a
contract, chattel paper (including electronic chattel paper and tangible chattel
paper), commercial tort claims (whether now existing or hereafter arising);
documents (including all warehouse receipts and bills of lading), deposit
accounts, goods, instruments (including promissory notes), letters of credit
(whether or not the respective letter of credit is evidenced by a writing) and
letter-of-credit rights, cash, certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), security agreements, eminent
domain proceeds, condemnation proceeds, tort claim proceeds and all supporting
obligations;
(i)all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through and including (h) of this definition; and
(j)all proceeds and products of the property described in clauses (a) through
and including (i) of this definition, in whatever form. It is the intention of
the parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Loan Party for any reason whatsoever, but the
provisions of this Agreement and/or of the Other Documents, together with all
financing statements and other public filings relating to Liens filed or
recorded against the Loan Parties, would be sufficient to create a perfected
Lien in any property or assets that such Loan Party may receive upon the
Disposition of such particular property or assets, then all such “proceeds” of
such particular property or assets shall be included in the Collateral as
original collateral that is the subject of a direct and original grant of a
security interest as provided for herein and in the Other Documents (and not
merely as proceeds (as defined in Article 9 of the Uniform Commercial Code) in
which a security interest is created or arises solely pursuant to Section 9-315
of the Uniform Commercial Code).
Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.





--------------------------------------------------------------------------------





“Commitment” shall mean, as to any Lender, such Lender’s commitment to make a
portion of the Term Loan under this Agreement. The initial amount of each
Lender’s commitment to make the Term Loan is set forth in Schedule 1.1 hereto.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2 hereto to be signed by the Chief Financial Officer,
Treasurer or Controller of Borrowing Agent.
“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Required Lenders (and notified to Agent) in accordance with:
 
(a)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b)    if, and to the extent that, the Required Lenders determine that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Required Lenders determine are substantially consistent with at least five
currently outstanding U.S. dollar-denominated syndicated credit facilities at
such time (as a result of amendment or as originally executed) that are publicly
available for review;


provided, that if any such rate, methodology or convention determined in
accordance with clause (a) or clause (b) is not administratively feasible for
Agent, then Compounded SOFR will be deemed unable to be determined for purposes
of the definition of “Benchmark Replacement.”

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and binding orders of Governmental
Bodies and other third parties, domestic or foreign, necessary to carry on any
Loan Party’s business or necessary (including to avoid a conflict or breach
under any agreement, instrument, other document, license, permit or other
authorization) for the execution, delivery or performance of this Agreement, the
Other Documents, or the Revolving Loan Documents, including any Consents
required under all applicable federal, state or other Applicable Law.
“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to Agent and the Required Lenders, executed and
delivered by a Loan Party, Agent, Revolving Loan Agent and the applicable
depository bank (with respect to a Blocked Account or Depository Account) or
securities intermediary (with respect to a securities account).
“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.
“Corresponding Tenor” with respect to a Benchmark Replacement shall mean a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the then-current Benchmark.
“Covered Entity” shall mean (a) each Loan Party, each Subsidiary of each Loan
Party, all Guarantors and all pledgors of Collateral, (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above
and (c) the directors, officers and employees of any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, twenty-five percent (25%)
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.





--------------------------------------------------------------------------------





“COVID-19 Debt” shall have the meaning set forth in clause (r) of the definition
of “Permitted Indebtedness”.
“Currency Exchange Rate” means, with respect to a currency, the rate determined
by Agent as the spot rate for the purchase of such currency with another
currency.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.
“Debt Payments” shall mean for any Person for any period, without duplication,
all cash actually expended by such Person to make:
(a)Interest Expense for such period (including, without limitation, interest
payments on the Term Loan hereunder or any other Indebtedness but excluding
interest paid-in-kind, amortization of financing fees and other non-cash
Interest Expense), plus
(b)regularly scheduled principal payments made by such Person during such period
in respect of the Term Loan and, to the extent accompanied by a permanent
reduction of the applicable underlying commitment, regularly scheduled principal
payments made by such Person during such period in respect of any other
Indebtedness for borrowed money, plus
(c)regularly scheduled principal payments in respect of Capitalized Lease
Obligations during such period, plus
(d)payments of any regularly scheduled fees, commissions, and charges payable
under this Agreement, any of the Other Documents or any of the Revolving Loan
Documents during such period (but excluding any one-time consent, closing, or
upfront fees under any of such documents).
Notwithstanding the foregoing, for purposes of calculating Debt Payments for
Quantum and its Subsidiaries for any fiscal period that includes the quarterly
periods ending on March 31, 2019, June 30, 2019, and September 30, 2019, the
portion of Interest Expense pursuant to clause (a) above made in respect of the
Term Loan hereunder or under the Revolving Loan Agreement, and the portion of
regularly scheduled principal payments pursuant to clause (b) above made in
respect of the Term Loan hereunder shall be (i) such Interest Expense and
regularly scheduled principal payments for the fiscal quarter ending on
March 31, 2019, multiplied by 4, (ii) such Interest Expense and regularly
scheduled principal payments for the two consecutive fiscal quarters ending on
June 30, 2019, multiplied by 2, and (iii) such Interest Expense and regularly
scheduled principal payments for the three consecutive fiscal quarters ending on
September 30, 2019, multiplied by 4/3, respectively.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Delayed Draw Date” shall mean January 11, 2019 or such earlier date (which
shall be a Business Day) notified by BTC Holdings Fund I, LLC to Quantum not
less than one Business Day prior to such anticipated earlier funding date.
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Disposition” shall mean, with respect to any particular property or asset
(other than cash or Cash Equivalents), the sale, lease, license, exchange,
transfer or other disposition of such property or asset, and to “Dispose” of any
particular property or asset shall mean to sell, lease, license, exchange,
transfer or otherwise dispose of such property or asset.
“Disqualified Equity Interests” shall mean any Equity Interests which, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is one hundred
eighty (180) days following the Maturity Date





--------------------------------------------------------------------------------





(excluding any provisions requiring redemption upon a “change of control” or
similar event; provided that such “change of control” or similar event results
in the Payment in Full of the Obligations), (b) are convertible into or
exchangeable for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case, at any time on or prior to the date that is one hundred
eighty (180) days following the Maturity Date, or (c) are entitled to receive
scheduled dividends or distributions in cash prior to the time that the
Obligations are Paid in Full.
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Dollar Equivalent” shall mean, as of any date of determination, (a) as to any
amount denominated in Dollars, the amount thereof as of such date of
determination, and (b) as to any amount denominated in another currency, the
equivalent amount thereof in Dollars as determined by Agent on the basis of the
Currency Exchange Rate for the purchase of Dollars with such currency in effect
on such date of determination.
“Early Opt-in Election” shall mean the occurrence of: (a) a notification by the
Required Lenders to Agent (with a copy to Borrowing Agent) that at least five
currently outstanding U.S. dollar-denominated syndicated credit facilities being
executed or amended at such time contain (as a result of amendment or as
originally executed) as a benchmark interest rate, in lieu of LIBOR, Term SOFR
plus a Benchmark Replacement Adjustment (and such syndicated credit facilities
are identified in such notice and are publicly available for review), and (b)
the joint election by Borrowing Agent and the Required Lenders by affirmative
vote to declare that an Early Opt-in Election has occurred and the provision by
Borrowing Agent of written notice of such election to each of the other parties
hereto (the “Rate Election Notice”).
“EBITDA” shall mean, for any period, with respect to Quantum and its
Subsidiaries, on a consolidated basis, the result of:
(a)     net income (or loss) for such period, minus
(b)    without duplication, the sum of the following amounts for such period (in
each case to the extent included in determining net income (or loss) for such
period):
(i)    tax credits based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes,
(ii)    extraordinary, unusual, or non-recurring revenue, income and gains,
(iii)    interest income,
(iv)    income arising by reason of the application of FAS 141R,
(v)    gains attributable to Investments in joint ventures and partnerships to
the extent not distributed in cash to Quantum and its Subsidiaries,
(vi)    cash or non-cash exchange, translation or performance gains relating to
any Interest Rate Hedge or Foreign Currency Hedge, and
(vii)    extraordinary, unusual or non-recurring non-cash gains or income
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period), plus
(c)    without duplication, the sum of the following amounts for such period (in
each case to the extent included in determining net income (or loss) for such
period):





--------------------------------------------------------------------------------





(i)    extraordinary, unusual, or non-recurring cash costs, cash expenses and
cash losses in an aggregate amount not to exceed $750,000 in any fiscal quarter,
(ii)    Interest Expense,
(iii)    cash or non-cash exchange, translation, or performance losses relating
to any Interest Rate Hedge or Foreign Currency Hedge,
(iv)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Body),
(v)    depreciation and amortization expenses,
(vi)    service parts lower of cost or market non-cash adjustment up to an
aggregate amount not to exceed $2,000,000 in any fiscal quarter,
(vii)    reasonable costs, expenses, and fees (whether paid in cash, capitalized
through amortization or written off) incurred (A) at any time prior to, on, or
within the six (6) month period following the Closing Date in connection with
the transactions contemplated by this Agreement and the Revolving Loan Agreement
and the repayment of the Indebtedness under the Existing Loan Documents up to an
aggregate amount for all such costs, expenses and fees incurred under this
clause (vii)(A) not to exceed $15,250,000, and (B) at any time prior to, on, or
within the six (6) month period following the Fourth Amendment Effective Date in
connection with the Fourth Amendment Transactions up to an aggregate amount for
all such costs, expenses and fees incurred under this clause (vii)(B) not to
exceed $1,800,000,
(viii)    severance and facility closure costs incurred prior to the Maturity
Date up to an aggregate amount not to exceed $12,500,000 during the Term,
(ix)    non-cash compensation expenses (including deferred non-cash compensation
expenses), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements), minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net income (or loss),
(x)    expenses reimbursed in cash by a third Person pursuant to an indemnity or
guaranty in favor of Quantum or any of its Subsidiaries to the extent such
amounts are actually received by Quantum or any of its Subsidiaries during such
period,
(xi)    with respect to any Permitted Acquisition consummated after the Closing
Date:
(A)out-of-pocket costs, fees, charges or expenses paid by Quantum or any of its
Subsidiaries to any Person for services performed by such Person in connection
with such Permitted Acquisition to the extent incurred on or within 180 days
prior to the consummation of such Permitted Acquisition, (1) up to an aggregate
amount for such Permitted Acquisition not to exceed $1,500,000 and (2) in any
amount to the extent such costs, fees, charges or expenses in this clause (A)
are paid with proceeds of new equity Investments in exchange for Equity
Interests of Quantum contemporaneously made by current shareholders of Quantum;
(B)purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period





--------------------------------------------------------------------------------





had the balance of deferred revenue (unearned income) recorded on the closing
balance sheet and before application of purchase accounting not been adjusted
downward to fair value to be recorded on the opening balance sheet in accordance
with GAAP purchase accounting rules; and
(C)non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141R and EITF Issue No. 01-3, in the event that such an
adjustment is required by Quantum’s independent auditors, in each case, as
determined in accordance with GAAP,
(xii)    non-cash losses, expenses, and charges attributable to Investments in
joint ventures and partnerships,
(xiii)    non-cash losses on sales or write-downs of assets, non-cash
amortization or debt issuance costs, non-cash costs or charges associated with
the issuance of the Closing Date Warrants or any other warrants issued by
Quantum prior to the Closing Date, the Fourth Amendment Warrants, and any other
non-cash charges or losses in accordance with GAAP; provided that if any such
non-cash items represent an accrual or reserve for potential cash items in any
future period, (A) the Borrowers may elect not to add back such non-cash item in
the current period and (B) to the extent the Borrowers elect to add back any
such non-cash item, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA to such extent, and
(xiv)    reasonable fees, costs, and expenses incurred in connection with the
SEC Inquiry, any fines or penalties resulting from the SEC Inquiry and/or the
restatement of Quantum’s financial statements, in an aggregate amount for all
such fees, costs and expenses incurred under this clause (xiv) not to exceed
$15,000,000 during the Term.
Notwithstanding the foregoing, or any other provisions of this Agreement to the
contrary, (x) for purposes of calculating EBITDA for any fiscal period ending on
June 30, 2018 and September 30, 2018, (a) EBITDA for the fiscal quarter ending
on June 30, 2018 shall be deemed to be $5,270,000; and (b) EBITDA for the fiscal
quarter ending on September 30, 2018 shall be deemed to be $8,644,000. In
addition, for the purposes of calculating EBITDA for any period of four (4)
consecutive fiscal quarters (each, a “Reference Period”), if at any time during
such Reference Period (and after the Closing Date), Quantum or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and the Required Lenders). Notwithstanding any other provisions of
this Agreement to the contrary, for the fiscal periods ending December 31, 2018
and March 31, 2019, to the extent there are any non-cash adjustments to EBITDA
of Quantum and its Subsidiaries for such fiscal periods resulting from (x) any
restatement of the financial statements for such fiscal periods or (y) changes
to Quantum’s accounting practices and internal controls related to revenue
recognition, in each case in connection with the SEC Inquiry, up to 15% of such
non-cash adjustments in the aggregate for both such fiscal periods, and (y) to
the extent that any portion of the COVID-19 Debt is forgiven during any fiscal
quarter, such portion shall be ignored for purposes of calculating EBITDA of
Quantum and its Subsidiaries for such fiscal periods solely for the purposes of
inclusion of any such fiscal quarter in any financial covenant test for which
the most recently endedfor each period of four (4) consecutive fiscal quarters
that includes any such fiscal quarter.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------





“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
“Equipment” shall have the meaning given to the term “equipment” in the Uniform
Commercial Code.
“Equity Claw Premium” shall have the meaning set forth in Section 2.1(e) hereof.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase from such Person, options, warrants, general, limited or
limited liability partnership interests, member interests, participation or
other equivalents of or interest in (regardless of how designated) equity of
such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC under the Exchange Act), including in each case all rights relating to such
Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests or under the Applicable Laws of such
issuer’s jurisdiction of organization relating to the formation, existence and
governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as the case may be.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended, modified or supplemented from time to time and the rules
and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Excess Cash Flow” shall mean, for any Person for any period of determination,
the result of:
(a)
EBITDA of such Person for such period, plus

(b)
the sum of the following:

(i)    the cash portion of extraordinary, unusual, or non-recurring revenue,
income and gains received by such Person during such period,
(ii)    the cash portion of interest income received by such Person during such
period, and
(iii)    cash exchange, translation or performance gains relating to any
Interest Rate Hedge or Foreign Currency Hedge received by such Person during
such period, minus
(c) the sum of the following:





--------------------------------------------------------------------------------





(i) the cash portion of extraordinary, unusual, or non-recurring costs,
expenses, and losses of such Person during such period,
(ii) the cash portion of all Interest Expense paid by such Person during such
period,
(iii) the cash portion of all taxes paid by such Person during such period,
(iv) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of the reasonable costs, expenses, and fees
incurred in connection with (A) the transactions contemplated by this Agreement
and the Revolving Loan Agreement and the repayment of the Indebtedness under the
Existing Loan Documents at any time prior to, on, or within six (6) months after
the Closing Date which is paid by such Person during such period, and (B) the
Fourth Amendment Transactions at any time prior to, on, or within the six (6)
month period following the Fourth Amendment Effective Date which is paid by such
Person during such period,
(v) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of severance and facility closure costs incurred
prior to the Maturity Date which is paid by such Person during such period,
(vi) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of out-of-pocket costs, fees, charges or expenses
paid by Quantum or any of its Subsidiaries during such Period to any Person for
services performed by such Person in connection with a Permitted Acquisition
consummated after the Closing Date to the extent incurred on or within 180 days
prior to the consummation of such Permitted Acquisition,
(vii)  the cash portion of all Unfunded Capital Expenditures (net of any
proceeds of related financings with respect to such Capital Expenditures) made
by such Person during such period,
(viii) the cash portion of all regularly scheduled principal payments made by
such Person during such period in respect of the Term Loan and any other
Permitted Indebtedness for borrowed money (other than revolving Indebtedness)
and, to the extent accompanied with a permanent reduction of the applicable
underlying commitment, the cash portion of all principal payments made by such
Person during such period in respect of any revolving Permitted Indebtedness,
(ix) the cash portion of all regularly scheduled principal payments in respect
of Capitalized Lease Obligations made by such Person during such period,
(x) the cash portion of all fees, expenses, commissions and charges paid by such
Person during such period under or in connection with this Agreement, any of the
Other Documents or any of the Revolving Loan Documents,
(xi) to the extent added back to net income in the calculation of EBITDA during
such period, the cash portion of all fees, costs, and expenses incurred in
connection with the SEC Inquiry, any fines or penalties resulting from the SEC
Inquiry and the restatement of Quantum’s financial statements,
(xii) cash exchange, translation, or performance losses relating to any Interest
Rate Hedge or Foreign Currency Hedge incurred by such Person during such period,
(xiii) amounts paid in cash during such period on account of (A) items that were
accounted for as non-cash reductions of net income or EBITDA and (B) reserves or
amounts established in purchase accounting, and





--------------------------------------------------------------------------------





(xiv) the aggregate amount of expenditures actually made by such Person and its
Subsidiaries in cash to the extent that such expenditures are not expensed or
deducted in calculating net income.
“Excess Cash Flow Due Date” shall have the meaning set forth in Section 2.3(e)
hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Accounts” shall mean (a) deposit accounts of Quantum and its
Subsidiaries maintained at one or more depository banks located in the United
States having an aggregate amount on deposit in all such accounts of not more
than $250,000 at any one time, (b) deposit accounts of Quantum and its
Subsidiaries maintained at depository banks located outside of the United States
(other than the Swiss Blocked Accounts) having an aggregate amount on deposit in
all such accounts of not more than $2,000,000 at any one time, (c) deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for employees of Quantum or any of its
Subsidiaries, and (d) deposit accounts or securities accounts of Quantum and its
Subsidiaries maintained for the sole purpose of providing deposits permitted
pursuant to clause (k) of the definition of “Permitted Encumbrances”.
“Excluded Property” shall mean (a) any lease, license (including from a
Governmental Body), state or local franchise, charter or authorization, license
agreement, permit, contract or agreement to which any Loan Party is a party, and
any of its rights or interests thereunder, if and to the extent that a security
interest therein (i) is prohibited by or in violation of any Applicable Law or a
term, provision or condition of any such lease, license, franchise, charter,
authorization, license agreement, permit, contract or agreement or (ii) would
require governmental consent, approval, license or authorization (unless in each
case, such Applicable Law, term, provision or condition or the requirement for
such consent, approval, license or authorization would be rendered ineffective
with respect to the creation of such security interest pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law), provided, however, that the foregoing shall cease to be treated as
“Excluded Property” (and shall constitute Collateral) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, such security interest shall attach immediately to any portion
of such lease, license, franchise, charter, authorization, contract or agreement
not subject to the prohibitions specified in clauses (i) or (ii) above,
provided, further that Excluded Property shall not include any proceeds of any
such lease, license, franchise, charter, authorization, contract or agreement or
any goodwill of the Loan Parties’ business associated therewith or attributable
thereto; (b) Excluded Accounts; (c) any Real Property of any Loan Party with a
fair market value of less than $1,000,000; (d) Equity Interests issued by any
Foreign Subsidiary other than Equity Interests described in clause (b) of the
definition of Subsidiary Stock; (e) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the United States Patent and
Trademark Office of a “statement to allege use” or an “amendment to allege use”
with respect thereto, such intent-to-use trademark application shall be
considered Collateral; (f) commercial tort claims where the amount of damages
claimed by the applicable Loan Party is less than $500,000; (g) Margin Stock (to
the extent a security interest therein would violate the provisions of the
regulations of the Board of Governors, including Regulation T, Regulation U, or
Regulation X) and Equity Interests in any Person other than wholly-owned
Subsidiaries that cannot be pledged without the consent of unaffiliated third
parties; and (h) any assets (except for the Swiss Blocked Accounts) located
outside the United States to the extent that such assets require action under
the law of any non-U.S. jurisdiction to create or perfect a security interest in
such assets under such non-U.S. jurisdiction, including any intellectual
property registered in any non-U.S. jurisdiction, to the extent that the
Required Lenders determine in their reasonable discretion that the cost of
obtaining such perfected security interest in such non-U.S. jurisdiction
outweighs the value to the Lenders of obtaining such perfected security
interest.





--------------------------------------------------------------------------------





“Excluded Taxes” shall mean, with respect to any Recipient, (a) Taxes imposed on
or measured by net income (however denominated) and franchise Taxes, in each
case (i) imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such Recipient is organized or in which its principal
office or applicable lending office is located or (ii) imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than any such connection arising solely from such
Recipient having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under, this Agreement or any
Other Document), (b) any branch profits Taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which any Loan
Party is or has been located, (c) in the case of a Lender, any withholding Tax
that is imposed on amounts payable to such Lender pursuant to a law in effect at
the time such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Loan Parties with respect to such
withholding Tax pursuant to Section 3.8(a) hereof, (d) Taxes attributable to
such Recipient’s failure to comply with Section 3.8(e) hereof, or (e) any Taxes
imposed under FATCA.
“Existing Agent” shall mean TCW Asset Management Company LLC, in its capacity as
agent under the Existing Loan Documents.
“Existing Credit Agreement” shall mean the Term Loan Credit and Security
Agreement, dated as of October 21, 2016, as heretofore amended, modified and
supplemented, by and among Quantum, Existing Agent and Existing Lenders.
“Existing Lenders” shall mean the financial institutions which are parties to
the Existing Credit Agreement as lenders.
“Existing Loan Documents” shall mean, collectively, the Existing Credit
Agreement and all of the other agreements, documents and instruments executed
and delivered in connection therewith or related thereto.
“Exit Fee” shall have the meaning set forth in Section 3.3(b).
“Extraordinary Receipts” shall mean the Net Cash Proceeds received by any Loan
Party or any of its Subsidiaries not in the Ordinary Course of Business (and not
consisting of proceeds from the sale of Inventory), including, without
limitation, (a) proceeds under any insurance policy on account of damage or
destruction of any assets or property of such Loan Party or Subsidiary,
(b) condemnation awards (and payments in lieu thereof), (c) indemnity payments,
(d) foreign, United States, state or local tax refunds, (e) pension plan
reversions and (f) judgments, proceeds of settlements or other consideration of
any kind in connection with any cause of action.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Bodies and implementing such Sections of the Code.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three major banks of recognized standing selected by it.
“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
“Fee Letter” shall mean that certain fee proposal letter provided by U.S. Bank
and executed by the Borrowers on the Closing Date, as it may be amended,
restated, supplemented or otherwise modified.





--------------------------------------------------------------------------------





“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
fiscal period, the ratio of (a) the result of (i) EBITDA for such Person for
such period, minus (ii) Unfunded Capital Expenditures made by such Person during
such period to (b) the sum of all Fixed Charges made by such Person during such
period.
“Fixed Charges” shall mean, with respect to any Person for any fiscal period,
the sum of the following, without duplication (in each case determined in
accordance with GAAP): (a) all Debt Payments made by such Person during such
period, plus (b) all federal, state, and local income taxes paid in cash by such
Person during such period, plus (c) all Restricted Payments (other than
Restricted Payments permitted by Section 7.7(d) hereof) paid in cash by such
Person during such period; plus (d) all rent paid in cash by such Person during
such period for restructured facilities.
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Cash Equivalents” shall mean (a) marketable direct obligations issued
by, or unconditionally guaranteed by, the United Kingdom or any European Union
Central Bank or issued by any agency thereof and backed by the full faith and
credit of the United Kingdom or any European Union Central Bank, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state, province or
territory of the United Kingdom or any European Union Central Bank, or any
political subdivision of any such state, province, territory or country or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) certificates of
deposit, time deposits, overnight bank deposits or bankers’ acceptances maturing
within one year from the date of acquisition thereof issued by any bank
organized under the laws of the United Kingdom or any European Union Central
Bank at the date of acquisition thereof combined capital and surplus of not less
than the Dollar Equivalent of $500,000,000, (d) deposit accounts maintained with
(i) any bank that satisfies the criteria described in clause (c) above, or (ii)
any other bank organized under the laws of the United Kingdom so long as the
full amount maintained with any such other bank is insured by the Financial
Services Compensation Scheme, (e) repurchase obligations of any commercial bank
satisfying the requirements of clause (c) of this definition or any recognized
securities dealer having combined capital and surplus of not less than the
Dollar Equivalent of $500,000,000, having a term of not more than seven days,
with respect to securities satisfying the criteria in clauses (a) or (c) above,
(f) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (c) above, and (g) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (f) above.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Subsidiary” shall mean (a) any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia, or (b) any Subsidiary of any Person that is
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia that owns (directly or indirectly) no assets other
than Equity Interests and/or debt interests of one or more Subsidiaries
described in clause (a) above and other de minimis assets.





--------------------------------------------------------------------------------





“Format Development Agreement” shall mean: (a) the Format Development Agreement,
dated March 10, 2016, among Quantum, Hewlett-Packard Company (“HP”) and
International Business Machines Corporation (“IBM”) relating to LTO8; (b) the
Format Development Agreement, dated August 20, 2012, between Quantum, HP, and
IBM relating to LTO7; (c) the Format Development Agreement, dated August 24,
2009, between Quantum, HP and IBM relating to LTO6; (d) the Format Development
Agreement, dated March 23, 2007, between Quantum, HP and IBM relating to LTO 5;
(e) the Format Development Agreement, dated August 18, 2005, between Quantum, HP
and IBM relating to LTO4; (f) the Format Development Agreement, dated January
22, 2003, between Certance LLC, HP and IBM relating to LTO3; and (g) any prior
or subsequent format development agreement relating to LTO to which Quantum or
any Subsidiary is a party.
“Fourth Amendment” means that certain Amendment No. 4 to Term Loan Credit and
Security Agreement, dated as of June 16, 2020, by and among Borrowers,
Guarantors, the Lenders party thereto, and Agent.
“Fourth Amendment Commitment” shall mean, as to any Lender, such Lender’s
commitment, if any, to make a portion of the Term Loan under this Agreement in a
principal amount not to exceed the amount set forth under the heading “Fourth
Amendment Commitment” opposite such Lender’s name on Schedule 1.1 hereto. The
aggregate principal amount of the Fourth Amendment Commitments on the Fourth
Amendment Effective Date is $20,000,000.
“Fourth Amendment Effective Date” means June 16, 2020.
“Fourth Amendment Transactions” shall have the meaning set forth in the
definition of “Transactions”.
“Fourth Amendment Warrants” shall have the meaning set forth in Section 4(s) of
the Fourth Amendment.
“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all Indebtedness for borrowed money, (b) all obligations of such Person to pay
the deferred purchase price of property or services (but not including trade
payables and accrued expenses incurred in the Ordinary Course of Business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than thirty (30) days past due (and, for the avoidance of
doubt, any royalty payments payable in the Ordinary Course of Business in
respect of non-exclusive licenses)), (c) all Indebtedness evidenced by notes,
bonds, debentures, or similar evidences of Indebtedness that by its terms
matures more than one year from, or is directly or indirectly renewable or
extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, (d) reimbursement obligations
(contingent or otherwise) under any letter of credit agreement, banker’s
acceptance agreement or similar arrangement that have been drawn but not yet
reimbursed, (e) Capitalized Lease Obligations and Permitted Purchase Money
Indebtedness, (f) current maturities of long-term debt, revolving credit and
short term debt extendible beyond one year at the option of the debtor, (g) in
the case of the Loan Parties, the Obligations and (h) without duplication,
Indebtedness consisting of guaranties of Funded Debt of other Persons; provided
however that for purposes of determining the amount of Funded Debt with respect
to the Revolving Loan Indebtedness, the amount of Funded Debt shall be equal to
the quotient of (x) the sum of the outstanding Advances for each day of the most
recently ended fiscal quarter, divided by (y) the number of such days in such
fiscal quarter; provided, further, that for the fiscal quarters ending June 30,
2020, September 30, 2020 and December 31, 2020, Funded Debt shall exclude any
COVID-19 Debt.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any





--------------------------------------------------------------------------------





group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
“Guarantor” or “Guarantors” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance reasonably satisfactory to Agent and the
Required Lenders.
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance reasonably satisfactory to Agent and the Required Lenders,
including Article XVII hereof.
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.
“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Historical Audited Financial Statements” shall mean the audited consolidated
balance sheets of Quantum and its Subsidiaries as at the end of the fiscal year
ended March 31, 2017 and the related consolidated statements of income or
operations, changes in stockholders’ equity, and cash flows for such fiscal
year, including the notes thereto.
“Immaterial Subsidiary” shall mean, at any time, any Subsidiary of any Loan
Party (a) designated as such by Borrowing Agent after the Closing Date in a
written notice delivered to Agent and Lenders and (b) which does not (x) own or
generate any Receivables or Inventory, (y) have revenues in any fiscal year in
excess of $250,000 (other than, in the case of Quantum International, revenue
generated through foreign branch offices pursuant to the Transfer Pricing
Program) and (z) receive or generate any royalty revenue; it being understood
that, as of the Closing Date, each of (1) Advanced Digital Information
Corporation, a Washington corporation, (2) Certance (US) Holdings, Inc., a
Delaware corporation, (3) Certance Holdings Corporation, a Delaware corporation,
(4) Certance LLC, a Delaware limited liability company, (5) Quantum
International, and (6) Quantum India Development Center Private Ltd. shall be
deemed to be an “Immaterial Subsidiary”.
“Impacted Interest Period” shall have the meaning set forth in the definition of
“LIBOR”.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities of such Person (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(a) borrowed money; (b) amounts received under or liabilities in respect of any
note purchase or acceptance credit facility, and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (c) all
Capitalized Lease Obligations; (d) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, banker’s acceptance agreement
or similar arrangement; (e) obligations (determined as the mark-to-market
value(s)) under any Interest Rate Hedge, Foreign Currency Hedge, or other
interest rate management device, foreign currency exchange agreement, currency
swap agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement, in each case,
after taking into account the effect of any legally enforceable netting
arrangement relating to such obligations; (f) any other advances of credit made
to or on behalf of such Person or any other transaction (including forward sale
or purchase agreements and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements including to finance the purchase price of
property or services and all obligations of such Person to pay the deferred
purchase price





--------------------------------------------------------------------------------





of property or services (but not including trade payables and accrued expenses
incurred in the Ordinary Course of Business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
thirty (30) days past due (and, for the avoidance of doubt, any royalty payments
payable in the Ordinary Course of Business in respect of non-exclusive
licenses); (g) all Equity Interests of such Person subject to repurchase or
redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person); (h) all indebtedness, obligations or liabilities
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (i) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts and in each case to the extent appearing as a
liability on such Person’s balance sheet in accordance with GAAP;
(j) off-balance sheet liabilities of such Person; (k) obligations arising under
bonus, deferred compensation, incentive compensation or similar arrangements,
other than those arising in the Ordinary Course of Business; and (l) any
guaranty of any indebtedness, obligations or liabilities of a type described in
the foregoing clauses (a) through (k).
“Indemnified Party” shall have the meaning set forth in Section 16.5 hereof.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrowers under this Agreement or any Other Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, that such Person or such Person’s direct or indirect
Parent (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or is generally unable, to pay its debts as they become due or ceases
operations of its present business, (d) with respect to a Lender, is unable to
perform hereunder due to the application of Applicable Law, or (e) has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment of a type described in
clauses (a) or (b), provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect Parent by a Governmental Body
or instrumentality thereof if, and only if, such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark, service mark, trade name, mask work, trade secrets or design right
under Applicable Law (and any registration or application in respect of the
foregoing), including any such property to which a Loan Party has a license or
other right to use any of the foregoing under Applicable Law.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the Closing Date, as amended by the First Amendment to Intercreditor
Agreement, dated as of the Fourth Amendment Effective Date, between Agent and
Revolving Loan Agent, as acknowledged and agreed to by the Loan Parties, as the
same may be amended, modified, supplemented, renewed, restated or replaced in
accordance with the terms thereof.
“Interest Expense” shall mean, for any period, the aggregate interest expense of
Quantum and its Subsidiaries, on a consolidated basis, for such period,
determined in accordance with GAAP.
“Interest Period” shall mean, as to any LIBOR Rate Loan, the period commencing
on the date such Loan is borrowed or continued as, or converted into, a LIBOR
Rate Loan and ending on the date three (3) months thereafter; provided, that:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such





--------------------------------------------------------------------------------





extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day;
(b) with respect to an Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period), the Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period, as applicable, and (c) the Borrowing Agent shall not elect an
Interest Period which will end after the Maturity Date.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreement entered into by any Loan Party or any of its Subsidiaries in
order to provide protection to, or minimize the impact upon, any Loan Party or
its Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
“Interpolated Rate” shall mean, at any time, for any Impacted Interest Period,
the rate per annum (rounded to the same number of decimal places as the rate
published by ICE Benchmark Administration Limited) determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the rate published by ICE Benchmark Administration Limited for the longest
period (for which such rate is available) that is shorter than the Impacted
Interest Period and (b) the rate published by ICE Benchmark Administration
Limited for the shortest period (for which such rate is available) that exceeds
the Impacted Interest Period, in each case, at such time.
“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.
“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
moving expenses and similar advances to officers and employees of such Person
made in the ordinary course of business, and (b) bona fide accounts receivable
arising in the ordinary course of business), or acquisitions of Indebtedness,
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person). The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustment for increases or decreases in value,
or write-ups, write-downs, or write-offs with respect to such Investment.
“Investment Property” shall mean and include, with respect to any Person, all of
such Person’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, and any other asset or right that would
constitute “investment property” under the Uniform Commercial Code.
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, binding opinion, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Body, foreign or domestic.
“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
permitted transferee, successor or assign of any Lender. For the purposes of any
provision of this Agreement or any Other Document which provides for the





--------------------------------------------------------------------------------





granting of a security interest or other Lien to Agent for the benefit of
Secured Parties as security for the Obligations, “Lenders” shall include any
Affiliate of a Lender to which such Obligation is owed.
“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Rate Loan, the greater of (a) two percent (2.0%) per annum
and (b) the London interbank offered rate for deposits in Dollars as published
by ICE Benchmark Administration Limited, a United Kingdom company (or any other
Person that takes over the administration of such rate for Dollars for a period
equal in length to such Interest Period), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, in an
amount approximately equal to the principal amount of the LIBOR Rate Loan to
which such Interest Period is to apply and for a period of time comparable to
such Interest Period, which determination shall be conclusive absent manifest
error. If such rate is not so published at such time for such Interest Period
(an “Impacted Interest Period”) then LIBOR shall be the Interpolated Rate;
provided that, if LIBOR or any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Rate” shall mean, for each Interest Period for each LIBOR Rate Loan, the
rate per annum calculated by Agent (rounded upwards if necessary, to the next
1/100 of 1.00%) by dividing (a) LIBOR for such Interest Period by (b) one
hundred percent (100%) minus the Reserve Percentage. The LIBOR Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.
“LIBOR Rate Loans” shall mean any Loans which accrue interest by reference to
the LIBOR Rate, in accordance with the terms of this Agreement.
“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.
“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise),
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
the interest of a lessor under any capital lease (or financing lease having
substantially the same economic effect as any of the foregoing), and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction.
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent and Revolving Loan Agent by a Person who owns or occupies premises at
which any Collateral may be located from time to time in form and substance
reasonably satisfactory to Agent and the Required Lenders.
“Liquidity” shall mean, as of any date of determination, the sum of (a) Undrawn
Availability on such date, plus (b) the aggregate amount of all Qualified Cash
on such date.
“Loan Party” or “Loan Parties” shall have the meaning set forth in the preamble
to this Agreement and shall extend to all permitted successors and assigns of
such Persons.
“Loans” shall mean the Term Loan.
“LTO Consortium” shall mean any Person party to a Format Development Agreement.
“LTO Program” shall mean assets (including Intellectual Property) and revenue
directly related and attributable to the Linear Tape-Open (“LTO”) format for
which a Format Development Agreement exists.
“LTO Subsidiary” shall mean Quantum LTO Holdings, LLC, a Delaware limited
liability company and wholly-owned Subsidiary of Quantum.





--------------------------------------------------------------------------------





“Make Whole Amount” shall mean, on any date that all or any portion of the
principal of the Loans is (i) voluntarily prepaid under Section 2.1(c), (ii)
prepaid under Section 2.3(a) (other than as a result of any Disposition pursuant
to clause (g) or (h) of the definition of “Permitted Dispositions”), Section
2.3(b) (other than as a result of receipt of any Extraordinary Receipts under
clause (a) or (b) of the definition thereof) or Section 2.3(c), (iii)
accelerated in accordance with Article XI (including, without limitation,
automatic acceleration upon an Event of Default under Section 10.6 or operation
of law upon the occurrence of a bankruptcy or insolvency event) or (iv)
satisfied or released by foreclosure (whether by power of judicial proceeding)
or deed in lieu of foreclosure, in each case, on or prior to the 30-month
anniversary of the Closing Date, an amount equal to the sum of (A) the present
value, as determined by the Borrowing Agent and certified by the chief financial
officer, principal accounting officer, treasurer or controller of the Borrowing
Agent to Agent and the Lenders, of all required interest payments due on the
Loans that are prepaid or accelerated from the date of prepayment through and
including the 30-month anniversary of the Closing Date (excluding accrued
interest) (assuming that the interest rate applicable to all such interest is
equal to (x) the LIBOR Rate for an Interest Period of three months in effect on
the third Business Day prior to such prepayment or acceleration plus (y) the
Applicable Margin for LIBOR Rate Loans in effect as of such prepayment date)
plus (B) the prepayment premium that would be due under Section 2.1(d) if such
prepayment or acceleration were made on the day after the 30-month anniversary
of the Closing Date, in each case discounted to the date of prepayment on a
quarterly basis (assuming a 360-day year and actual days elapsed) at a rate
equal to the sum of the Treasury Rate plus 0.50%. For purposes of this
definition, if any of the events set forth in clauses (i) through (iv) above
occurs prior to the Delayed Draw Date, the Make Whole Amount shall be calculated
as if the Term Loan to be made under Section 2.1(a)(i)(B) had been made.
“Manufacturing Inventory” shall mean Inventory classified on any Loan Party’s
balance sheet as manufacturing inventory in accordance with GAAP.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of either (i) Quantum or (ii) the Loan Parties, taken as a whole, (b)
the ability of either (i) Quantum or (ii) the Loan Parties, taken as a whole, to
duly and punctually pay or perform the Obligations in accordance with the terms
hereof, (c) Agent’s Liens on the Collateral or the priority of any such Lien on
all or a material portion of the Collateral or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.
“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.
“Material Customers” shall mean as of any date of determination, the top five
(5) Customers of Quantum and its Subsidiaries for the trailing twelve (12) month
period ending on the last day of the month most recently ended, as measured by
the aggregate revenue received by Quantum and its Subsidiaries from all
Customers.
“Material Indebtedness” shall mean Indebtedness (other than the Obligations) of
any Loan Party to any Person with a then-outstanding principal balance (or, in
the case of any Indebtedness not so denominated, with a then-outstanding total
obligation amount) of $1,000,000 or more.
“Maturity Date” shall mean the earlier of (i) the fifth anniversary of the
Closing Date and (ii) the date on which all Loans shall become due and payable
in full hereunder, whether by acceleration or otherwise; provided that, if any
such day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such day.
“Modified Assignment Agreement” shall have the meaning set forth in Section
16.3(d) hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor.





--------------------------------------------------------------------------------





“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.
“Net Cash Proceeds” shall mean:
(a)with respect to any Disposition by any Loan Party or any of its Subsidiaries
of any assets, the amount of cash proceeds received (directly or indirectly)
from time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of such Loan Party or Subsidiary in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Encumbrance on any asset (other than
(A) the Obligations and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such Disposition,
(ii) reasonable fees, commissions and expenses related thereto and required to
be paid by such Loan Party or such Subsidiary in connection with such
Disposition, (iii) taxes paid or payable to any taxing authorities by such Loan
Party or such Subsidiary in connection with such Disposition, in each case of
clauses (i), (ii), and (iii) to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
Disposed of at the time of, or within 30 days after, the date of such
Disposition;
(b)with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Subsidiaries, or the issuance by any Loan Party or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Loan Party or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions and
expenses related thereto and required to be paid by such Loan Party or such
Subsidiary in connection with such issuance or incurrence and (ii) taxes paid or
payable to any taxing authorities by such Loan Party or such Subsidiary in
connection with such issuance or incurrence, in each case of clauses (i) and
(ii) to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction; and
(c)with respect to any Extraordinary Receipts received by any Loan Party or any
of its Subsidiaries, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or
Subsidiary in connection therewith after deducting therefrom only (i) the amount
of any Indebtedness secured by any Permitted Encumbrance on any asset (other
than the Obligations) and which is required to be, and is, repaid in connection
with such Extraordinary Receipt; (ii) reasonable fees, commissions and expenses
related thereto and required to be paid by such Loan Party or such Subsidiary in
connection with such Extraordinary Receipt; and (iii) taxes paid or payable to
any taxing authorities by such Loan Party or such Subsidiary in connection with
such Extraordinary Receipt, in each case of clauses (i), (ii) and (iii) to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash proceeds, actually paid or payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction.
“Next Available Term SOFR” shall mean, at any time, for any Interest Period,
Term SOFR for the longest tenor that can be determined by the Required Lenders
that is shorter than the applicable Corresponding Tenor.





--------------------------------------------------------------------------------





“Notes” shall mean collectively the Term Loan Notes.
“Notice of Borrowing” shall mean a written notification substantially in the
form of Exhibit 3.2.
“Obligations” shall mean all obligations, liabilities and indebtedness (monetary
(including post-petition interest, fees and other charges whether or not allowed
or allowable) or otherwise) of each Loan Party under this Agreement or any Other
Document owing to any Secured Party, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.
“Ordinary Course of Business” shall mean, with respect to any Loan Party or any
Subsidiary of a Loan Party, the ordinary course of the business of such Loan
Party or such Subsidiary, as applicable.
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Other Document, or sold or assigned an interest in this
Agreement or any Other Document).
“Other Documents” shall mean the Notes, the Fee Letter, any Guaranty, any
Guarantor Security Agreement, any Pledge Agreement, the Intercreditor Agreement,
the Swiss Pledge Agreement, and any and all other agreements, instruments and
documents, including any subordination agreements, guaranties, pledges, powers
of attorney, consents, and all other agreements, documents or instruments
heretofore, now or hereafter executed by any Loan Party and/or delivered to
Agent or any Lender in respect of the transactions contemplated by this
Agreement, in each case together with all amendments, modifications,
supplements, renewals, extensions, restatements, substitutions and replacements
thereto and thereof.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
3.9).
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, fifty percent (50%) or more of the Equity Interests issued by
such Person having ordinary voting power to elect a majority of the directors of
such Person, or other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Loans, commitments or other interests
hereunder and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
“Participant Register” shall have the meaning set forth in Section 16.3(b)
hereof.
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrowers to Agent under this Agreement
and the Other Documents shall be made, or such other account as Agent shall from
time to time specify by notice to Borrowing Agent.
“Payment Conditions” shall mean, on any applicable date of determination:
(a) Liquidity shall be equal to or greater than $30,000,000 on such date, and
(b) no Event of Default shall exist or shall have occurred and be continuing on
such date.





--------------------------------------------------------------------------------





“Payment Notification” shall mean a written notification substantially in the
form of Exhibit 2.2.
“Payment in Full” or “Paid in Full” shall mean (a) the final payment or
repayment in full in immediately available funds of all of the Obligations,
including without limitation all Prepayment Premium, fees or charges that have
accrued hereunder or under any Other Document and are unpaid and the obligations
of the Loans Parties under Section 16.9 hereof (other than contingent
indemnification Obligations which pursuant to the express terms of this
Agreement or any of the Other Documents survive the termination hereof or
thereof but are not then asserted and are unknown), (b) the receipt by Agent of
cash collateral in order to secure any contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as the Required Lenders reasonably determine is appropriate to secure such
contingent Obligations, and (c) the termination of this Agreement and all of the
Commitments of the Lenders. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent or any
Lender is required to surrender or return such payment or proceeds to any Person
for any reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue as if such payment or proceeds had not
been received by Agent or such Lender.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412, 430 or 436 of the
Code and either (a) is maintained or to which contributions are required by any
Loan Party or any member of the Controlled Group or (b) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.
“Permitted Acquisition” shall mean an acquisition by a Loan Party of the assets,
Equity Interests or of any division or line of business of another Person (the
“Target”); provided that:
(a)at least fifteen (15) Business Days prior to the anticipated closing date of
the proposed acquisition, Borrowing Agent has provided Agent and Lenders with
written notice of the proposed acquisition,
(b)the board of directors (or other comparable governing body) of the Target
shall have duly approved the acquisition;
(c)if such acquisition includes general partnership interests or any other
Equity Interest that does not have a corporate (or similar) limitation on
liability of the owners thereof, then such acquisition shall be effected by
having such Equity Interests acquired by a corporate holding company directly or
indirectly wholly-owned by a Loan Party and newly formed for the sole purpose of
effecting such acquisition;
(d)the Target or assets acquired shall be used or useful in the business of the
Borrowers, and Borrowing Agent shall have provided Lenders all memoranda and
presentations delivered to the board of directors of Quantum or the applicable
Subsidiary describing the rationale for such acquisition;
(e)no Indebtedness will be incurred, assumed or would exist with respect to
Quantum or its Subsidiaries as a result of such acquisition, other than
Indebtedness permitted under clauses (f), (g) and (h) of the definition of
“Permitted Indebtedness”, and no Liens will be incurred, assumed or would exist
with respect to the assets of Quantum or its Subsidiaries as a result of such
acquisition, other than Permitted Encumbrances;
(f)subject to the Intercreditor Agreement, Agent shall have received a first
priority Lien in all acquired assets or Equity Interests which do not constitute
Excluded Property, subject to documentation consistent with the
Collateral-related provisions of this Agreement and the Other Documents and
otherwise reasonably satisfactory to Agent;





--------------------------------------------------------------------------------





(g)to the extent available, the Loan Parties shall have delivered to Lenders
financial statements of the acquired entity for the two (2) most recent fiscal
years then ended;
(h)in connection with the acquisition of Equity Interests, the Target shall
(1) have EBITDA, calculated in accordance with GAAP immediately prior to such
acquisition, of at least $1 (or such other minimum amount as Required Lenders
shall agree) and (2) be added as a Borrower or a Guarantor (as Required Lenders
shall determine) and be jointly and severally liable for all Obligations;
(i)Borrowing Agent shall have delivered to Lenders a pro forma balance sheet,
pro forma financial statements and a Compliance Certificate demonstrating by
reasonably detailed calculations that, upon giving effect to such acquisition on
a pro forma basis (including pro forma adjustments arising out of events which
are directly attributable to such acquisition, are factually supportable, and
are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowing Agent and Required Lenders) created by adding the historical combined
financial statements of Quantum and its Subsidiaries (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Target (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
acquisition, Quantum and its Subsidiaries, on a consolidated basis, (1) would
have been in compliance with each of the financial covenants set forth in
Section 6.5 hereof for the four (4) fiscal quarter period ended immediately
prior to the proposed date of consummation of the proposed acquisition, and
(2) are projected to be in compliance with each of the financial covenants set
forth in Section 6.5 hereof for the four (4) fiscal quarter period ended one
year after the proposed date of consummation of the proposed acquisition;
(j)if the total consideration, including the purchase price and liabilities
assumed (including, without limitation, all Acquired Indebtedness, Indebtedness
under Permitted Seller Notes and Permitted Earnouts), of any such acquisition
shall exceed $10,000,000, Borrowing Agent shall have delivered to Lenders a
quality of earnings report performed by a third party firm reasonably acceptable
to Required Lenders;
(k)immediately after giving effect to the consummation of the proposed
acquisition, Quantum and its Subsidiaries, on a consolidated basis, shall be in
compliance on a pro forma basis with the financial covenants set forth in
Section 6.5 hereof, recomputed for the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to Section 9.8
hereof;
(l)on the date of any such acquisition, Borrowers shall have Average Liquidity
for the thirty (30) days immediately preceding the date of such acquisition of
not less than $30,000,000;
(m)on the date of any such acquisition and after giving pro forma effect
thereto, each of the Payment Conditions shall have been satisfied;
(n)the total consideration, including the purchase price and liabilities assumed
(including, without limitation, all Acquired Indebtedness, Indebtedness under
Permitted Seller Notes and Permitted Earnouts but excluding consideration in the
form of issuance of Equity Interests permitted hereunder or paid with the
proceeds of the issuance of Equity Interests permitted hereunder), of all such
acquisitions shall not exceed $20,000,000 in the aggregate during the Term;
(o)not later than five (5) Business Days prior to the anticipated closing date
of the proposed acquisition, Borrowing Agent has provided Lenders with copies of
the most recent drafts of the acquisition agreement and other material
agreements, documents and instruments related to the proposed acquisition,
including, without limitation, any related management, non-compete, employment,
option or other material agreements (the “Acquisition Documents”), and, in any
event, promptly following the closing date of the acquisition, Borrowing Agent
shall provide Lenders with true, correct and complete copies of the Acquisition
Documents, in each case duly authorized, executed and delivered by the parties
thereto, together with any schedules to such Acquisition Documents; and
(p)such assets shall be located in the United States or such Target shall be
incorporated in a state within the United States.





--------------------------------------------------------------------------------





“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; and (b) any fund that is administered or managed by
Agent or any Lender, an Affiliate of Agent or any Lender or a related entity.
“Permitted Dispositions” shall mean:
(a)Dispositions of Equipment that is substantially worn, damaged or obsolete or
no longer used or useful in the Ordinary Course of Business of the Loan Parties
or their Subsidiaries and leases or subleases of Real Property that is not
useful in the conduct of the business of the Loan Parties or their Subsidiaries;
(b)sales of Inventory to Customers in the Ordinary Course of Business;
(c)the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or any of the Other Documents;
(d)the licensing of patents, trademarks, copyrights, and other Intellectual
Property rights (i) on a non-exclusive basis in the Ordinary Course of Business
or (ii) on a non-exclusive basis (other than with respect to exclusivity for
specific geographic locations), in each case under this clause (ii), in the
Ordinary Course of Business to the extent consistent with past practice;
(e)the granting of Permitted Encumbrances;
(f)the sale or discount, in each case without recourse, of Receivables arising
in the Ordinary Course of Business, but only in connection with the compromise
or collection thereof;
(g)any involuntary loss, damage or destruction of property;
(h)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
(i)the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the Ordinary Course of Business;
(j)(i) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Quantum, (ii) the sale or issuance of Equity Interests (other than
Disqualified Equity Interests) of any wholly-owned Subsidiary of a Loan Party
that is itself a Loan Party to such Loan Party and (iii) the sale or issuance of
Equity Interests (other than Disqualified Equity Interests) of any Subsidiary
that is not a Loan Party to any Subsidiary that is not a Loan Party;
(k)(i) the lapse of registered patents, trademarks, copyrights and other
Intellectual Property of any Loan Party or its Subsidiaries to the extent not
economically desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights or other Intellectual Property rights so long as
(in each case under clauses (i) and (ii)), (A) such patents, trademarks,
copyrights or other Intellectual Property rights do not generate material
revenue, (B) such lapse or abandonment would not reduce the recurring royalty
revenue stream of assets not Disposed of, and (C) such lapse or abandonment is
not materially adverse to the interests of Agent and the other Secured Parties;
(l)the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement;
(m)the making of Permitted Investments;
(n)Dispositions of assets acquired by any Loan Party or its Subsidiaries
pursuant to a Permitted Acquisition consummated within twelve (12) months of the
date of the proposed Disposition so long as (i) the consideration received for
the assets to be so Disposed of is at least equal to the fair market value (as
determined in good faith by such Loan Party or the applicable Subsidiary) of
such assets, (ii) the assets to be so Disposed of are not necessary or
economically desirable in connection with the business of the Loan Parties and
their Subsidiaries, and (iii) the assets to be so Disposed of are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition;
(o)transfers of assets (i) from any Loan Party or any of its Subsidiaries to a
Loan Party and (ii) from any Subsidiary of any Loan Party that is not a Loan
Party to a Loan Party, in each case, to the extent made in accordance with
Section 7.10 hereof;
(p)Dispositions of intangible assets not otherwise permitted in clauses
(a) through (o) above, so long as (i) no Default or Event of Default then exists
or would arise therefrom, (ii) such Disposition would





--------------------------------------------------------------------------------





not reduce the recurring royalty revenue stream of assets not Disposed of, (iii)
such intangible assets do not generate material revenue, (iv) any such
Disposition would not result in a material increase in any costs or expenses of
Quantum and its Subsidiaries, (v) such Disposition is made at fair market value
(as determined in good faith by Borrowing Agent or the applicable Subsidiary),
and (vi) the aggregate fair market value of all such intangible assets Disposed
of in any fiscal year (including the proposed Disposition) would, together with
the aggregate fair market value of all assets Disposed of pursuant to clause (q)
of this definition, not exceed $10,000,000; and
(q)Dispositions of assets not otherwise permitted in clauses (a) through (o)
above, so long as (i) such Disposition would not reduce the recurring royalty
revenue stream of assets not Disposed of, (ii) no Default or Event of Default
then exists or would arise therefrom, (iii) such Disposition is made at fair
market value (as determined in good faith by Borrowing Agent or the applicable
Subsidiary), (iv) the aggregate fair market value of all such assets Disposed of
in any fiscal year (including the proposed Disposition) would, together with the
aggregate fair market value of all assets Disposed of pursuant to clause (p) of
this definition, not exceed $10,000,000, and (v) in any such Disposition, at
least 75% of the purchase price is paid to such Loan Party or Subsidiary in
cash.
“Permitted Earnouts” shall mean, with respect to a Loan Party, any obligations
of such Loan Party arising from a Permitted Acquisition which are payable to the
seller based on the achievement of specified financial results over time and, if
in excess of $1,500,000, are subject to subordination terms (or a Subordination
Agreement in favor of Agent and Lenders) reasonably acceptable to Required
Lenders.
“Permitted Encumbrances” shall mean:
(a)Liens in favor of Agent, for the benefit of the Secured Parties, to secure
the Obligations;
(b)Liens created under the Revolving Loan Documents to secure the Revolving Loan
Indebtedness, which are subject to the Intercreditor Agreement;
(c)Liens for unpaid taxes, assessments or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, charges or levies are being
Properly Contested;
(d)judgment Liens arising solely as a result of the existence of judgments,
orders or awards that do not constitute an Event of Default under Section 10.6
hereof;
(e)Liens set forth on Schedule 7.2 hereof; provided that such Liens shall secure
only the Indebtedness or other obligations which they secure on the Closing Date
(and any Refinancing Indebtedness in respect thereof permitted hereunder) and
shall not subsequently apply to any other property or assets of any Loan Party
other than the property and assets to which they apply as of the Closing Date;
(f)the interests of lessors (and interests in the title of such lessors) under
operating leases and non-exclusive licensors (and interests in the title of such
licensors) under license agreements;
(g)purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof;
(h)Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers or suppliers arising in the Ordinary
Course of Business and not in connection with the borrowing of money and which
Liens either (i) are for sums not yet delinquent, or (ii) are being Properly
Contested;
(i)Liens on amounts deposited to secure obligations of the Loan Parties and
their Subsidiaries in connection with worker’s compensation or other
unemployment insurance;
(j)Liens on amounts deposited to secure obligations of the Loan Parties and
their Subsidiaries in connection with the making or entering into of bids,
tenders, or leases in the Ordinary Course of Business and not in connection with
the borrowing of money;





--------------------------------------------------------------------------------





(k)Liens on amounts deposited to secure reimbursement obligations of the Loan
Parties and their Subsidiaries with respect to surety or appeal bonds obtained
in the Ordinary Course of Business;
(l)with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof;
(m)to the extent constituting a Permitted Disposition, licenses of patents,
trademarks, copyrights and other Intellectual Property rights;
(n)Liens that are replacements of Permitted Encumbrances to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;
(o)rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of deposit accounts of the Loan Parties and their
Subsidiaries in the Ordinary Course of Business;
(p)Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
such financing is permitted under the definition of “Permitted Indebtedness”;
(q)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(r)Liens solely on any cash earnest money deposits made by the Loan Parties and
their Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;
(s)Liens that secure Indebtedness of Foreign Subsidiaries permitted under
clause (o) of the definition of “Permitted Indebtedness”; and
(t)other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $1,000,000.
“Permitted Indebtedness” shall mean:
(a)the Obligations;
(b)Indebtedness as of the Closing Date set forth on Schedule 7.8 hereto and any
Refinancing Indebtedness in respect of such Indebtedness;
(c)Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness; provided that the aggregate outstanding principal
amount of such Indebtedness shall not exceed $5,000,000 at any time;
(d)endorsement of instruments or other payment items for deposit;
(e)Indebtedness consisting of guarantees permitted under Section 7.3 hereof;
(f)Indebtedness incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition;
provided that (i) such Indebtedness shall at all times be unsecured, (ii) such
Indebtedness is not incurred for working capital purposes, (iii) such
Indebtedness shall not amortize or mature prior to the date that is six (6)
months after the Maturity Date and such Indebtedness shall not provide for the
payment of interest thereon in cash or Cash Equivalents prior to the date that
is six (6) months after the Maturity Date, (iv) such Indebtedness shall be
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Required Lenders; and (v) the aggregate
outstanding principal amount of such Indebtedness shall not exceed $10,000,000
at any time;
(g)Acquired Indebtedness and any Refinancing Indebtedness in respect of such
Acquired Indebtedness; provided that (i) such Indebtedness shall at all times be
unsecured, and (ii) the aggregate outstanding principal amount of such
Indebtedness shall not exceed $10,000,000 at any time;
(h)Indebtedness (x) constituting deferred purchase price obligations arising in
connection with Permitted Acquisitions, (y) under Permitted Seller Notes and
Permitted Earnouts arising in connection with Permitted Acquisitions, and (z)
under non-compete payment obligations arising in connection with Permitted
Acquisitions, provided that, (i) such Indebtedness shall at all times be
unsecured, (ii) such Indebtedness





--------------------------------------------------------------------------------





described in clauses (x) and (y) above (other than, with respect to any
Permitted Acquisition, deferred purchase price obligations arising in connection
therewith, the payment of which are not subject to any condition or contingency
other than the passage of time, in an amount not to exceed 15% of the purchase
price for such Permitted Acquisition) shall be subordinated in right of payment
to the Obligations on terms and conditions reasonably satisfactory to the
Required Lenders and in no event shall the Loan Parties make any payments in
respect of such Indebtedness unless, as of the date of any such payment and
after giving effect thereto, (A) each of the Payment Conditions shall have been
satisfied; and (B) Quantum and its Subsidiaries, on a consolidated basis, are
projected to be in compliance with each of the financial covenants set forth in
Section 6.5 hereof for the four (4) fiscal quarter period ended one year after
the proposed date of such payment; and; (iii) the aggregate outstanding
principal amount of such Indebtedness shall not exceed $10,000,000 at any time;
(i)Indebtedness incurred in the Ordinary Course of Business under performance,
surety, bid, statutory, or appeal bonds;
(j)Indebtedness owed to any Person providing property, casualty, liability or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;
(k)Indebtedness consisting of Interest Rate Hedges and Foreign Currency Hedges
that is incurred for the bona fide purpose of hedging the interest rate,
commodity or foreign currency risks associated with the operations of the Loan
Parties and their Subsidiaries and not for speculative purposes;
(l)unsecured Indebtedness of Quantum owing to former employees, officers or
directors (or any spouses, ex-spouses or estates of any of the foregoing)
incurred in connection with the repurchase by Quantum of the Equity Interests of
Quantum that has been issued to such Persons, so long as (i) such Indebtedness
shall at all times be unsecured; (ii) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms and conditions reasonably
acceptable to the Required Lenders; and (iii) the aggregate outstanding
principal amount of such Indebtedness shall not exceed $1,000,000 at any time;
(m)Indebtedness constituting Permitted Investments;
(n)unsecured Indebtedness incurred in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the ordinary course of
business;
(o)Indebtedness of any Foreign Subsidiaries of Quantum; provided that (i) the
aggregate outstanding principal amount of such Indebtedness (shall not exceed
$2,500,000 at any time, and (ii) such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets;
(p)Indebtedness of any Loan Party or its Subsidiaries in respect of Permitted
Intercompany Advances;
(q)the accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness;
(r)any other Indebtedness which is unsecured (or, to the extent a Lien securing
such Indebtedness constitutes a Permitted Encumbrance, secured Indebtedness)
incurred by any Loan Party or any of its Subsidiaries, not otherwise permitted
in clauses (a) through (q) above, and any Refinancing Indebtedness in respect of
such Indebtedness; provided that the aggregate principal amount of such
Indebtedness outstanding at any one time shall not exceed an amount equal to (i)
with respect to any such Indebtedness incurred under the Paycheck Protection
Program or any similar program provided by a U.S. Governmental Body as part of a
stimulus package associated with the COVID-19 pandemic (“COVID-19 Debt”),
$6,250,000 plus (ii) $3,750,000 (which may, but shall not be required to,
constitute COVID-19 Debt);
(s)any other unsecured Subordinated Indebtedness incurred by any Loan Party or
any of its Subsidiaries (and any Refinancing Indebtedness in respect of such
Subordinated Indebtedness) not otherwise permitted in clauses (a) through (r)
above; provided that (i) on the date such Indebtedness is incurred and
immediately after giving effect thereto, no Default or Event of Default shall
exist or shall have occurred and





--------------------------------------------------------------------------------





be continuing or would result therefrom, and (ii) the aggregate principal amount
of such Indebtedness outstanding at any one time shall not exceed $15,000,000;
and
(t)the Revolving Loan Indebtedness (and any refinancing in respect of such
Revolving Loan Indebtedness that is incurred in accordance with the terms of the
Intercreditor Agreement).
“Permitted Intercompany Advances” shall mean any loans and/or advances made:
(a)pursuant to, and in accordance with, the Transfer Pricing Program;
(b)by a Loan Party to another Loan Party;
(c)by a Subsidiary of a Loan Party that is not a Loan Party to another
Subsidiary of a Loan Party that is not a Loan Party;
(d)by a Subsidiary of a Loan Party that is not a Loan Party to a Loan Party; and
(e)by a Loan Party to a Subsidiary of a Loan Party that is not a Loan Party;
provided that (i) the aggregate amount of all such loans and advances made after
the Closing Date at any one time outstanding shall not exceed $2,500,000; (ii)
immediately after giving effect to the making of such loan or advance, Quantum
and its Subsidiaries, on a consolidated basis, shall be in compliance on a pro
forma basis with the financial covenants set forth in Section 6.5 hereof,
recomputed for the most recently ended fiscal quarter for which financial
statements are required to be delivered pursuant to Section 9.8 hereof; (iii) on
the date any such loan or advance is made and after giving effect thereto, each
of the Payment Conditions shall have been satisfied; and (iv) in connection with
any loan or advance made for purposes of funding a Permitted Acquisition, such
loan or advance shall promptly be repaid in full by such Subsidiary to such Loan
Party if such Permitted Acquisition is not consummated within thirty (30) days
of the making of such loan or advance.
“Permitted Investments” shall mean:
(a)Investments in (i) cash and Cash Equivalents, (ii) Foreign Cash Equivalents,
and (iii) readily marketable United States corporate securities that are made in
compliance with the Cash Management Policy;
(b)Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;
(c)advances made in connection with purchases of goods or services in the
Ordinary Course of Business;
(d)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the Ordinary Course of Business or owing to any
Loan Party or any of its Subsidiaries as a result of an Insolvency Event
involving a Customer or upon the foreclosure or enforcement of any Lien in favor
of a Loan Party or its Subsidiaries;
(e)Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule 7.4 hereto;
(f)guarantees permitted under Section 7.3 hereof;
(g)Permitted Intercompany Advances, so long as, (i) the applicable loan or
advance is evidenced by a promissory note on terms and conditions (including
terms subordinating payment of the Indebtedness evidenced by such note to the
prior Payment in Full of all of the Obligations) acceptable to the Required
Lenders and (ii) such note has been delivered to Agent either endorsed in blank
or together with an undated instrument of transfer executed in blank by the
applicable Loan Parties that are the payees on such note;
(h)Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Quantum);
(i)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of Customers or suppliers or otherwise
outside the Ordinary Course of Business) or as security for any such
Indebtedness or claims;
(j)deposits of cash made in the Ordinary Course of Business to secure
performance of operating leases;





--------------------------------------------------------------------------------





(k)(i) non-cash loans and advances to employees, officers and directors of
Quantum or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Quantum, so long as the proceeds of such loans or advances are used
in their entirety to purchase such Equity Interests in Quantum, and (ii) loans
and advances to employees and officers of any Loan Party or any of its
Subsidiaries in the Ordinary Course of Business for any other business purpose
and in an aggregate amount not to exceed $1,000,000 at any one time;
(l)Permitted Acquisitions and Specified Immaterial Acquisitions;
(m)Investments resulting from entering into (i) Interest Rate Hedges, Foreign
Currency Hedges or Cash Management Products and Services, or (ii) agreements
relative to Indebtedness that is permitted under clause (j) of the definition of
“Permitted Indebtedness”;
(n)equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by Applicable Law to maintain a minimum net capital
requirement or as may be otherwise required by Applicable Law;
(o)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(p)any Investment by way of (i) merger, consolidation, reorganization or
recapitalization, (ii) reclassification of Equity Interests; or (iii) transfer
of assets, in each case solely to the extent permitted by Section 7.1 hereof;
(q)to the extent constituting an Investment, any Restricted Payment to the
extent permitted by Section 7.7 hereof; and
(r)any other Investments in an aggregate amount not to exceed $10,000,000
outstanding at any time; provided that (i) on the date any Investment is made
and after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom, and (ii) on the date any Investment is
made which would cause the aggregate amount of all Investments outstanding under
this clause (r) to exceed $1,000,000, and after giving effect to such
Investment, each of the other Payment Conditions shall have been satisfied.
“Permitted Purchase Money Indebtedness” shall mean, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations) incurred after the Closing Date and at the time
of, or within ninety (90) days after, the acquisition of any fixed assets for
the purpose of financing all or any part of the acquisition cost thereof.
“Permitted Seller Note” shall mean a promissory note with respect to unsecured
Indebtedness of any Loan Party incurred in connection with a Permitted
Acquisition and payable to the seller in connection therewith (excluding
Indebtedness arising from deferred purchase price obligations) and, if the
initial principal amount of such promissory note is equal to or greater than
$1,500,000, containing subordination terms (or subject to a Subordination
Agreement in favor of Agent and Lenders) and other terms and conditions
reasonably satisfactory to Required Lenders.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or to which any Loan Party is required to
contribute or, solely with respect to any such plan that is subject to Section
302 of ERISA or Title IV of ERISA or Section 412 of the Code, maintained by any
member of the Controlled Group or to which any member of the Controlled Group is
required to contribute.





--------------------------------------------------------------------------------





“Pledge Agreement” shall mean the Collateral Pledge Agreement, dated as of the
Closing Date, executed and delivered by the Loan Parties in favor of Agent, and
any other pledge agreement executed and delivered by any Loan Party or other
Person in favor of Agent to secure the Obligations.
“PNC” shall mean PNC Bank, National Association.
“PNC Qualified Cash” shall mean all cash and Cash Equivalents of the Borrowers
which is maintained in a Blocked Account or a Depository Account with the
Revolving Loan Agent and is subject to a Control Agreement; provided that prior
to January 31, 2019 (or such later date as the Required Lenders may agree
pursuant to Section 6.13(a)(i)), such Control Agreement shall only be required
to be in favor of the Revolving Loan Agent.
“Prepayment Premium” shall have the meaning set forth in Section 2.1(d) hereof.
“Prime Rate” shall mean, for any period, the greatest of (a) three percent
(3.00%) per annum, (b) the Federal Funds Rate plus one-half of one percent
(0.50%) per annum, (c) the LIBOR Rate (which rate shall be calculated based upon
an Interest Period of 1 month and shall be determined on a daily basis) plus one
percent (1.00%) per annum, and (d) the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by Agent)
or any similar release by the Federal Reserve Board (as determined by Agent).
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
“Prime Rate Loans” shall mean Loans which accrue interest by reference to the
Prime Rate, in accordance with the terms of this Agreement.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) except for Permitted Encumbrances set forth in clause (c) of the
definition thereof, no Lien is imposed upon any of such Person’s assets with
respect to such Indebtedness or taxes unless such Lien (x) does not attach to
any Receivables or Inventory, (y) is at all times junior and subordinate in
priority to the Liens in favor of Agent (except only with respect to property
Taxes that have priority as a matter of applicable state law) and (z)
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; and (e) if such Indebtedness or Lien,
as applicable, results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review.
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
“Qualified Cash” shall mean, as of any date of determination, the sum of:
(a)so long as Quantum is in compliance with Section 6.13(a)(i) hereof, all cash
and Cash Equivalents of Quantum which is maintained in a Blocked Account at a
Specified Domestic Blocked Account Bank;
(b)so long as Quantum is in compliance with Section 6.13(a)(ii) hereof, all cash
and Cash Equivalents of Quantum in an amount not to exceed $5,000,000 which is
maintained in the Swiss Blocked Accounts; and
(c)all PNC Qualified Cash.





--------------------------------------------------------------------------------





“Qualified Equity Interests” shall mean Equity Interests issued by Quantum (and
not by one or more of its Subsidiaries) that are not Disqualified Equity
Interests.
“Quantum” shall have the meaning set forth in the preamble to this Agreement.
“Quantum Board” shall have the meaning set forth in the Section 6.14 hereof.
“Quantum International” shall mean Quantum International, Inc., a Delaware
corporation.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended, modified or supplemented from time to time.
“Real Property” shall mean all of the real property owned, leased or operated by
any Loan Party on or after the Closing Date, together with, in each case, all
improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.
“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
“Recipient” shall mean (a) Agent, (b) any Lender, (c) any Participant, or (d)
any other recipient of any payment to be made by or on account of any
Obligations.
“Recurring Royalty Revenue” shall mean revenue received and recognized by
Quantum or any of its Subsidiaries pursuant to a Format Development Agreement
relating to the LTO Program.
“Reference Time” with respect to any determination of the Benchmark shall mean
(a) if the Benchmark is LIBOR, 11:00 a.m. (London time) on the day that is two
London banking days preceding the date of such determination, and (b) if the
Benchmark is not LIBOR, the time determined by the Required Lenders in
accordance with the Benchmark Replacement Conforming Changes.
“Refinancing Indebtedness” shall mean any financing, renewal or extension of
Indebtedness so long as:
(a)such refinancing, renewal or extension does not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto;
(b)such refinancing, renewal or extension does not result in a shortening of the
average weighted maturity (measured as of the date of the refinancing, renewal
or extension) of the Indebtedness so refinanced, renewed or extended, and such
refinancing, renewal or extension is not on terms or conditions that, taken as a
whole, are less favorable to the interests of the Secured Parties than the terms
and conditions of the Indebtedness being refinanced, renewed or extended;
(c)if the Indebtedness that is refinanced, renewed or extended was Subordinated
Indebtedness, then the terms and conditions of the refinancing, renewal or
extension shall include subordination terms and conditions that are at least as
favorable to the Secured Parties as those that were applicable to the
refinanced, renewed or extended Indebtedness; and
(d)the Indebtedness that is refinanced, renewed or extended is not recourse to
any Person that is liable on account of the Obligations, other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed or extended.
“Register” shall have the meaning set forth in Section 2.2(c) hereof.
“Regulation T” shall mean Regulation T of the Board of Governors as in effect
from time to time.





--------------------------------------------------------------------------------





“Regulation U” shall mean Regulation U of the Board of Governors as in effect
from time to time.
“Regulation X” shall mean Regulation X of the Board of Governors as in effect
from time to time.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Replacement Rate” shall have the meaning set forth in Section 3.6 hereof.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Compliance Event” shall mean that any Covered Entity or, to the
knowledge of the Loan Parties, any agent of any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any material aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.
“Reportable ERISA Event” shall mean a reportable event described in Section 4043
of ERISA or the regulations promulgated thereunder, other than an event for
which the 30-day notice period is waived.
“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the sum of the outstanding principal balance of the Loans; provided that, so
long as any Closing Date Lender and/or any of its Affiliates holds at least 50%
of the Loans held by it on the Closing Date, “Required Lenders” shall include
such Closing Date Lender and/or such Affiliate.
“Reserve Percentage” shall mean, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.
“Resignation Effective Date” shall have the meaning set forth in Section
14.6(a).
“Restricted Payment” shall mean (a) the declaration or payment of any dividend
or the making of any other payment or distribution, directly or indirectly, on
account of Equity Interests issued by any Loan Party (including any payment in
connection with any merger or consolidation involving any Loan Party) or to the
direct or indirect holders of Equity Interests issued by any Loan Party in their
capacity as such holders (other than dividends or distributions payable in
Qualified Equity Interests issued by Quantum), (b) the purchase, redemption or
making of any sinking fund or similar payment, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Equity Interests issued by any Loan Party, or
(c) the making of any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
any Loan Party now or hereafter outstanding.
“Revolving Loan Agent” shall mean the “Agent” as defined in the Revolving Loan
Agreement.
“Revolving Loan Agreement” shall mean that certain Revolving Credit and Security
Credit Agreement dated as of the Closing Date by and among Revolving Loan Agent,
the Revolving Loan Lenders and the Loan Parties, as amended, restated or
otherwise modified from time to time to the extent not prohibited by the
Intercreditor Agreement.
“Revolving Loan Documents” shall mean, collectively, the following (as the same
may be amended, restated, refinanced or otherwise modified from time to time to
the extent not prohibited by the Intercreditor Agreement): (a) the Revolving
Loan Agreement, all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any, (b) all amendments thereto,
waivers relating thereto





--------------------------------------------------------------------------------





and other side letters or agreements affecting the terms thereof, and (c) all of
the other agreements, documents and instruments executed and delivered in
connection therewith or related thereto.
“Revolving Loan Indebtedness” shall mean “Obligations” (or any such similar
term) (as defined in the Revolving Loan Agreement) of the Loan Parties owing to
Revolving Loan Agent, Revolving Loan Lenders and the other Secured Parties (as
defined in the Revolving Loan Agreement) under the Revolving Loan Documents.
“Revolving Loan Lenders” shall mean the financial institutions from time to time
party to the Revolving Loan Agreement as lenders.
“S&P” shall mean S&P Global Ratings, or any successor.
“Sanctioned Country” shall mean a country which is itself the subject of a
comprehensive sanctions program maintained under any Anti-Terrorism Law (as of
the date of this Agreement, Cuba, Iran, North Korea, Syria, and the Crimea
region of Ukraine).
“Sanctioned Person” shall mean any Person (a) listed in any list of designated,
prohibited, sanctioned or debarred Persons under any Anti-Terrorism Law, (b)
operating, organized, or resident in a Sanctioned Country or (c) owned or
controlled by any such Person. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, to vote a majority of the
Equity Interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for any such Person or
to direct or cause the direction of the management and policies of such Person
whether by ownership of Equity Interests, contract or otherwise.
“Scheduled Term Loan Installment Payments” shall have the meaning set forth in
Section 2.1(b) hereof.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“SEC Inquiry” shall mean that certain inquiry initiated by the Securities and
Exchange Commission on or around January 11, 2018 regarding Quantum’s accounting
practices and internal controls related to revenue recognition for transactions
commencing April 1, 2016.
“Secured Parties” shall mean, collectively, Agent and the Lenders and the
respective successors and assigns of each of them.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Service Inventory” shall mean Inventory consisting of (a) component parts used
to repair defective products and (b) finished units provided for Customer use
either permanently or on a temporary basis while a defective product is being
repaired and, in each case, specified as “service parts inventories” (or with a
similar description) on the balance sheets of the Loan Parties.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Specified Domestic Blocked Account Bank” shall mean, collectively, the
following (together with their respective successors and assigns): (a) PNC and
(b) any other depository bank as may be reasonably acceptable to Required
Lenders.
“Specified Immaterial Acquisition” shall mean an acquisition by a Loan Party or
any of its Subsidiaries of the assets, Equity Interests or of any division or
line of business of another Person (the “Target”); provided that:
(a)on the date of any such acquisition and after giving pro forma effect
thereto, (i) Liquidity shall be equal to or greater than $20,000,000, and (ii)
no Event of Default shall exist or shall have occurred and be continuing;
(b)the total consideration, including the purchase price and liabilities assumed
(including, without limitation, all Acquired Indebtedness, Indebtedness under
Permitted Seller Notes and Permitted Earnouts but excluding consideration in the
form of issuance of Equity Interests permitted hereunder or paid with the
proceeds of the issuance of Equity Interests permitted hereunder), of (i) any
individual acquisition shall not





--------------------------------------------------------------------------------





exceed $2,500,000 and (ii) all such acquisitions from and after the Fourth
Amendment Effective Date shall not exceed $5,000,000 in the aggregate during the
Term;
(c)immediately after giving effect to the consummation of the proposed
acquisition, Quantum and its Subsidiaries, on a consolidated basis, shall be in
compliance on a pro forma basis with the financial covenants set forth in
Section 6.5 hereof, recomputed for the most recently ended fiscal quarter for
which financial statements are required to be delivered pursuant to Section 9.8
hereof;
(d)Quantum and its Subsidiaries are in compliance with the conduct of business
covenant set forth in Section 7.9 hereof; and
(e)Quantum and its Subsidiaries are (or will be within the specified timeframes)
in compliance with the covenants relating to the guaranties and collateral set
forth in Article IV.
“Specified Swiss Blocked Account Bank” shall mean UBS Switzerland AG,
Max-Hoegger-Strasse 80, P.O. Box CH-8098, Zurich, Switzerland, and its
successors and permitted assigns.
“Subordinated Indebtedness” shall mean: (a) Indebtedness under any Permitted
Seller Notes, (b) Indebtedness in respect of Permitted Earnouts, and (c) any
other unsecured Indebtedness of any Loan Party or its Subsidiaries incurred from
time to time that is subordinated in right of payment to the Obligations and
that (i) is guaranteed by the Loan Parties, (ii) is not subject to scheduled
amortization, redemption, sinking fund or similar payment and does not have a
final maturity, in each case, on or before the date that is six (6) months after
the Maturity Date, (iii) does not include any covenant (including without
limitation any financial covenant) or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement; provided that with respect to any financial covenant, such
covenant shall not be more restrictive or onerous on any Loan Party in any
respect, and (iv) contains customary subordination (including customary payment
blocks during a payment default under any “senior debt” designated thereunder)
and turnover provisions and shall be limited to cross-payment default and
cross-acceleration to other “senior debt” designated thereunder.
“Subordination Agreement” shall mean any subordination agreement by and among
Agent, any Loan Party and any holder of Subordinated Indebtedness, as the same
may be amended, modified, supplemented, renewed, restated or replaced from time
to time.
“Subsidiary” of any Person shall mean a corporation or other entity whose Equity
Interests having ordinary voting power (other than Equity Interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, or other Persons performing similar functions
for such entity, are owned, directly or indirectly, by such Person.
“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to a Loan Party by any Foreign Subsidiary (i) 100% of such
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and (ii) 65% (or such greater percentage
that could not reasonably be expected to cause any material adverse tax
consequences to Quantum or any of its Subsidiaries) of such issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)).
“Swiss Blocked Accounts” shall mean the Blocked Accounts of Quantum maintained
at Specified Swiss Blocked Account Bank.
“Swiss Pledge Agreement” shall mean a Bank Account Pledge Agreement to be
entered into on or after the Closing Date by and between Quantum and Agent with
respect to the Swiss Blocked Accounts, in form and substance reasonably
satisfactory to Agent and Required Lenders.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
“Term” shall have the meaning set forth in Section 13.1 hereof.





--------------------------------------------------------------------------------





“Term Loan” shall mean (a) the term loans made by the Lenders on the Closing
Date and the Delayed Draw Date pursuant to Section 2.1(a)(i) and (b) the term
loans made by the Lenders on the Fourth Amendment Effective Date pursuant to
Section 2.1(a)(ii).
“Term Loan Note” shall mean a Term Loan Credit Note substantially in the form of
Exhibit 2.1.
“Term Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.
“Term SOFR” shall mean the forward-looking term rate for the applicable
Corresponding Tenor based on SOFR that has been selected or recommended by the
Relevant Governmental Body.
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Pension Benefit Plan subject to Section 4063 of ERISA during a plan year
in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the providing of notice of intent
to terminate a Pension Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Pension Benefit Plan or Multiemployer Plan; (e) any event or
condition (i) which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan or Multiemployer Plan, or (ii) that results in the termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal, within the meaning of Section 4203 or 4205 of ERISA, of any
Loan Party or any member of the Controlled Group from a Multiemployer Plan; (g)
notice that a Multiemployer Plan is insolvent within the meaning of Section 4245
of ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent, upon any Loan Party or any member
of the Controlled Group.
“Total Net Leverage Ratio” shall mean, for any Person on any date of
determination, the ratio of (a) Adjusted Funded Debt of such Person on such date
to (b) EBITDA of such Person for the four (4) fiscal quarter period ending on or
immediately prior to such date.
“Toxic Substance” shall mean and include any material present on any Real
Property owned or leased by any Loan Party (including the Leasehold Interests)
which has been shown to have significant adverse effect on human health or which
is subject to regulation under the Toxic Substances Control Act (TSCA), 15
U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal or
state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.
“Transactions” shall mean the(a) as applicable to the Closing Date, the
transactions under or contemplated by this Agreement, the Other Documents and
the Revolving Loan Documents to occur on the Closing Date. (the “Closing Date
Transactions”) and (b) as applicable to the Fourth Amendment Effective Date, the
transactions under or contemplated by this Agreement, the Fourth Amendment, the
Other Documents executed and delivered in connection therewith and the Revolving
Loan Documents to occur on the Fourth Amendment Effective Date (the “Fourth
Amendment Transactions”).
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“Transfer Pricing Program” shall mean the transactions between Quantum and any
of its Subsidiaries or between any Subsidiaries of Quantum pursuant to which
Quantum, directly or indirectly, reimburses expenses incurred by its
Subsidiaries in the operation of the business, in each case, in accordance with
Applicable Law, in the Ordinary Course of Business and in a manner consistent
with past practice.
“Treasury Rate” shall mean, at any determination date, the yield to maturity as
of such date of constant maturity United States Treasury securities (as compiled
and published in the most recent Federal Reserve Statistical Release H. 15
(519) that has become publicly available at least two Business Days prior to
such date (or, if such statistical release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such date to the 30-month anniversary of the Closing Date; provided, however,
that if no published maturity exactly corresponds with such date, then the
Treasury





--------------------------------------------------------------------------------





Rate shall be interpolated or extrapolated on a straight-line basis from the
arithmetic mean of the yields for the next shortest and next longest published
maturities; provided further, however, that if the period from such date to the
30-month anniversary of the Closing Date is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“Undrawn Availability” shall have the meaning provided for in the Revolving Loan
Credit Agreement (as in effect on the date hereof).
“Unfunded Capital Expenditures” shall mean, as to any Loan Party, without
duplication, Capital Expenditures funded (a) from such Loan Party’s internally
generated cash flow or (b) with the proceeds of an Advance. Notwithstanding the
foregoing, for purposes of calculating the Fixed Charge Coverage Ratio of
Quantum and its Subsidiaries for any fiscal period ended on June 30, 2018 and
September 30, 2018, (a) the Unfunded Capital Expenditures of Quantum and its
Subsidiaries for the fiscal quarter ended on June 30, 2018 shall be deemed to be
$2,193,818 and (b) the Unfunded Capital Expenditures of Quantum and its
Subsidiaries for the fiscal quarter ended on September 30, 2018 shall be deemed
to be $1,395,751.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“U.S. Bank” shall have the meaning ascribed to such term in the preamble to this
Agreement.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, amended,
modified, supplemented, renewed, extended or replaced.
“Warrants” shall have the meaning set forth in Section 8.1(ee)mean the Closing
Date Warrants and the Fourth Amendment Warrants.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
3.Uniform Commercial Code Terms
. All terms used herein and defined in the Uniform Commercial Code as adopted in
the State of New York from time to time (the “Uniform Commercial Code”) shall
have the meaning given therein unless otherwise defined herein. Without limiting
the foregoing, the terms “accounts”, “chattel paper” (and “electronic chattel
paper” and “tangible chattel paper”), “commercial tort claims”, “deposit
accounts”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “letter-of-credit rights”, “payment intangibles”, “proceeds”,
“promissory note” “securities”, “software” and “supporting obligations” as and
when used in the description of Collateral shall have the meanings given to such
terms in Articles 8 or 9 of the Uniform Commercial Code. To the extent the
definition of any category or type of collateral is expanded by any amendment,
modification or revision to the Uniform Commercial Code, such expanded
definition will apply automatically as of the date of such amendment,
modification or revision.
4.Certain Matters of Construction
. The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, except where the context clearly requires
otherwise. Any pronoun used shall be deemed to cover all genders. All references
herein to the Revolving Loan Agreement or any of the other Revolving Loan
Documents shall mean the Revolving Loan Agreement or such other Revolving Loan
Documents as in effect on the Closing Date and as the same may be amended,
modified, supplemented, renewed, restated, refinanced or replaced in accordance
with the terms of the Intercreditor Agreement. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor





--------------------------------------------------------------------------------





statutes and regulations. Unless otherwise provided, all references to any
instruments or agreements, including references to any of the Other Documents,
shall include any and all modifications, supplements or amendments thereto, any
and all restatements or replacements thereof and any and all extensions or
renewals thereof. Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New York.
Whenever the words “including” or “include” shall be used, such words shall be
understood to mean “including, without limitation” or “include, without
limitation”. A Default or an Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by Required Lenders (or such higher percentage of Lenders
as may be required by Section 16.2). Any Lien referred to in this Agreement or
any of the Other Documents as having been created in favor of Agent, any
agreement entered into by Agent pursuant to this Agreement or any of the Other
Documents, any payment made by or to or funds received by Agent pursuant to or
as contemplated by this Agreement or any of the Other Documents, or any act
taken or omitted to be taken by Agent, shall, unless otherwise expressly
provided, be created, entered into, made or received, or taken or omitted, for
the benefit or account of Agent and Lenders. Wherever the phrase “to the
Borrowers’ knowledge” or “to the Loan Parties’ knowledge” or words of similar
import relating to the knowledge or the awareness of any Borrower or any Loan
Party are used in this Agreement or Other Documents, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of any Loan Party or (ii)
the knowledge that a senior officer would have obtained if he/she had engaged in
a good faith and diligent performance of his/her duties. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists. In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
5.Divisions
. For all purposes under this Agreement and the Other Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
II
LOANS, PAYMENTS.

1.Term Loan.
(a)Term Loan Amounts.
(i)OnSubject to the terms and subject to the conditions set forth herein, each
Lender hereby agrees to makemade to Quantum (A) a term loan on the Closing Date
in an original principal amount equal to (1) such Lender’s Commitment with
respect to the Closing Date as set forth on Schedule 1.1 hereto less (2) the
discount applicable to such Lender with respect to the Closing Date as set forth
on Schedule 1.1 hereto and (B) a term loan on the Delayed Draw Date in an
original principal amount equal to (1) such Lender’s Commitment with respect to
the Delayed Draw Date as set forth on Schedule 1.1 hereto less (2) the discount
applicable to such Lender with respect to the Delayed Draw Date as set forth on
Schedule 1.1 hereto. Moreover, the Borrowers and the Lenders agreeagreed and
acknowledgeacknowledged that (x) each term loan and the associated Closing Date





--------------------------------------------------------------------------------





Warrant comprisecomprised an “investment unit” within the meaning of Treasury
Regulations Section 1.1273-2(h), and that the fair market value of each Closing
Date Warrant is specified on Schedule 1.1 hereto. and (y) the sum of the
discount specified in the foregoing clauses (A)(2) and (B)(2) and the fair
market value of the Closing Date Warrants will be treated as original issue
discount on the Term Loan for U.S. federal income tax purposes and will reduce
the issue price of the Term Loan. Each Lender’s obligation to fund the Term Loan
shall be limited to such Lender’s Commitment, and no Lender shall have any
obligation to fund any portion of the Term Loan required to be funded by any
other Lender, but not so funded, and no Lender shall be relieved of its
obligation to fund the Term Loan because another Lender has failed to fund.
Borrowers shall not have any right to reborrow any portion of the Term Loan
which is repaid or prepaid from time to time. The Commitments of the Lenders (x)
to make the Term Loan on the Closing Date shall expireexpired concurrently with
the making of the Term Loan on the Closing Date and (y) to make the Term Loan on
the Delayed Draw Date shall expireexpired concurrently with the making of the
Term Loan on the Delayed Draw Date. There shall be no conditions precedent to
the making of the Term Loan on the Delayed Draw Date other than that the Lenders
funded their respective Term Loan on the Closing Date in accordance with
Schedule 1.1. The Borrowers and the Lenders hereby acknowledge and agree that,
for U.S. federal income tax purposes, pursuant to Treasury Regulation Section
1.1275-2(c), each Loan will be treated as a single debt instrument with a single
issue price, maturity date, yield to maturity and stated redemption price at
maturity for purposes of Section 1271 of the Code.The Borrowers hereby
acknowledge, confirm and agree that $150,000,000 of the aggregate Commitments of
the Lenders were advanced on the Closing Date, $15,000,000 of the aggregate
Commitments of the Lenders were advanced on the Delayed Draw Date, and
$165,208,106.25 of the aggregate principal amount of the Term Loan remains
outstanding on the Fourth Amendment Effective Date.
(ii)On the terms and subject to the conditions set forth herein, each Lender
hereby agrees to make to Quantum a term loan on the Fourth Amendment Effective
Date in an original principal amount equal to (A) such Lender’s Fourth Amendment
Commitment as set forth on Schedule 1.1 hereto less (B) the discount applicable
to such Lender with respect to the Fourth Amendment Effective Date as set forth
on Schedule 1.1 hereto. Moreover, the Borrowers and the Lenders agree and
acknowledge that each term loan and the associated Fourth Amendment Warrant
comprise an “investment unit” within the meaning of Treasury Regulations
Section 1.1273-2(h), and that the fair market value of each Fourth Amendment
Warrant is specified on Schedule 1.1 hereto.   The sum of the discount specified
in the foregoing clause (B) and the fair market value of the Fourth Amendment
Warrants will be treated as original issue discount on the Term Loan for U.S.
federal income tax purposes and will reduce the issue price of the Term Loan.
Each Lender’s obligation to fund the Term Loan on the Fourth Amendment Effective
Date shall be limited to such Lender’s Fourth Amendment Commitment, and no
Lender shall have any obligation to fund any portion of the Term Loan required
to be funded by any other Lender, but not so funded, and no Lender shall be
relieved of its obligation to fund the Term Loan because another Lender has
failed to fund. The Fourth Amendment Commitments of the Lenders to make the Term
Loan on the Fourth Amendment Effective Date shall expire concurrently with the
making of the Term Loan on the Fourth Amendment Effective Date.
(iii)Borrowers shall not have any right to reborrow any portion of the Term Loan
which is repaid or prepaid from time to time.
(iv)The term loans made on the Fourth Amendment Effective Date shall constitute
a separate tranche from the term loans outstanding immediately prior to the
Fourth Amendment Effective Date. Borrowers and the Lenders hereby acknowledge
and agree that, for U.S. federal income tax purposes, pursuant to Treasury
Regulation Section 1.1275-2(c), each Loan will be treated as a single debt
instrument with a single issue price, maturity date, yield to maturity and
stated redemption price at maturity for purposes of Section 1271 of the Code.





--------------------------------------------------------------------------------





(v)(ii) The Borrowing Agent shall deliver to Agent a Notice of Borrowing, not
later than 2:00 p.m. one Business Day prior to the ClosingFourth Amendment
Effective Date. Such Notice of Borrowing shall be irrevocable and shall specify
(x) the principal amount of the proposed Loans to be drawn on each of the
Closing Date and the Delayed Drawthe Fourth Amendment Effective Date, (y)
whether eachthe proposed Loan is requested to be a Prime Rate Loan or a LIBOR
Rate Loan, and (z) wire instructions for the account to which funds to the
Borrowers should be deposited. Agent and the Lenders may act without liability
upon the basis of written notice believed by the Agent in good faith to be from
the Borrowing Agent. Each Borrower hereby waives the right to dispute the
Agent’s record of the terms of any such Notice of Borrowing. Agent and each
Lender shall be entitled to rely conclusively on the Borrowing Agent’s authority
to request a Loan on behalf of the Borrowers until Agent receives written notice
to the contrary. The Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.
(vi)(iii) All Loans to be made on the Fourth Amendment Effective Date under this
Agreement shall be made by the Lenders, to the account specified by Agent, no
later than 12:00 noon (New York time) on the Closing Date in the case of Loans
made pursuant to Section 2.1(a)(i)(A) and no later than 12:00 noon (New York
time) on the Delayed Draw Date in the case of Loans made pursuant to Section
2.1(a)(i)(B)Fourth Amendment Effective Date, simultaneously and proportionately
to their CommitmentFourth Amendment Commitments, it being understood that no
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligations to make a Loan requested hereunder, nor shall the Fourth
Amendment Commitment of any Lender be increased or decreased as a result of the
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender. Promptly upon receipt of all funds from each Lender
sufficient to make the Loans requested for the applicable date in the Notice of
Borrowing, the Agent will make the proceeds of such Loans available to the
Borrowers by causing an amount, in immediately available funds, equal to the
proceeds of all such Loans received by the Agent for the applicable date to be
wired to the account provided by the Borrowing Agent in the Notice of Borrowing
for such purpose.
(b)Scheduled Term Loan Payments. The principal amount of the Term Loan shall be
paid in installments (all such installment payments, collectively, the
“Scheduled Term Loan Installment Payments”) on the dates shown below in an
amount equal to the product of (i) the percentage set forth in Column B below
shown opposite each date as set forth in Column A below times (ii) the original
principal amount of the Term Loan (including the original principal amount of
the Term Loan made on the Fourth Amendment Effective Date commencing with the
Scheduled Term Loan Installment Payment due on March 31, 2021), as adjusted in
accordance with Section 2.3(f) hereof:





--------------------------------------------------------------------------------





Column A
Column B
Date of Payment
Percentage of Original Principal Amount of Term Loan to be Paid
March 31, 2019
0.250%
June 30, 2019
0.250%
September 30, 2019
0.250%
December 31, 2019
0.250%
April 1, 2020
0.000%
June 30, 2020
0.5000.000%
September 30, 2020
0.2500.000%
December 31, 2020
0.2500.000%
March 31, 2021
0.250%
June 30, 2021
0.250%
September 30, 2021
0.250%
December 31, 2021
0.250%
March 31, 2022
0.250%
June 30, 2022
0.250%
September 30, 2022
0.250%
December 31, 2022
0.250%
March 31 2023
0.250%
June 30, 2023
0.250%
September 30, 2023
0.250%
Maturity Date
The remaining principal balance
of the Term Loan



Notwithstanding the foregoing, the outstanding principal amount of the Term
Loan, together with all accrued and unpaid interest thereon and all other
Obligations accrued and unpaid, shall be due and payable on the Maturity Date.
Notwithstanding the foregoing, all Loans shall be subject to earlier repayment
upon (x) acceleration upon the occurrence of an Event of Default under this
Agreement or (y) termination of this Agreement.
(c)Optional Prepayments. Subject to the payment of the applicable Prepayment
Premium set forth in Section 2.1(d), Borrowers may from time to time by 12:00
noon (New York time) with at least one (1) Business Day’s prior written notice
to Agent specifying the date and amount of such prepayment, prepay the Term Loan
in whole in part; provided, that any such partial prepayment shall be in an
amount equal to $500,000 or a higher integral multiple of $100,000; provided,
further that any notice of optional prepayment pursuant to this clause (c) that
is based on the consummation of a Change of Control or a Payment in Full of the
Obligations in connection with another transaction may be conditioned on the
closing of such other transaction. All such prepayments shall be applied in
accordance with Section 2.3(f) hereof. Each prepayment made pursuant to this
Section 2.1(c) shall be accompanied by the payment of accrued interest to the
date of such payment on the amount prepaid.
(d)Call Protection. In the event all or any portion of the principal of the
Loans is (i) voluntarily prepaid under Section 2.1(c), (ii) prepaid under
Section 2.3(a) (other than as a result of any Disposition pursuant to clause (g)
or (h) of the definition of “Permitted Dispositions”), Section 2.3(b) (other
than as a result of receipt of any Extraordinary Receipts under clause (a) or
(b) of the definition thereof) or Section 2.3(c), (iii) accelerated in
accordance with Article XI (including, without limitation, automatic
acceleration upon an Event of Default under Section 10.6 or operation of law
upon the occurrence of a bankruptcy or insolvency event) or (iv) satisfied or
released by foreclosure (whether by power of judicial proceeding) or deed in
lieu of foreclosure, Borrowers shall be required





--------------------------------------------------------------------------------





to pay (A) the Make Whole Amount if such prepayment, acceleration, satisfaction
or release occurs on or prior to the 30-month anniversary of the Closing Date or
(B) the Applicable Prepayment Premium if such prepayment, acceleration,
satisfaction or release occurs after the 30-month anniversary of the Closing
Date (the Make Whole Amount, the Applicable Prepayment Premium, the Change of
Control Premium and the Equity Claw Premium, as the case may be, the “Prepayment
Premium”). It is understood and agreed that the Prepayment Premium applicable at
the time of a prepayment, acceleration, satisfaction or release shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
Prepayment Premium payable under the terms of this Agreement shall be presumed
to be the liquidated damages sustained by each Lender as the result of the early
termination, and Borrowers agree that it is reasonable under the circumstances
currently existing. EACH LOAN PARTY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT
MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH SUCH PREPAYMENT PREMIUM OR ACCELERATION. Borrowers expressly
agree (to the fullest extent that they may lawfully do so) that: (A) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Prepayment Premium shall be payable notwithstanding the then-prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Lenders and Borrowers giving specific consideration in this transaction
for such agreement to pay the Prepayment Premium; and (D) Borrowers shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. Borrowers expressly acknowledge that their agreement to pay the
Prepayment Premium to Lenders as herein described is a material inducement to
Lenders to provide the Commitments and make the Loans. For the avoidance of
doubt, Agent shall have no obligation to calculate, or to verify Borrowers’ or
any Lender’s calculation of, any Prepayment Premium due under this Agreement.
(e)Equity Clawback. Notwithstanding Section 2.1(d), Borrowers shall be permitted
to prepay up to 2550% of the aggregate principal amount of the outstanding Term
Loans with Net Cash Proceeds of any public offering of Equity Interests at a
prepayment premium equal to 12.05.0% of the principal amount being prepaid (the
“Equity Claw Premium”).
2.General Provisions Regarding Payment; Register.
(a)All payments to be made by Borrowers or Guarantors under this Agreement or
any Other Document, including payments of principal and interest on the Notes,
Prepayment Premium, and all fees, expenses, indemnities and reimbursements,
shall be made without set off or counterclaim, in lawful money of the United
States of America and in immediately available funds. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Borrowers shall make all payments in immediately available funds
to the Payment Account before 12:00 noon (New York time) on the date when due;
provided that all payments received by Agent after 12:00 noon (New York time) on
any Business Day shall be credited as if received on the next succeeding
Business Day. Any optional or mandatory prepayment of the Term Loan shall be
accompanied by timely delivery to Agent of an appropriately completed Payment
Notification, as provided in Section 2.3(g) hereof. In the absence of receipt by
Agent of an appropriately completed Payment Notification on or prior to such
prepayment, each Borrower and each Lender hereby fully authorizes and directs
Agent, notwithstanding any contrary application provisions contained herein, to
apply payments and/or prepayments received from any Borrower against the
outstanding Term Loan in accordance with the provisions of Section 2.3(f)
hereof; provided, that if Agent at any time determines that payments received by
Agent were in respect of a mandatory prepayment event, Agent shall apply such
payments in accordance with the





--------------------------------------------------------------------------------





provisions of Section 2.3(f) hereof, and shall be fully authorized by each
Borrower and each Lender to make any corresponding Register reversals in respect
thereof. Notwithstanding anything to the contrary contained herein, any Payment
Notification may state that such Payment Notification is conditioned upon the
effectiveness of a Payment in Full of the Indebtedness or the consummation of a
Change in Control in connection with another transaction.
(b)Each Lender shall maintain on its books an account (the “Borrower Account”)
to record Loans and other extensions of credit made by the Lenders hereunder or
under any Other Document, and all payments thereon made by any Borrower. All
entries in the Borrower Account shall be made in accordance with such Lender’s
customary accounting practices as in effect from time to time. The balance in
the Borrower Account, as recorded on a Lender’s most recent printout or other
written statement, shall be conclusive and binding evidence of the amounts due
and owing to such Lender by Borrowers absent clear and convincing evidence to
the contrary; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect Borrowers’ duty to pay all amounts
owing hereunder or under any Other Document. Unless Borrowing Agent notifies a
Lender in writing of any objection to any such printout or statement
(specifically describing the basis for such objection) within thirty (30) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrowers in all respects as to all matters reflected therein.
(c)Agent, acting solely for this purpose as a non-fiduciary agent of the Loan
Parties, shall maintain at its address a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of each Lender and the outstanding principal, accrued and unpaid
interest and other fees and amounts due hereunder. The entries in the Register
shall be conclusive, in the absence of manifest error, and each Loan Party,
Agent and Lenders may treat each Person whose name is recorded in the Register
as the owner of the Loans recorded therein for the purposes of this Agreement.
The Register shall be available for inspection by Borrowing Agent or any Lender
at any reasonable time and from time to time upon reasonable prior notice.
(d)Each repayment by Borrowers in respect of principal, Prepayment Premium or
interest on the Loans and each payment in respect of fees or expenses payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders entitled thereto pro rata in accordance with the respective amounts then
due and owing to such Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans or other Obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans or other Obligations greater than its pro rata share thereof, then the
Lender receiving such greater proportion shall (a) notify the Agent in writing
of such fact, and (b) be deemed automatically to have purchased (for cash at
face value) participations in the Loans and such other Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrowers pursuant to and in accordance with the express terms
of this Agreement that, by such terms, is permitted or required to be made to
less than all of the Lenders or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to a Borrower or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply). Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.





--------------------------------------------------------------------------------





3.Mandatory Prepayments; Voluntary Commitment Reductions and Prepayments.
(a)Subject to the reinvestment right described in the immediately succeeding
sentence and the provisions of the Intercreditor Agreement, within ten (10) days
after receipt by any Loan Party of the Net Cash Proceeds of any Disposition
pursuant to clauses (h), (n), (p), or (q) of the definition of “Permitted
Dispositions” of any Collateral which constitutes Term Priority Collateral,
Borrowers shall prepay the Loans in an amount equal to the Net Cash Proceeds of
such Disposition, and until the date of payment, such proceeds shall be held in
trust for Agent. Notwithstanding the foregoing, (A) so long as no Event of
Default has occurred and is continuing, such Net Cash Proceeds may, at the
option of Borrowing Agent, be applied to invest in property or assets used or
useful in the business of any Borrower, provided that (x) Agent has a Lien on
such property or assets, (y) Borrowing Agent delivers to Agent and Lenders
within ten (10) days after the date of receipt of such Net Cash Proceeds a
certificate stating that such Net Cash Proceeds shall be used to acquire
property or assets used or useful in the business of any Borrower within one
hundred eighty (180) days after the date of receipt of such Net Cash Proceeds
(which certificate shall set forth an estimate of the Net Cash Proceeds to be so
expended), (B) pending any such reinvestment or payment of expenses described in
clause (A) above, such Net Cash Proceeds shall be deposited in an account
pledged to Agent, and (C) any Net Cash Proceeds applied to repair, refurbish or
replace Collateral pursuant to and in accordance with this Section 2.3(b) shall
not be deemed Capital Expenditures for purposes of this Agreement. Such
prepayments shall be applied to the Loans in accordance with Section 2.3(f)
hereof. The foregoing shall not be deemed to be implied consent to any
Disposition otherwise prohibited by the terms and conditions hereof.
(b)Subject to the reinvestment right described in the second succeeding
sentence, within ten (10) days after receipt by any Loan Party of any
Extraordinary Receipts which constitute Term Priority Collateral in an aggregate
amount equal to or in excess of $500,000 in any fiscal year, the Borrowers shall
prepay the Loans in an amount equal to the amount of such Extraordinary
Receipts, and until the date of payment, such proceeds shall be held in trust
for Agent. Such prepayments shall be applied to the Loans in the manner
described in Section 2.3(f) hereof. Notwithstanding the foregoing, (A) so long
as no Event of Default has occurred and is continuing, any Extraordinary
Receipts consisting of insurance proceeds from one or more policies covering, or
proceeds from any judgment, settlement, condemnation or other cause of action in
respect of, the loss, damage, taking or theft of any property or assets may, at
the option of Borrowing Agent, be applied to repair, refurbish or replace such
property or assets or acquire replacement property or assets for the property or
assets so lost, damaged or stolen or other property or assets used or useful in
the business of any Borrower for the property or assets so disposed, provided
that (x) Agent has a Lien on such replacement (or repaired or restored) property
or assets, (y) Borrowing Agent delivers to Agent and Lenders within ten (10)
days after the date of receipt of such Extraordinary Receipts a certificate
stating that such Extraordinary Receipts shall be used to repair or refurbish
such property or assets or to acquire such replacement property or assets for
the property or assets so lost, damaged or stolen or such other property or
assets used or useful in the business of any Borrower within one hundred eighty
(180) days after the date of receipt of such Extraordinary Receipts (which
certificate shall set forth an estimate of the Extraordinary Receipts to be so
expended), (B) pending any such reinvestment or payment of expenses described in
clause (A) above, such Extraordinary Receipts shall be deposited in an account
pledged to Agent, and (C) any Extraordinary Receipts applied to repair,
refurbish or replace Collateral pursuant to and in accordance with this
Section 2.3(b) shall not be deemed Capital Expenditures for purposes of this
Agreement.
(c)Upon the receipt by any Loan Party of the Net Cash Proceeds from the issuance
or sale of any Indebtedness or any equity securities (other than (i) Permitted
Indebtedness, (ii) Net Cash Proceeds from the issuance of Qualified Equity
Interests to members of the management or employees of any Loan Party, and
(iii) Net Cash Proceeds of the issuance of Equity Interests to any Loan Party),
Borrowers shall prepay the Loans in an amount equal to one hundred percent
(100%) of such Net Cash





--------------------------------------------------------------------------------





Proceeds promptly, but in no event more than three (3) Business Days following
the receipt thereof, and until the date of payment, such proceeds shall be held
in trust for Agent. Such prepayments shall be applied to the Loans in accordance
with Section 2.3(f) hereof. The foregoing shall not be deemed to be implied
consent to any issuance or sale of any Indebtedness or any equity securities
otherwise prohibited by the terms and conditions hereof.
(d)Within five Business Days following the occurrence of a Change of Control,
Borrowers shall prepay the Loans (subject to the payment of a prepayment premium
(the “Change of Control Premium”) equal to the greater of (i) the Make Whole
Amount or Applicable Prepayment Premium, as applicable, or (ii) 1.0% on the
principal amount being prepaid).
(e)On or before the fifth (5th) Business Day following the date on which audited
financial statements are required to be delivered pursuant to Section 9.7 hereof
(the “Excess Cash Flow Due Date”), beginning with the fiscal year ending March
31, 20202021 and for each fiscal year thereafter, Borrowers shall prepay the
Loans in an amount equal to the Applicable ECF Percentage of Excess Cash Flow
for such fiscal year minus voluntary prepayments of the Term Loans to the extent
made during the applicable fiscal year of measurement (such amount not to be
less than zero); provided further that, in the event Borrowers are unable to
make any mandatory prepayment described in this Section 2.3(e) on any Excess
Cash Flow Due Date due to the failure to satisfy the conditions in Section
7.17(b) of the Revolving Loan Credit Agreement (as in effect on the date hereof)
on such date, then Borrowers shall make such prepayment on or before the fifth
(5th) Business Day following delivery of the first monthly financial statements
delivered thereafter to Agent pursuant to Section 9.9 hereof that demonstrates
that the conditions in Section 7.17(b) of the Revolving Loan Credit Agreement
(as in effect on the date hereof) have been satisfied. Such prepayments shall be
applied to the Loans in accordance with Section 2.3(f) hereof.
(f)Any prepayment of a LIBOR Rate Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 3.2(d) hereof. All prepayments of a Loan
shall be applied first to that portion of such Loan comprised of Prime Rate
Loans and then to that portion of such Loan comprised of LIBOR Rate Loans, in
direct order of Interest Period maturities. Subject to the provisions of the
Intercreditor Agreement, all prepayments under Section 2.1(c) hereof and this
Section 2.3 shall be applied to the remaining installments of the Term Loan on a
pro rata basis.
(g)Borrowing Agent shall deliver to Agent an appropriately completed Payment
Notification by 11:00 a.m. (New York time) on the date of payment of each
mandatory prepayment pursuant to this Section 2.3 and each optional prepayment
pursuant to Section 2.1(c) and Agent shall promptly notify each Lender of such
notice.
4.Use of Proceeds.
(a)Borrowers shall apply the proceeds of the Term Loan to (i) repay the
Indebtedness owing to Existing Agent and Existing Lenders under the Existing
Loan Documents, (ii) repay all or a portion of any Revolving Loan Indebtedness
outstanding as of the Closing Date, (iii) pay fees and expenses relating to the
Transactions, and (iv) provide for their working capital needs and other general
corporate purposes.
(b)Without limiting the generality of Section 2.4(a) above, neither the Loan
Parties nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Loan Party, intends to use nor shall they
use any portion of the proceeds of the Term Loan, directly or indirectly, for
any purpose in violation in any material respect of Applicable Law.
III
INTEREST AND FEES.

1.Interest.
(a)From and following the Closing Date, depending upon Borrowers’ election from
time to time, subject to the terms hereof, to have portions of the Loans accrue
interest determined





--------------------------------------------------------------------------------





by reference to the Prime Rate or the LIBOR Rate, the Loans and the other
Obligations shall bear interest at the applicable rates set forth below:
(i)If a Prime Rate Loan, or any other Obligation other than a LIBOR Rate Loan,
then at the sum of the Prime Rate plus the Applicable Margin for Prime Rate
Loans.
(ii)If a LIBOR Rate Loan, then at the sum of the LIBOR Rate plus the Applicable
Margin for LIBOR Rate Loans.
(b)All interest and fees under this Agreement and each Other Document shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.
The date of funding of a Prime Rate Loan and the first day of an Interest Period
with respect to a LIBOR Rate Loan shall be included in the calculation of
interest. The date of payment of a Prime Rate Loan and the last day of an
Interest Period with respect to a LIBOR Rate Loan shall be excluded from the
calculation of interest. If a Loan is repaid on the same day that it is made,
one (1) day’s interest shall be charged. Interest on all Prime Rate Loans is
payable in cash in arrears on the last Business Day of each calendar quarter and
on the maturity of such Loans, whether by acceleration or otherwise. Except as
set forth in the last sentence of this paragraph solely with respect to the
interest due on April 1, 2020, interest on LIBOR Rate Loans shall be payable in
cash on the last day of the applicable Interest Period. In addition, interest on
LIBOR Rate Loans is due on the maturity of such Loans, whether by acceleration
or otherwise. Notwithstanding the foregoing or anything herein to the contrary
(including Section 2.2(a) hereof), (i) any interest due on March 31, 2020 shall
instead by payable on April 1, 2020. Notwithstanding the foregoing, and (ii) the
Borrowers shall pay the interest due on April 1, 2020 (iA) in cash in the amount
of the LIBOR Rate plus 5.50% per annum and (iiB) in kind in the amount of 4.50%
per annum by capitalizing such interest and adding it to the principal amount of
the Loans on April 1, 2020.
(c)(i) Automatically, after the occurrence and during the continuance of an
Event of Default described in Section 10.6 and (ii) at the election of Agent or
Required Lenders after the occurrence of any other Event of Default, and for so
long as it continues, the Loans and other Obligations shall bear interest at
rates that are two percent (2.0%) in excess of the rates otherwise payable under
this Agreement (the “Default Rate”). Furthermore, at the election of Agent or
Required Lenders during any period in which any Event of Default is continuing
(x) as the Interest Periods for LIBOR Rate Loans then in effect expire, such
Loans shall be converted into Prime Rate Loans and (y) the LIBOR election will
not be available to Borrowers.
2.LIBOR Provisions.
(a)Subject to the provisions of Section 3.1(c) hereof, Borrowing Agent may
request that the Term Loan be made as LIBOR Rate Loans, that outstanding
portions of the Term Loan be converted to LIBOR Rate Loans and that all or any
portion of a LIBOR Rate Loan be continued as a LIBOR Rate Loan upon expiration
of the applicable Interest Period. Any such request will be made by submitting a
Notice of Borrowing to Agent. Upon the expiration of an Interest Period, in the
absence of a new Notice of Borrowing submitted to Agent by 12:00 noon (New York
time) three (3) Business Days prior to the end of such Interest Period, the
LIBOR Rate Loan then maturing shall be automatically converted to a LIBOR Rate
Loan with a one month Interest Period. There may be no more than six (6) LIBOR
Rate Loans outstanding at any one time. Loans which are not requested as LIBOR
Rate Loans in accordance with this Section 3.2(a) shall be Prime Rate Loans.
Agent will promptly notify Lenders, by written notice, of each Notice of
Borrowing received by Agent prior to the first day of the Interest Period of the
LIBOR Rate Loan requested thereby.
(b)In the event, prior to commencement of any Interest Period relating to a
LIBOR Rate Loan, Agent shall determine in good faith or be notified in good
faith and in writing by Required Lenders that adequate and reasonable methods do
not exist for ascertaining LIBOR, Agent or Required Lenders shall promptly
provide notice of such determination to Borrowing Agent and Lenders (which shall
be conclusive and binding on Borrowers and Lenders). In such event (1) any
request for a LIBOR





--------------------------------------------------------------------------------





Rate Loan or for a conversion to or continuation of a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Prime Rate Loan, (2)
each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period relating thereto, become a Prime Rate Loan and (3) the
obligations of Lenders to make LIBOR Rate Loans shall be suspended until Agent
or Required Lenders determine that the circumstances giving rise to such
suspension no longer exist, in which event Agent or Required Lenders shall so
notify Borrowing Agent and Lenders.
(c)Notwithstanding any other provisions hereof, if any law, rule, regulation,
treaty or directive or interpretation or application thereof shall make it
unlawful for any Lender to make, fund or maintain LIBOR Rate Loans, such Lender
shall promptly give notice of such circumstances to Agent, Borrowing Agent and
the other Lenders. In such an event, (1) the commitment of such Lender to make
LIBOR Rate Loans or convert Prime Rate Loans to LIBOR Rate Loans shall be
immediately suspended and (2) such Lender’s outstanding LIBOR Rate Loans shall
be converted automatically to Prime Rate Loans on the last day of the Interest
Period thereof or at such earlier time as may be required by law.
(d)Upon (i) any failure of any Borrower in making any borrowing of, conversion
into or continuation of any LIBOR Rate Loan following Borrowing Agent’s delivery
to Agent of any applicable Notice of Borrowing (in each case other than any such
failure that arises as a result of a Lender failing to fund such LIBOR Rate Loan
or as a result of a notice delivered pursuant to Section 3.8 hereof) or (ii) any
payment of a LIBOR Rate Loan on any day that is not the last day of the Interest
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrowers shall pay Agent, for
the benefit of all Lenders that funded or were prepared and required to fund any
such LIBOR Rate Loan, an amount equal to the amount of any losses, expenses and
liabilities (including, without limitation, any loss (including interest paid)
in connection with the re-employment of such funds but excluding any loss of
interest rate margin that would have been earned on the repaid amounts) that any
Lender may sustain as a result of such default or such payment. For purposes of
calculating amounts payable to a Lender under this paragraph, each Lender shall
be deemed to have actually funded its relevant LIBOR Rate Loan through the
purchase of a deposit bearing interest at LIBOR in an amount equal to the amount
of that LIBOR Rate Loan and having a maturity and repricing characteristics
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Rate Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection.
3.Fees
.
(a)Fee Letter
. Borrowers shall pay the amounts required to be paid in the Fee Letter in the
manner and at the times required by the Fee Letter.
(b)On any date on which the Borrowers make a prepayment or repayment of the
Loans (whether voluntary, mandatory, upon maturity, by acceleration, or
otherwise), the Borrowers agree to pay to each Lender party to this Agreement on
such date an exit fee in an amount equal to 2.0% of the aggregate principal
amount prepaid or repaid (the “Exit Fee”); provided, however, that no Exit Fee
shall be payable in connection with any such prepayment or repayment that is
subject to an Equity Claw Premium under Section 2.1(e). Such Exit Fee shall be
in addition to any Prepayment Premium (other than any Equity Claw Premium)
otherwise applicable.
4.Maximum Charges
. In no event whatsoever shall interest and other charges charged hereunder
exceed the highest rate permissible under Applicable Law. In the event interest
and other charges as computed hereunder would otherwise exceed the highest rate
permitted under Applicable Law: (i) the interest rates hereunder will be reduced
to the maximum rate permitted under Applicable Law; (ii) such excess amount
shall be first applied





--------------------------------------------------------------------------------





to any unpaid principal balance owed by Borrowers; and (iii) if then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.
5.Increased Costs
. In the event that any Change in Law or compliance by any Lender (for purposes
of this Section 3.5, the term “Lender” shall include Agent, any Lender and any
corporation or bank controlling Agent or any Lender and the office or branch
where Agent or any Lender makes or maintains any LIBOR Rate Loans) with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:
(a)subject Agent or any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Rate Loan, or change the basis of taxation of
payments to Agent or such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes and the imposition of, or any change in the rate of, any
Excluded Taxes payable by Agent or such Lender);
(b)impose, modify or deem applicable any reserve, special deposit, assessment,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent or any Lender, including pursuant to Regulation
D of the Board of Governors; or
(c)impose on Agent or any Lender or the London interbank LIBOR market any other
condition, loss or expense (other than Taxes) affecting this Agreement or any
Other Document or any Loans made by any Lender;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, converting to, continuing, renewing or maintaining its Loans
hereunder by an amount that Agent or such Lender deems to be material or to
reduce the amount of any payment (whether of principal, interest or otherwise)
in respect of any of the Loans by an amount that Agent or such Lender deems to
be material, then, in any case Borrowers shall promptly pay Agent or such
Lender, upon its demand, such additional amount as will compensate Agent or such
Lender for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be. Agent or such Lender shall certify the amount of
such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error. Failure or delay on the
part of Agent or any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of the right of Agent or any Lender to demand such
compensation; provided that Borrowers shall not be required to compensate Agent
or any Lender pursuant to this Section for any reductions in return incurred
more than 270 days prior to the date that Agent or such Lender notifies
Borrowing Agent of such law, rule, regulation or guideline giving rise to such
reductions and of the intention of Agent or such Lender to claim compensation
therefor; provided further that if such claim arises by reason of the adoption
of or change in any law, rule, regulation or guideline that is retroactive, then
the 270 day period referred to above shall be extended to include the period of
retroactive effect thereof.
6.Inability to Determine Interest Rate; Effect of Benchmark Transition Event
.
(a)3.6 Basis for DeterminingTemporary Inability to Determine Interest Rate
Inadequate or Unfair
. Unless and until a Benchmark Replacement Rate is implemented in accordance
with the immediately succeeding paragraphSection 3.6(b), in the event that:





--------------------------------------------------------------------------------





(i)(a) Agent or the Required Lenders shall have determined that reasonable means
do not exist for ascertaining the LIBOR Rate applicable pursuant to Section 3.2
hereof for any Interest Period; or
(ii)(b) Agent or the Required Lenders shall have determined that Dollar deposits
in the relevant amount and for the relevant maturity are not available in the
London interbank LIBOR market, with respect to an outstanding LIBOR Rate Loan, a
proposed LIBOR Rate Loan, or a proposed conversion of a Prime Rate Loan into a
LIBOR Rate Loan; or
(iii)(c) Agent shall have determined that (or any Lender shall have notified
Agent that) the making, maintenance or funding of any LIBOR Rate Loan has been
made impracticable or unlawful by compliance by Agent or such Lender in good
faith with any Applicable Law or any interpretation or application thereof by
any Governmental Body or with any request or directive of any such Governmental
Body (whether or not having the force of law); or
(iv)(d) the Required Lenders shall have notified Agent that the LIBOR Rate will
not adequately and fairly reflect the cost to the Lenders of the establishment
or maintenance of any LIBOR Rate Loan,
then Agent or Required Lenders shall give Borrowing Agent and each Lender prompt
written notice of such notice or determination. If such notice is given, (i) any
such requested LIBOR Rate Loan shall be made as a Prime Rate Loan, unless
Borrowing Agent shall notify Agent in writing (including by electronic
transmission) no later than 11:00 a.m. (New York time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of LIBOR Rate Loan,
(ii) any Prime Rate Loan or LIBOR Rate Loan which was to have been converted to
an affected type of LIBOR Rate Loan shall be continued as or converted into a
Prime Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 11:00
a.m. (New York time) two (2) Business Days prior to the proposed conversion,
shall be maintained as an unaffected type of LIBOR Rate Loan, (iii) any
outstanding affected LIBOR Rate Loans shall be converted into a Prime Rate Loan,
or, if Borrowing Agent shall notify Agent, no later than 11:00 a.m. (New York
time) two (2) Business Days prior to the last Business Day of then current
Interest Period applicable to such affected LIBOR Rate Loan, shall be converted
into an unaffected type of LIBOR Rate Loan, on the last Business Day of the then
current Interest Period for such affected LIBOR Rate Loans (or sooner, if any
Lender cannot continue to lawfully maintain such affected LIBOR Rate Loan), and
(iv) with respect to the LIBOR Rate component of the Prime Rate, the utilization
of the LIBOR Rate component in determining the Prime Rate shall be suspended, in
each case until Agent upon the instruction of the Required Lenders revokes such
notice. Until such notice has been withdrawn, Lenders shall have no obligation
to make an affected type of LIBOR Rate Loan or maintain outstanding affected
LIBOR Rate Loans and no Borrower shall have the right to convert a Prime Rate
Loan or an unaffected type of LIBOR Rate Loan into an affected type of LIBOR
Rate Loan.
(b)Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary set forth
above in this Section 3.6, if (1) Agent has made the determination (such
determination to be conclusive absent manifest error) or (2) Borrowers or the
Required Lenders have notified Agent (with, in the case of the Required Lenders,
a copy to Borrowers) that Borrowers or the Required Lenders, as applicable, have
determined that one or more Benchmark Discontinuance Events has occurred with
respect to LIBOR, then the Required Lenders, in consultation with the Borrowers,
may, to the extent practicable, establish a replacement interest rate and
applicable margin (the “Replacement Rate”), in which case, the Replacement Rate
shall replace such applicable interest rate for all purposes under this
Agreement and the Other Documents unless and until (A) an event described in
clauses (a) through (d) of the preceding paragraph occurs with respect to the
Replacement Rate or (B) the Required Lenders notify Agent and Borrowers that the
Replacement Rate does not adequately and fairly reflect





--------------------------------------------------------------------------------





the cost to such Lenders of funding the Loans bearing interest at the
Replacement Rate; provided that any such Replacement Rate shall be
administratively feasible for Agent. In connection with the establishment and
application of the Replacement Rate, this Agreement and the Other Documents
shall be amended, as may be necessary or appropriate, in the reasonable opinion
of the Required Lenders in consultation with the Borrowers, to effect the
provisions of this Section 3.6.herein or in any Other Document, if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred prior to the Reference Time in respect
of any determination of the Benchmark on any date, the Benchmark Replacement
will replace the then-current Benchmark for all purposes hereunder or under any
Other Document in respect of such determination on such date and all
determinations on all subsequent dates. Such Benchmark Replacement will become
effective as of the Reference Time on the applicable Benchmark Replacement Date
without any amendment to, or further action or consent of any other party to,
this Agreement.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Required Lenders (with the
consent of the Borrowing Agent) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any Other Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that
Agent shall not be bound to follow or agree to any amendment or supplement to
this Agreement (including, without limitation, any Benchmark Replacement
Conforming Changes) that would increase or materially change or affect the
duties, obligations or liabilities of Agent (including without limitation the
imposition or expansion of discretionary authority), or reduce, eliminate, limit
or otherwise change any right, privilege or protection of Agent, or would
otherwise materially and adversely affect Agent, in each case in its reasonable
judgment, without Agent’s express written consent.
(iii)Notices; Standards for Decisions and Determinations. The Required Lenders
will promptly notify the Borrowing Agent, Agent and the Lenders of (A) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date, (B) the implementation
of any Benchmark Replacement, (C) the effectiveness of any Benchmark Replacement
Conforming Changes, (D) the removal or reinstatement of any tenor of Term SOFR
pursuant to Section 3.6(b)(iv) below and (E) the commencement or conclusion of
any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Lenders pursuant to this Section 3.6(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
absent manifest error and may be made in its or their sole discretion and
without consent from any other party hereto, except, in each case, as expressly
required pursuant to this Section 3.6(b). In the event that LIBOR or the
applicable Benchmark is not available on any determination date, then unless
Agent is notified of a replacement Benchmark in accordance with the provisions
of this Agreement within two business days, Agent shall use the interest rate in
effect for the immediately prior interest period.
(iv)Unavailability of Tenor of Term SOFR. Notwithstanding anything to the
contrary herein or in any Other Document, at any time and with respect to any
Interest Period, if the Benchmark at such time is Term SOFR and Term SOFR for
the applicable tenor is not displayed on a screen or other information service
that publishes such rate from time to time, the Required Lenders may (A) modify
the definition of “Interest Period” for all determinations of interest at or
after such time to remove such unavailable tenor and (B) if Term SOFR, as
applicable, for the applicable tenor is displayed on such screen or information
service after its removal pursuant to clause (A) above,





--------------------------------------------------------------------------------





modify the definition of “Interest Period” for all determinations of interest at
or after such time to reinstate such previously removed tenor, and the Required
Lenders shall notify Agent of any such modification. In the event that Term SOFR
or the applicable Benchmark is not available on any determination date, then
unless Agent is notified of a replacement Benchmark in accordance with the
provisions of this Agreement within two business days, Agent shall use the
interest rate in effect for the immediately prior interest period.
(v)Benchmark Unavailability Period. Upon the Borrowing Agent’s receipt of notice
from the Required Lenders of the commencement of a Benchmark Unavailability
Period, the Borrowing Agent may revoke any request for conversion to or
continuation of LIBOR Rate Loans to be converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrowing Agent will be
deemed to have converted any such request into a request for a conversion to
Prime Rate Loans. During any Benchmark Unavailability Period, the component of
the Prime Rate based upon the then-current Benchmark will not be used in any
determination of the Prime Rate.
7.Capital Adequacy.
(a)In the event that Agent or any Lender shall have determined that any Change
in Law, any change in any guideline regarding capital adequacy or any change in
the interpretation or administration thereof by any Governmental Body, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Agent or any Lender (for purposes of this Section 3.7,
the term “Lender” shall include Agent or any Lender and any corporation or bank
controlling Agent or any Lender and the office or branch where Agent or any
Lender (as so defined) makes or maintains any LIBOR Rate Loans) with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Agent’s or any Lender’s capital as a
consequence of its obligations hereunder to a level below that which Agent or
such Lender could have achieved but for such adoption, change or compliance
(taking into consideration Agent’s and such Lender’s policies with respect to
capital adequacy) by an amount deemed by Agent or any Lender to be material,
then, from time to time, Borrowers shall pay upon demand to Agent or such Lender
such additional amount or amounts as will compensate Agent or such Lender for
such reduction. In determining such amount or amounts, Agent or such Lender may
use any reasonable averaging or attribution methods. The protection of this
Section 3.7 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, rule, regulation, guideline or condition.
(b)A certificate of Agent or such Lender setting forth such amount or amounts as
shall be necessary to compensate Agent or such Lender with respect to Section
3.7(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error. Failure or delay on the part of Agent or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the right
of Agent or any Lender to demand such compensation; provided that Borrowers
shall not be required to compensate Agent or any Lender pursuant to this Section
for any reductions in return incurred more than 270 days prior to the date that
Agent or such Lender notifies Borrowing Agent of such law, rule, regulation or
guideline giving rise to such reductions and of the intention of Agent or such
Lender to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 270 day period referred to above shall
be extended to include the period of retroactive effect thereof.
8.Taxes.
(a)Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if Borrowers
shall be required by Applicable Law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions





--------------------------------------------------------------------------------





applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions and
(iii) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Body in accordance with Applicable Law.
(b)Without limiting the provisions of Section 3.8(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)Each Borrower shall indemnify each Recipient within ten (10) Business Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient and
any penalties, interest and reasonable and documented expenses (including
reasonable and documented fees and expenses of counsel) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to Borrowers
by any Recipient (with a copy to Agent), or by Agent on its own behalf or on
behalf of a Recipient shall be conclusive absent manifest error.
(d)Each Lender shall severally indemnify Agent, within 30 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 16.3(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with this Agreement or any Other
Document, and any reasonable and documented expenses (including reasonable and
documented fees and disbursements of counsel) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any Other
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 3.8(d).
(e)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Body, Borrowers shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
(f)Any Recipient that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agent), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if requested by Borrowers or Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or Agent as will enable Borrowers or Agent
to determine whether or not such Recipient is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, in the event that any Borrower is resident for tax purposes in the
United States of America, (x) any Recipient that is not a Foreign Lender shall
deliver to Borrowers and Agent two (2) duly completed valid copies of IRS Form
W-9 demonstrating that such Person is exempt from United States federal backup
withholding tax, and (y) any Foreign Lender shall deliver to Borrowers and Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the





--------------------------------------------------------------------------------





request of Borrowers or Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(i)duly completed valid copies of IRS Form W-8BEN or W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(ii)duly completed valid copies of IRS Form W-8ECI,
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.8-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) duly completed valid
copies of IRS Form W-8BEN or W-8BEN-E,
(iv)in the case of a Foreign Lender claiming that it is not the beneficial
owner, duly completed valid copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.8-2 or Exhibit 3.8-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.8-4 on behalf of each such direct and
indirect partner; or
(v)any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.
(g)If a payment made to a Recipient under this Agreement or any Other Document
would be subject to U.S. federal withholding Taxes imposed by FATCA if such
Person were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to Agent and Borrowers (i) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (ii) other documentation
reasonably requested by Agent or any Borrower sufficient for Agent and Borrowers
to comply with their obligations under FATCA and to determine that such
Recipient has complied with such applicable reporting requirements or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(h)Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.8 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and Agent in writing of its legal inability to do so.
(i)If any Recipient determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrowers or with respect to which Borrowers have paid additional
amounts pursuant to this Section, it shall pay to Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable and
documented out-of-pocket expenses of such Recipient and without interest (other
than any interest paid by the relevant Governmental Body with respect to such
refund), provided that Borrowers, upon the request of the Recipient, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Body) to such Recipient in the
event such Recipient is required to repay such refund to such Governmental Body.
Notwithstanding anything to the contrary in this Section 3.8(h), in no event





--------------------------------------------------------------------------------





will the Recipient be required to pay any amount to Borrowers pursuant to this
Section 3.8(h) the payment of which would place the Recipient in a less
favorable net after-Tax position than the Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.
(j)Each party’s obligations under this Section 3.8 shall survive the resignation
or replacement of Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under this Agreement or any Other Documents.
9.Replacement of Lenders
. If any Lender (an “Affected Lender”) (a) makes demand upon Borrowers for (or
if Borrowers are otherwise required to pay) amounts pursuant to Section 3.5, 3.7
or 3.8 hereof, (b) is unable to make or maintain LIBOR Rate Loans as a result of
a condition described in Section 3.2(b) hereof, (c) refuses to consent to any
amendment pursuant to Section 16.2(b) hereof, or (d) gives a notice described in
Section 3.6(c) hereof, Borrowers may, by notice in writing to Agent and such
Affected Lender (i) require the Affected Lender to cooperate with Borrowers in
obtaining a replacement Lender satisfactory to Borrowers (the “Replacement
Lender”); (ii) request the non-Affected Lenders to acquire and assume all of the
Affected Lender’s Loans as provided herein, but none of such Lenders shall be
under any obligation to do so; or (iii) propose a Replacement Lender. If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Loans, then such Affected Lender shall be required to assign, in
accordance with Section 16.3 hereof, all of its Loans and other rights and
obligations under this Agreement and the Other Documents to such Replacement
Lender or non-Affected Lenders, as the case may be, in exchange for payment of
the principal amount so assigned and all interest and fees accrued on the amount
so assigned, plus all other Obligations then due and payable to the Affected
Lender.
10.Designation of a Different Lending Office
. If any Lender requests compensation under Section 3.5 or 3.7 hereof, or
requires Borrowers to pay any Indemnified Taxes, Other Taxes or additional
amounts to any Lender or any Governmental Body for the account of any Lender
pursuant to Section 3.8 hereof, then such Lender shall (at the request of
Borrowing Agent) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to Sections 3.5, 3.7, or 3.8 hereof, as the
case may be, in the future, and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
IV
COLLATERAL: GENERAL TERMS

1.Security Interest in the Collateral
. To secure the prompt payment and performance to Agent and each Lender (and
each other holder of any Obligations) of the Obligations, each Loan Party hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender and each other Secured Party, a continuing security interest in
and to and Lien on all of its Collateral, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located. Each Loan Party
shall provide Agent with written notice of all commercial tort claims in an
aggregate amount in excess of $500,000 promptly upon the occurrence of any
events giving rise to any such claims (regardless of whether legal proceedings
have yet been commenced), such notice to





--------------------------------------------------------------------------------





contain a brief description of the claims, the events out of which such claims
arose and the parties against which such claims may be asserted and, if
applicable in any case where legal proceedings regarding such claims have been
commenced, the case title together with the applicable court and docket number.
Upon delivery of each such notice, such Loan Party shall be deemed to thereby
grant to Agent a security interest and lien in and to such commercial tort
claims described therein and all proceeds thereof. Each Loan Party shall provide
Agent with written notice promptly upon becoming the beneficiary under any
letter of credit or otherwise obtaining any right, title or interest in any
letter of credit rights in an aggregate amount in excess of $500,000 and shall
take such actions as Required Lenders may reasonably request for the perfection
of Agent’s security interest therein.
2.Perfection of Security Interest
. Each Loan Party shall take all action that may be necessary, or that Agent may
reasonably request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (a) immediately
discharging all Liens other than Permitted Encumbrances, (b) using commercially
reasonable efforts to obtain Lien Waiver Agreements (i) from the owner or lessor
of the chief executive office of Quantum and (ii) from the owners or lessors of
all of the other premises leased by Quantum listed on Schedule 4.4 hereto and
all of the warehouses and other locations used by Quantum listed on Schedule 4.4
hereto in which Equipment and Inventory having a value in excess of $1,000,000
is located, (c) delivering to Agent, endorsed or accompanied by such instruments
of assignment as are necessary or as Agent may specify, and stamping or marking,
in such manner as are necessary or as Agent may specify, any and all chattel
paper, instruments, letters of credit and advices thereof and documents
evidencing or forming a part of the Collateral, (d) using commercially
reasonable efforts to enter into warehousing, lockbox, customs and freight
agreements and other custodial arrangements reasonably satisfactory to Agent and
the Required Lenders, and (e) executing and delivering financing statements,
Control Agreements, intellectual property security agreements, instruments of
pledge, mortgages, notices and assignments, in each case in form and substance
reasonably satisfactory to Agent and the Required Lenders, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest and Lien under the Uniform Commercial Code or other Applicable Law. By
its signature hereto, each Loan Party hereby authorizes Agent (without
obligation) and the Lenders to file against such Loan Party, one or more
financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to the Required Lenders
(which statements may have a description of collateral which is broader than
that set forth herein, including without limitation a description of Collateral
as “all assets” and/or “all personal property” of any Loan Party). All
documented charges, expenses and fees Agent or the Lenders may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be at the sole
expense of the Borrowers and payable by the Borrowers to Agent or Lenders, as
the case may be, not later than ten (10) Business Days after written demand.
3.Preservation of Collateral
. Following the occurrence of an Event of Default, in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent (acting at the direction of the
Required Lenders): (a) may at any time take such steps as Agent or the Required
Lenders deem necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of security guards or the placing of other
security protection measures as Agent or the Required Lenders may deem
appropriate; (b) subject to the rights of the applicable landlords, may employ
and maintain at any of any Loan Party’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) subject to the rights of the applicable lessors, may
use any Loan Party’s owned or leased lifts, hoists, trucks and other facilities
or Equipment for handling or removing the Collateral; (e) subject to the rights
of the applicable landlords, shall have, and is hereby granted, a right





--------------------------------------------------------------------------------





of ingress and egress to the places where the Collateral is located, and may
proceed over and through any of the Loan Parties’ owned or leased property; and
(f) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of this Agreement or the Other Documents and pay all or any part of the
premiums therefor and the costs thereof. Each Loan Party shall cooperate fully
with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct (acting at the direction
of the Required Lenders). All of Agent’s and Lenders’ expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be at the sole expense of the Borrowers and payable by the Borrowers to Agent or
Lenders, as the case may be, for its or their benefit not later than ten (10)
Business Days after written demand.
4.Ownership and Location of Collateral.
(a)With respect to the Collateral, at the time the Collateral becomes subject to
Agent’s security interest: (i) each Loan Party shall be fully authorized and
able to sell, transfer, pledge and/or grant a Lien upon each and every item of
its respective Collateral to Agent; and, except for Permitted Encumbrances, the
Collateral shall be free and clear of all Liens whatsoever; (ii) all signatures
and endorsements of each Loan Party that appear on such documents and agreements
shall be genuine and each Loan Party shall have full capacity to execute same;
and (iii) each Loan Party’s Equipment and each Loan Party’s Inventory (other
than (A) Inventory in transit, (B) Service Inventory and (C) Inventory at any
location where the value of all Inventory at such location is less than
$1,000,000) shall be located as set forth on Schedule 4.4 hereto, as such
Schedule may be updated from time to time in accordance with the terms hereof,
and shall not be removed from such locations without the prior written consent
of the Required Lenders except with respect to the sale of Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in
Section 7.1(b) hereof.
(b)(i) There is no location at which any Loan Party has any Inventory (except
for (A) Inventory in transit, (B) Service Inventory and (C) Inventory at any
location where the value of all Inventory at such location is less than
$1,000,000) or other Collateral other than those locations listed on Schedule
4.4 hereto, as such Schedule may be updated from time to time in accordance with
the terms hereof; (ii) Schedule 4.4 hereto contains a correct and complete list,
as of the ClosingFourth Amendment Effective Date, of the legal names and
addresses of each warehouse at which Inventory of any Loan Party is stored, and
none of the receipts received by any Loan Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns; (iii)
Schedule 4.4 hereto sets forth a correct and complete list as of the
ClosingFourth Amendment Effective Date of (A) each place of business of each
Loan Party and (B) the chief executive office of each Loan Party; and (iv)
Schedule 4.4 hereto sets forth a correct and complete list as of the
ClosingFourth Amendment Effective Date of the location, by state and street
address, of all Real Property owned or leased by each Loan Party, identifying
which Real Properties are owned and which are leased, together with the names
and addresses of any landlords or other third parties in possession, custody or
control of any Collateral.
5.Defense of Agent’s and Lenders’ Interests
. Until (a) the Payment in Full of all of the Obligations and (b) the
termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period no Loan Party shall,
without the Required Lenders’ prior written consent, pledge, sell (except for
Dispositions otherwise permitted under Section 7.1(b) hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Loan Party shall use commercially reasonable efforts to defend
Agent’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by the Required Lenders for payment of all Obligations
following the occurrence and during the continuance of an Event of Default,
Agent shall have the right to take possession of the indicia of the Collateral
and the Collateral in whatever physical form contained, including: labels,
stationery, documents, instruments and advertising materials. If Agent (acting





--------------------------------------------------------------------------------





at the direction of the Required Lenders) exercises this right to take
possession of the Collateral, the Loan Parties shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law. Each
Loan Party shall, and Agent shall, if directed by the Required Lenders, instruct
all suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Loan Party’s possession, they, and each of them,
shall be held by such Loan Party in trust as Agent’s trustee, and such Loan
Party will promptly deliver them to Agent in their original form together with
any necessary endorsement.
6.Inspection of Premises
. At all reasonable times and from time to time as often as the Required Lenders
may reasonably elect, Agent and each Lender shall have full access to and the
right to audit, check, inspect and make abstracts and copies from each Loan
Party’s books, records, audits, correspondence and all other papers relating to
the Collateral and the operation of each Loan Party’s business and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrowers shall be afforded the
opportunity to participate in such discussions). Agent, any Lender and their
agents may enter upon any premises of any Loan Party at any time during business
hours and at any other reasonable time, and from time to time, for the purpose
of inspecting the Collateral and any and all books and records pertaining
thereto and to the operation of such Loan Party’s business. Notwithstanding the
foregoing, (a) no more than two (2) such inspections shall be conducted at the
expense of the Borrowers during any consecutive twelve (12) month period, and
(b) if an Event of Default shall exist, then notwithstanding anything to the
contrary in the foregoing clause (a), there shall be no limitation on the number
or frequency of such inspections which may be conducted at the expense of the
Borrowers.
7.Appraisals
. The Required Lenders may at any time after the Closing Date and from time to
time, engage the services of an independent appraisal firm or firms of reputable
standing, satisfactory to the Required Lenders, for the purpose of appraising
the then current value of the Loan Parties’ assets (including without limitation
Intellectual Property and the LTO Program). Absent the occurrence and
continuance of an Event of Default at such time, the Required Lenders shall
consult with Borrowing Agent as to the identity of any such firm; provided, that
it is agreed by the parties hereto that Gordon Brothers Asset Advisors, LLC
shall be deemed to be an acceptable firm for purposes of appraising the value of
the LTO Program. All of the fees and out-of-pocket costs and expenses of any
appraisals and reports conducted pursuant to this Section 4.7 shall be paid for
when due, in full and without deduction, off-set or counterclaim by Borrowers.
Notwithstanding the foregoing, (i) no more than one (1) quality of earnings
report shall be performed at the expense of the Borrowers during the Term, (ii)
no more than one (1) appraisal of Intellectual Property (which shall include,
without limitation, appraisals of the LTO Program) shall be conducted at the
expense of the Borrowers during any consecutive twelve (12) month period, and
(iii) if an Event of Default shall exist, then notwithstanding anything to the
contrary in the foregoing clause (ii), there shall be no limitation on the
number or frequency of appraisals which may be conducted at the expense of the
Borrowers.
8.Receivables; Deposit Accounts and Securities Accounts.
(a)The Receivables are and shall be bona fide and valid accounts representing a
bona fide indebtedness incurred by the Customers therein named, for fixed sums
as set forth in the invoices relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms





--------------------------------------------------------------------------------





of the Loan Parties, or work, labor or services theretofore rendered by the Loan
Parties as of the date the applicable Receivables were created.
(b)Each Customer, to each Loan Party’s knowledge, as of the date each Receivable
is created, is able to pay all Receivables on which the Customer is obligated in
full when due. With respect to such Customers of any Loan Party who are not
solvent, such Loan Party has set up on its books and in its financial records
bad debt reserves adequate to cover such Receivables consistent with past
practice.
(c)As of the ClosingFourth Amendment Effective Date, each Loan Party’s chief
executive office is located as set forth on Schedule 4.4 hereto. Until written
notice is given to Agent and Lenders by Borrowing Agent of any other office at
which any Loan Party keeps its records pertaining to Receivables, all such
records shall be kept at such executive office.
(d)The Loan Parties shall instruct their Customers to deliver all remittances
upon Receivables (whether paid by check or by wire transfer of funds) to such
Blocked Accounts and/or Depository Accounts (and any associated lockboxes) as
Revolving Agent or, subject to the terms of the Intercreditor Agreement, Agent
shall designate from time to time as contemplated by Section 4.8(h) hereof or as
otherwise agreed to from time to time by Revolving Agent or, subject to the
terms of the Intercreditor Agreement, Agent. Notwithstanding the foregoing, to
the extent any Loan Party directly receives any remittances upon Receivables,
such Loan Party shall, at such Loan Party’s sole cost and expense, but on
Revolving Agent’s and Agent’s behalf and for Revolving Agent’s and, subject to
the terms of the Intercreditor Agreement, Agent’s account, collect as Revolving
Agent’s and, subject to the terms of the Intercreditor Agreement, Agent’s
property and in trust for Revolving Agent and, subject to the terms of the
Intercreditor Agreement, Agent all amounts received on Receivables, and shall
not commingle such collections with any Loan Party’s funds or use the same
except to pay the Obligations, and shall as soon as possible and in any event no
later than one (1) Business Day after the receipt thereof (i) in the case of
remittances paid by check, deposit all such remittances in their original form
(after supplying any necessary endorsements) and (ii) in the case of remittances
paid by wire transfer of funds, transfer all such remittances, in each case,
into such Blocked Accounts and/or Depository Accounts. Each Loan Party shall
deposit in the Blocked Account and/or Depository Account or, upon request by
Revolving Agent or, subject to the terms of the Intercreditor Agreement, Agent,
deliver to Revolving Agent or, subject to the terms of the Intercreditor
Agreement, Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness. Payments made by a Loan Party’s Customers remitted directly to
Revolving Agent or Agent will be deposited by Revolving Agent or Agent, as the
case may be, in the Blocked Accounts, and Customer remittances shall only be
treated as a repayment of Advances or, subject to the terms of the Intercreditor
Agreement, Loans, if the Borrowers so elect in a written notice to Revolving
Agent or Agent, as applicable.
(e)At any time following the occurrence and during the continuance of an Event
of Default, Revolving Agent or, subject to the terms of the Intercreditor
Agreement, Agent shall have the right to send notice of the assignment of, and
Revolving Agent’s and Agent’s security interests in and Liens on, the
Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral, and thereafter, Revolving Agent or,
subject to the terms of the Intercreditor Agreement, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or both.
Agent’s actual and documented collection expenses, including, but not limited
to, stationery and postage, telephone, facsimile, secretarial and clerical
expenses, the salaries of any collection personnel used for collection and the
reasonable and documented fees and expenses of counsel, shall be at the sole
expense of Borrowers and payable by the Borrowers to Agent not later than ten
(10) Business Days after written demand.
(f)Subject to the terms of the Intercreditor Agreement, Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Loan Party any and all checks,





--------------------------------------------------------------------------------





drafts and other instruments for the payment of money relating to the
Receivables, and each Loan Party hereby waives notice of presentment, protest
and non-payment of any instrument so endorsed. Each Loan Party hereby
constitutes, subject to the terms of the Intercreditor Agreement, Agent or
Agent’s designee as such Loan Party’s attorney with power (i) at any time: (A)
to endorse such Loan Party’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (B) to sign such Loan
Party’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such Loan Party’s name on any documents or instruments deemed necessary or
appropriate by Agent to preserve, protect, or perfect Agent’s interest in the
Collateral and to file same; and (E) to receive, open and dispose of all mail
addressed to any Loan Party at any post office box/lockbox maintained by Agent
for the Loan Parties or at any other business premises of Agent; and (ii) at any
time following the occurrence and during the continuance of an Event of Default:
(A) to demand payment of the Receivables; (B) to enforce payment of the
Receivables by legal proceedings or otherwise; (C) to exercise all of such Loan
Party’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (D) to sue upon or otherwise collect, extend the time
of payment of, settle, adjust, compromise, extend or renew the Receivables; (E)
to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Loan Party’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Loan Party’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; (H)
to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate; and (J) to do all other acts and things
necessary to carry out the provisions of this Agreement. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final and non-appealable judgment or order); this power being coupled with
an interest is irrevocable while any of the Obligations remain unpaid.
(g)Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.
(h)All proceeds of Collateral shall be deposited by the Loan Parties into either
(i) a lockbox account, dominion account or such other “blocked account” (each a
“Blocked Account” and collectively the “Blocked Accounts”) established at a
Specified Domestic Blocked Account Bank, Specified Swiss Blocked Account Bank or
such other bank or banks as may be acceptable to the Required Lenders (each such
bank, a “Blocked Account Bank” and collectively, “Blocked Account Banks”)
pursuant to an arrangement with such Blocked Account Bank as may be acceptable
to the Required Lenders or (ii) depository accounts (“Depository Accounts”)
established at Agent for the deposit of such proceeds. Each applicable Loan
Party shall deliver or cause to be delivered to Agent a Control Agreement, in
form and substance reasonably satisfactory to Agent and Required Lenders, among
such Loan Party, Agent, Revolving Loan Agent and each bank at which each Blocked
Account, each Depository Account and any other deposit account or securities
account (other than any Swiss Blocked Account or any Excluded Account) of such
Loan Party is maintained that is sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code) over such Blocked
Accounts, Depository Accounts and other deposit accounts and securities
accounts. At any time during the continuation of an Event of Default, subject to
the terms of the Intercreditor Agreement, Agent or Revolving Loan Agent shall
have the sole and exclusive right to direct, and Agent is hereby authorized to,
subject to the terms of the Intercreditor Agreement, give instructions pursuant
to such Control





--------------------------------------------------------------------------------





Agreements directing, the disposition of funds in the Blocked Accounts and
Depository Accounts (any such instructions, an “Activation Notice”) to Agent on
a daily basis, by wire transfer to a deposit account maintained by Agent, which
such funds may be applied by Agent to repay the Obligations. Prior to the
occurrence of an Event of Default, the Loan Parties shall retain the right to
direct the disposition of funds in the Blocked Accounts and Agent shall not
deliver an Activation Notice. In the event that Agent issues an Activation
Notice, Agent agrees to rescind such Activation Notice at such time that no
Event of Default shall exist (it being understood that, notwithstanding any such
rescission, Agent shall have the right and is authorized to issue an additional
Activation Notice if a subsequent Event of Default shall have occurred or shall
exist at any time thereafter). All funds deposited in the Blocked Accounts or
Depository Accounts shall immediately become subject to the security interest of
Agent, for its own benefit and the ratable benefit of the other Secured Parties,
and Borrowing Agent shall use commercially reasonable efforts to obtain the
agreement by each Blocked Account Bank to waive any offset rights against the
funds so deposited. Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangements, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder. Agent shall apply all funds received by it from the Blocked
Accounts and/or Depository Accounts to the satisfaction of the Obligations in
accordance with this Agreement.
(i)No Loan Party will, without the Required Lenders’ consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the Ordinary Course of Business of such Loan Party.
(j)All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries as of the ClosingFourth Amendment Effective Date are set forth
on Schedule 4.8(j) hereto. No Loan Party shall open any new deposit account,
securities account or investment account (other than an Excluded Account) with a
bank, depository institution or securities intermediary other than Agent unless
(i) the Loan Parties shall have provided written notice thereof to Agent and the
Lenders within five (5) Business Days and (ii) if required by the Required
Lenders, prior to any Loan Party depositing any funds or financial assets in
such account, such bank, depository institution or securities intermediary, each
applicable Loan Party, Agent and Revolving Loan Agent shall enter into a Control
Agreement in form and substance reasonably satisfactory to Agent and the
Required Lenders sufficient to give Agent “control” (for purposes of Articles 8
and 9 of the Uniform Commercial Code) over such account.
(k)The aggregate amount on deposit in the Swiss Blocked Accounts shall not
exceed $6,000,000 for any period of five (5) or more consecutive Business Days,
on any date of determination.
9.Inventory
. To the extent Inventory held for sale or lease has been produced by any Loan
Party, it has been and will be produced by such Loan Party in all material
respects in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, modified or supplemented, and all rules, regulations and orders
thereunder.
10.Maintenance of Equipment
. The Loan Parties’ Equipment shall be maintained in good operating condition
and repair (reasonable wear and tear excepted) and all necessary replacements of
and repairs thereto shall be made. No Loan Party shall use or operate its
Equipment in violation in any material respect of any law, statute, ordinance,
code, rule or regulation.
11.Exculpation of Liability





--------------------------------------------------------------------------------





. Nothing set forth herein shall be construed to constitute Agent or any Lender
as any Loan Party’s agent for any purpose whatsoever, nor shall Agent or any
Lender be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof. Neither Agent nor any Lender, whether by
anything herein or in any assignment or otherwise, assume any of any Loan
Party’s obligations under any contract or agreement assigned to Agent or such
Lender, and neither Agent nor any Lender shall be responsible in any way for the
performance by any Loan Party of any of the terms and conditions thereof.
12.Financing Statements
. Except as respects the financing statements filed to perfect Agent’s Liens,
financing statements described on Schedule 7.2 hereto, and financing statements
filed in connection with Permitted Encumbrances, no financing statement covering
any of the Collateral or any proceeds thereof is or will be on file in any
public office.
13.Investment Property Collateral.
(a)Each Loan Party has the right to transfer the Investment Property free of any
Liens other than Permitted Encumbrances and will use commercially reasonable
efforts to defend its title to the Investment Property against the contrary
claims of all Persons. Each Loan Party shall (i) ensure that each operating
agreement, limited partnership agreement and any other similar agreement permits
Agent’s Lien on the Equity Interests of wholly-owned Subsidiaries (other than
Foreign Subsidiaries) arising thereunder, foreclosure of Agent’s Lien and
admission of any transferee as a member, limited partner or other applicable
equity holder thereunder and (ii) use commercially reasonable efforts to provide
that each operating agreement, limited partnership agreement and any other
similar agreement with respect to any other Person permits Agent’s Lien on the
Investment Property of such Loan Party arising thereunder, foreclosure of
Agent’s Lien and admission of any transferee as a member, limited partner or
other applicable equity holder thereunder.
(b)Each Loan Party shall, if the Investment Property includes securities or any
other financial or other asset maintained in a securities account, cause the
custodian with respect thereto to execute and deliver a notification and Control
Agreement or other applicable agreement reasonably satisfactory to Agent and the
Required Lenders in order to perfect and protect Agent’s Lien in such Investment
Property.
(c)Except as set forth in Article XI hereof or in the Pledge Agreement, (i) the
Loan Parties will have the right to exercise all voting rights with respect to
the Investment Property and (ii) the Loan Parties will have the right to receive
all cash dividends and distributions, interest and premiums declared and paid on
the Investment Property to the extent otherwise permitted under this Agreement
or under any of the Other Documents. In the event any additional Equity
Interests are issued to any Loan Party as a stock dividend or distribution or in
lieu of interest on any of the Investment Property, as a result of any split of
any of the Investment Property, by reclassification or otherwise, then any
certificates evidencing any such additional shares will be delivered to Agent
within fifteen (15) Business Days (or such later date as the Required Lenders
may agree) and such shares will be subject to this Agreement and a part of the
Investment Property to the same extent as the original Investment Property.
14.Provisions Regarding Certain Investment Property Collateral
. The operating agreement or limited partnership agreement (as applicable) of
any Subsidiary (other than a Foreign Subsidiary) of any Loan Party hereafter
formed or acquired that is a limited liability company or a limited partnership,
shall contain the following language (or language to the same effect):
“Notwithstanding anything to the contrary set forth herein, no restriction upon
any transfer of {membership interests} {partnership interests} set forth herein
shall apply, in any way, to the pledge by any {member} {partner} of a security
interest in and to its {membership interests} {partnership interests} to U.S.
Bank





--------------------------------------------------------------------------------





National Association, as agent for certain lenders, or its successors and
assigns in such capacity (any such person, “Agent”), or to any foreclosure upon
or subsequent disposition of such {membership interests} {partnership interests}
by Agent. Any transferee or assignee with respect to such foreclosure or
disposition shall automatically be admitted as a {member} {partner} of the
Company and shall have all of the rights of the {member} {partner} that
previously owned such {membership interests} {partnership interests}.”
V
REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants on the Closing Date and on the Fourth
Amendment Effective Date as follows:
1.Authority
. Each Loan Party has full power, authority and legal right to enter into this
Agreement and the Other Documents to which it is a party and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents to which it is a party have been duly executed and delivered by each
Loan Party, and this Agreement and the Other Documents to which it is a party
constitute the legal, valid and binding obligation of such Loan Party
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Agreement and of the Other Documents to which it is a party (a) are
within such Loan Party’s corporate or company powers, as applicable, have been
duly authorized by all necessary corporate or company action, as applicable, are
not in contravention of law or the terms of such Loan Party’s Organizational
Documents or the conduct of such Loan Party’s business or of any Material
Contract or undertaking to which such Loan Party is a party or by which such
Loan Party is bound, including without limitation the Revolving Loan Documents,
(b) will not conflict with or violate any material provisions of any law or
regulation, or any judgment, order or decree of any Governmental Body, (c) will
not require the Consent of any Governmental Body, any party to a Material
Contract or any other Person, except (i) any Consents of any party to a Material
Contract or any other Person (other than a Governmental Body) with respect to
which the failure to obtain could not reasonably be expected, individually or in
the aggregate to have a Material Adverse Effect, (ii) any immaterial Consents of
any Governmental Body, or (iii) those Consents set forth on Schedule 5.1 hereto,
all of which will have been duly obtained, made or compiled prior to the Closing
Date and which are in full force and effect and (d) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Encumbrances upon any
asset of such Loan Party under the provisions of any material agreement,
instrument, or other document to which such Loan Party is a party or by which it
or its property is a party or by which it may be bound, including without
limitation, the Revolving Loan Documents.
2.Formation and Qualification.
(a)Each Loan Party is duly incorporated or formed, as applicable, and in good
standing under the laws of the state of its incorporation or formation, as
applicable, in each case as listed on Schedule 5.2(a) hereto, and each Loan
Party is qualified to do business and is in good standing in the other states
listed on Schedule 5.2(a) hereto, which constitute all states in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Each Loan Party has delivered to Agent and Lenders true and complete
copies of its Organizational Documents and will promptly notify Agent and
Lenders of any amendments or changes thereto adversely affecting Agent or any
Lender or any other material amendments or changes thereto.
(b)Schedule 5.2(b) hereto sets forth as of the ClosingFourth Amendment Effective
Date (i) a true, complete and correct list of the Subsidiaries of each Loan
Party and (ii) a true, complete and correct list of all Equity Interests held by
each Loan Party in each of its Subsidiaries.





--------------------------------------------------------------------------------





(c)As of the ClosingFourth Amendment Effective Date, no Immaterial Subsidiary
(i) owns or generates any Receivables or Inventory, (ii) has revenues in any
fiscal year in excess of $250,000 (other than, in the case of Quantum
International, revenue generated through foreign branch offices pursuant to the
Transfer Pricing Program) or (iii) receives or generates any royalty revenue.
3.Survival of Representations and Warranties
. All representations and warranties of such Loan Party in this Agreement and
the Other Documents to which it is a party shall be true in all material
respects at the time of such Loan Party’s execution of this Agreement and the
Other Documents to which it is a party (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), and shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.
4.Tax Returns
. As of the ClosingFourth Amendment Effective Date, each Loan Party’s federal
tax identification number is set forth on Schedule 5.4 hereto. Each Loan Party
has filed all federal, and all material state and local tax returns and other
material reports that it is required by law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable in
excess of $1,000,000 in the aggregate, except for those taxes, assessments, fees
and other governmental charges that are being Properly Contested. The provision
for taxes on the books of each Loan Party is adequate for all years not closed
by applicable statutes, and for its current fiscal year, and no Loan Party has
any knowledge of any deficiency or additional assessment in connection therewith
not provided for on its books.
5.Financial Statements.
(a)(i) The pro forma balance sheet of Quantum and its Subsidiaries, on a
consolidated basis (the “Pro Forma Balance Sheet”), delivered to Lenders prior
to the Closing Date reflectsand (ii) the pro forma consolidated balance sheet of
Quantum for the fiscal year ended March 31, 2020 delivered to Lenders pursuant
to Section 4(l) of the Fourth Amendment reflect the consummation of the Closing
Date Transactions and the Fourth Amendment Transactions, respectively, and
fairly reflectsreflect in all material respects the financial condition of
Quantum and its Subsidiaries, on a consolidated basis, as of the Closing Date or
the Fourth Amendment Effective Date, as the case may be, after giving effect to
the Closing Date Transactions or the Fourth Amendment Transactions, as the case
may be. The Pro Forma Balance Sheet hasand such pro forma financial statements
described in clause (ii) above have been certified by the Chief Executive
Officer, Chief Financial Officer or Treasurer of Borrowing Agent as fairly
reflecting in all material respects the financial condition of Quantum and its
Subsidiaries, on a consolidated and pro forma basis, as of the date that it was
deliveredof delivery.
(b)The twelve (12) month cash flow and balance sheet projections of Quantum and
its Subsidiaries, on a consolidated basis (the “Closing Date Projections” and
together with the Pro Forma Balance Sheet, collectively, the “Pro Forma
Financial Statements”), delivered to Lenders prior to the Closing Date were
reviewed by the Chief Executive Officer, Chief Financial Officer or Treasurer of
Quantum and are based on underlying assumptions which such officer believed to
be reasonable on the date such Closing Date Projections were delivered (it being
understood that any such forecasts and Closing Date Projections are not to be
viewed as facts, are subject to uncertainties and contingencies, many of which
are beyond the Borrowers’ control, that no assurance can be given that any
particular Closing Date Projections will be realized, that actual results may
differ and that such differences may be material).
(c)The audited consolidated and consolidating balance sheets of Quantum and its
Subsidiaries (and such other Persons described therein) as of March 31, 2017,
and the related statements of income, changes in stockholder’s equity, and
changes in cash flow for the period ended





--------------------------------------------------------------------------------





on such date, all accompanied by reports thereon containing opinions by
independent certified public accountants, copies of which have been delivered to
Lenders, have been prepared in accordance with GAAP, consistently applied
(except for changes described in such financial statements) and present fairly
in all material respects the financial position of the Loan Parties at such date
and the results of their operations for such period. The unaudited consolidated
and consolidating balance sheets of Quantum and its Subsidiaries (and such other
Persons described therein) as of October 31, 2018, and the related statements of
income, and changes in cash flow for the period ended on such date, copies of
which have been delivered to Lenders, present fairly in all material respects
the financial position of the Loan Parties at such date and the results of their
operations at such date. For the purposes of this Section 5.5(c), any
restatement of, or supplement to, after the Closing Date, any of the financial
statements referred to in the preceding two sentences or of any other financial
statements that include the periods referred to in the preceding two sentences
shall not result in the representation set forth in this Section 5.5(c) being
untrue or inaccurate.
(d)Since September 30, 2018, other than in connection with the SEC Inquiry,
there has been no change in the condition, financial or otherwise, of the Loan
Parties as shown on the consolidated balance sheet as of such date and no change
in the aggregate value of machinery, Equipment and Real Property owned by the
Loan Parties, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.
6.Entity Names
. Except as set forth on Schedule 5.6 hereto, no Loan Party has been known by
any other company or corporate name, as applicable, in the past five (5) years
and does not sell Inventory under any other name, nor has any Loan Party been
the surviving corporation or company, as applicable, of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.
7.O.S.H.A.; Environmental Compliance; Flood Insurance.
(a)Except as set forth on Schedule 5.7 hereto, each Loan Party is in compliance
in all material respects with, and its facilities, business, assets, property,
leaseholds, Real Property and Equipment are in compliance with the Federal
Occupational Safety and Health Act, and Environmental Laws and there are no
outstanding citations, notices or orders of non-compliance issued to any Loan
Party or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations which could reasonably be expected to
have a Material Adverse Effect.
(b)Except as set forth on Schedule 5.7 hereto, each Loan Party has been issued
all required material federal, state and local licenses, certificates or permits
(collectively, “Approvals”) relating to all applicable Environmental Laws and
all such Approvals are current and in full force and effect.
(c)Except as set forth on Schedule 5.7 hereto, and except as could not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date: (i) there have been no releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Materials at, upon, under
or migrating from or onto any Real Property owned, leased or occupied by any
Loan Party, except for those Releases which are in full compliance with
Environmental Laws; (ii) there are no underground storage tanks or
polychlorinated biphenyls on any Real Property owned, leased or occupied by any
Loan Party, except for such underground storage tanks or polychlorinated
biphenyls that are present in compliance with Environmental Laws; (iii) all of
the Real Property owned, leased or occupied by any Loan Party has never been
used by any Loan Party to dispose of Hazardous Materials, except as authorized
by Environmental Laws; and (iv) no Hazardous Materials are managed by any Loan
Party on any Real Property owned, leased or occupied by any Loan Party,
excepting such quantities as are managed in accordance with all applicable
manufacturer’s instructions and compliance with Environmental Laws and as are
necessary for the operation of the commercial business of any Loan Party or of
its tenants.





--------------------------------------------------------------------------------





(d)All Real Property owned by the Loan Parties is insured pursuant to policies
and other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party. Each Loan
Party has taken all actions required under the Flood Laws and/or requested by
the Required Lenders to assist in ensuring that each Lender is in compliance in
all material respects with the Flood Laws applicable to the Collateral,
including, but not limited to, providing Agent and Lenders with the address
and/or GPS coordinates of each structure located upon any Real Property that
will be subject to a mortgage or deed of trust in favor of Agent, and, to the
extent required by Applicable Law, obtaining flood insurance for such property,
structures and contents prior to such property, structures and contents becoming
Collateral.
8.Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance.
(a)(i) The Loan Parties, taken as a whole, are, and after giving effect to the
Transactions, will be, solvent and able to pay their debts as they mature, (ii)
the Loan Parties, taken as a whole, have, and after giving effect to the
Transactions, will have, capital sufficient to carry on their existing
businesses and all businesses in which they are about to engage, and (iii) as of
the ClosingFourth Amendment Effective Date, the fair present saleable value of
the assets of the Loan Parties, taken as a whole, calculated on a going concern
basis, are in excess of the amount of their liabilities.
(b)Schedule 5.8(b) hereto sets forth as of the ClosingFourth Amendment Effective
Date a complete and accurate description with respect to all litigation,
arbitration, actions or proceedings with asserted liabilities in excess of, or
that could reasonably be expected to result in liabilities in excess of,
$1,000,000 that, as of the ClosingFourth Amendment Effective Date, is pending
or, to the knowledge of the Loan Parties, threatened in writing against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the ClosingFourth
Amendment Effective Date, with respect to such actions, suits, or proceedings,
and (iv) whether any liability of the Loan Parties and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.
(c)No Loan Party has any outstanding Indebtedness other than the Obligations,
except for (i) Indebtedness disclosed in Schedule 7.8 hereto and (ii)
Indebtedness otherwise permitted under Section 7.8 hereof.
(d)No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal which could
reasonably be expected to have a Material Adverse Effect,.
(e)As of the ClosingFourth Amendment Effective Date, no Loan Party or any member
of the Controlled Group maintains or is required to contribute to any Pension
Benefit Plan or Multiemployer Plan other than those listed on Schedule 5.8(e)
hereto. Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Applicable Laws. (i) Each
Loan Party and each member of the Controlled Group has met all applicable
minimum funding requirements under Section 302 of ERISA and Section 412 of the
Code in respect of each Pension Benefit Plan, and each Pension Benefit Plan or
Multiemployer Plan is in compliance with Sections 412, 430 and 436 of the Code
and Sections 206(g), 302 and 303 of ERISA, without regard to waivers and
variances; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code or an application for such a determination is currently being processed by
the Internal Revenue Code; (iii) neither any Loan Party nor any member of the
Controlled Group has incurred any





--------------------------------------------------------------------------------





liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (iv) no Pension Benefit
Plan or Multiemployer Plan has been terminated by the plan administrator thereof
nor by the PBGC, and there is no occurrence which would cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Plan; (v) the
current value of the assets of each Pension Benefit Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan (determined as
of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Benefit Plan) and neither any Loan Party nor any
member of the Controlled Group knows of any facts or circumstances which would
materially change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Loan Party nor any member of the Controlled Group
has breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Pension Benefit Plan or Multiemployer Plan; (vii)
neither any Loan Party nor any member of the Controlled Group has incurred any
liability for any excise tax arising under Section 4971, 4972 or 4980B of the
Code, and no fact exists which could reasonably be expected to give rise to any
such liability; (viii) neither any Loan Party nor any member of the Controlled
Group nor any fiduciary of, nor any trustee to, any Pension Benefit Plan or
Multiemployer Plan, has engaged in a “prohibited transaction” described in
Section 406 of ERISA or Section 4975 of the Code nor taken any action which
would constitute or result in a Termination Event with respect to any such
Pension Benefit Plan or Multiemployer Plan which is subject to ERISA; (ix) no
Termination Event has occurred or is reasonably expected to occur; (x) there
exists no Reportable ERISA Event; (xi) neither any Loan Party nor any member of
the Controlled Group has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; (xii) neither any Loan Party nor any member of
the Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code
or similar applicable law; (xiii) neither any Loan Party nor any member of the
Controlled Group has withdrawn, completely or partially, within the meaning of
Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) to the knowledge of the Company, no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.
9.Intellectual Property
. As of the ClosingFourth Amendment Effective Date, Schedule 5.9 hereto provides
a complete and correct list of: (a) all U.S. registered patents owned by each
Loan Party and all applications for U.S. patents owned by such Loan Party;
(b) all U.S. registered trademarks owned by each Loan Party and all applications
for registration of U.S. trademarks owned by such Loan Party; (c) all U.S.
registered copyrights owned by each Loan Party and all applications for
registration of U.S. copyrights owned by such Loan Party; and (d) all
Intellectual Property licenses entered into by each Loan Party pursuant to which
(i) such Loan Party has provided any license in Intellectual Property owned or
controlled by such Loan Party to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business) with a value in
excess of $1,000,000 or (ii) any Person has granted to such Loan Party any
license in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party (other than non-exclusive
software licenses granted in the ordinary course of business). Other than as set
forth on Schedule 5.9 hereto, no Loan Party owns any U.S. patents, copyrights or
trademarks, the failure to register which could be materially adverse to the
conduct of the business of the Loan Parties taken as a whole. Each Loan Party
owns exclusively or holds licenses in all Intellectual Property that is
necessary in or material to the conduct of its business, and, to each Loan
Party’s knowledge, all employees and contractors of each Loan Party who were
involved in the creation or development of any





--------------------------------------------------------------------------------





Intellectual Property for such Loan Party that is necessary in or material to
the business of such Loan Party have signed agreements containing assignment of
such employee’s or contractor’s rights in any Intellectual Property to such Loan
Party and obligations of confidentiality. To each Loan Party’s knowledge,
(A) such Loan Party is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (B) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Loan Party
is currently infringing or misappropriating any Intellectual Property rights of
any Person, in each case, except where such infringement either individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect.
10.Licenses and Permits
. Except as set forth in Schedule 5.10 hereto, each Loan Party (a) is in
compliance with and (b) has procured and is now in possession of, all material
licenses or permits required by any applicable federal, state, provincial or
local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to be in compliance or to procure such licenses or permits
could reasonably be expected to have a Material Adverse Effect.
11.No Default
. No Default or Event of Default has occurred.
12.No Burdensome Restrictions
. No Loan Party is party to any contract or agreement the performance of which
could reasonably be expected to have a Material Adverse Effect. No Loan Party
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien which is not a Permitted Encumbrance.
13.No Labor Disputes
. No Loan Party is involved in any material labor dispute, There are no strikes
or walkouts or union organization of any Loan Party’s employees in existence or,
to the knowledge of the Loan Parties, threatened in writing, and no collective
bargaining contract is scheduled to expire during the Term other than as set
forth on Schedule 5.13 hereto.
14.Margin Regulations
. No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of “purchasing” or “carrying” any Margin
Stock or extending credit for the purpose of “purchasing” or “carrying” any
Margin Stock within the respective meanings of each of the quoted terms under
Regulation U. No part of the proceeds of any Loans will be used for “purchasing”
or “carrying” Margin Stock or extending credit for the purpose of “purchasing”
or “carrying” any Margin Stock within the respective meanings of each of the
quoted terms under Regulation U.
15.Investment Company Act
. No Loan Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, nor is it
controlled by such a company.
16.Swaps
. No Loan Party is a party to, nor will it be a party to, any swap agreement
whereby such Loan Party has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited “two-way basis” without regard
to fault on the part of either party.
17.Business and Property of the Loan Parties





--------------------------------------------------------------------------------





. Upon and after the Closing Date, the Loan Parties do not propose to engage in
any business other than as permitted pursuant to Section 7.9 hereof. On the
Closing Date, each Loan Party will own all the property and possess all of the
rights and Consents necessary for the conduct of the business of such Loan
Party.
18.Equity Interests
. The authorized and outstanding Equity Interests of each Loan Party (other than
Quantum) and each legal and beneficial holder thereof as of the ClosingFourth
Amendment Effective Date are as set forth on Schedule 5.18 hereto. All of the
Equity Interests of each Loan Party have been duly and validly authorized and
issued and are fully paid and non-assessable and have been sold and delivered to
the holders hereof in compliance with, or under valid exemption from, all
federal and state laws and the rules and regulations of each Governmental Body
governing the sale and delivery of securities. Except for the rights and
obligations set forth on Schedule 5.18 hereto, there are no subscriptions,
warrants, options, calls, commitments, rights or agreement by which any Loan
Party or any of the shareholders of any Loan Party is bound relating to the
issuance, transfer, voting or redemption of shares of its Equity Interests or
any pre-emptive rights held by any Person with respect to the Equity Interests
of the Loan Parties. Except as set forth on Schedule 5.18 hereto, no Loan Party
has issued any securities convertible into or exchangeable for shares of its
Equity Interests or any options, warrants or other rights to acquire such shares
or securities convertible into or exchangeable for such shares (other than the
Warrants).
19.Commercial Tort Claims
. As of the ClosingFourth Amendment Effective Date, the Loan Parties do not have
any commercial tort claim with a value in excess of $500,000, except as set
forth on Schedule 5.19 hereto.
20.Letter of Credit Rights
. As of the ClosingFourth Amendment Effective Date, the Loan Parties do not have
letter of credit rights in respect of any letter of credit with a value in
excess of $500,000, except as set forth on Schedule 5.20 hereto.
21.Material Contracts
. Schedule 5.21 hereto sets forth a list of all Material Contracts of the Loan
Parties. All Material Contracts are in full force and effect and no defaults
currently exist thereunder by any Loan Party or, to the knowledge of the Loan
Parties, any other Person which is a party thereto, which could, in either case,
reasonably be expected to have a Material Adverse Effect. No Loan Party has
(i) received any notice of termination or non-renewal of any Material Contract,
or (ii) exercised any option to terminate or not to renew any Material Contract,
except, in each case, any such termination which could not reasonably be
expected to have a Material Adverse Effect.
22.Investment Property Collateral
. (i) There are no restrictions on the pledge or transfer of any of the
Subsidiary Stock other than restrictions referenced on the face of any
certificates evidencing such Subsidiary Stock, restrictions under Applicable Law
or restrictions stated in the Organizational Documents of any Loan Party with
respect thereto, as applicable; (ii) each Loan Party is the legal owner of the
Investment Property Collateral pledged by it hereunder, which is registered in
the name of such Loan Party, a custodian or a nominee; (iii) the Investment
Property Collateral is free and clear of any Liens except for Permitted
Encumbrances which, in the case of any Investment Property Collateral
constituting certificated securities, do not have priority over the Liens of
Agent thereon; and (iv) the pledge of and grant of the security interest in the
Investment Property Collateral is effective to vest in Agent a valid security
interest therein.
23.Revolving Loan Documents





--------------------------------------------------------------------------------





. Lenders have received true, correct and complete copies of the Revolving Loan
Documents. None of the Revolving Loan Documents has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Lenders.
24.Disclosure
.
(a)All factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Quantum’s industry) furnished by or on behalf of a
Loan Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the Other Documents) for
purposes of or in connection with this Agreement or the Other Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Quantum’s industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.
(b)As of the ClosingFourth Amendment Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.
VI
AFFIRMATIVE COVENANTS.

Each Loan Party shall, and shall cause each of its Subsidiaries to, until the
Payment in Full of the Obligations and the termination of this Agreement:
1.Compliance with Laws
. Comply with all Applicable Laws with respect to the Collateral or any part
thereof or governing the conduct or operation of its business the non-compliance
with which could reasonably be expected to have a Material Adverse Effect
(except to the extent any separate provision of this Agreement shall expressly
require compliance with any particular Applicable Laws pursuant to another
standard). Each Loan Party may, however, contest or dispute any Applicable Laws
in any reasonable manner, provided that any related Lien is inchoate or stayed
and sufficient reserves are established in accordance with GAAP.
2.Conduct of Business and Maintenance of Existence and Assets
. (a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), and use commercially reasonable efforts to enforce and protect the
validity of any Intellectual Property right or other right included in the
Collateral where the failure to do so could reasonably be expected to have a
Material Adverse Effect; (b) except pursuant to a transaction permitted
hereunder, keep in full force and effect its existence; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof where the failure to do so could reasonably be
expected to have a Material Adverse Effect.
3.Books and Records
. Keep proper books of record and account in which entries that are full, true
and correct in all material respects will be made of all dealings or
transactions of or in relation to its business and affairs (including without
limitation accruals for taxes, assessments, Charges, levies and claims,
allowances against doubtful





--------------------------------------------------------------------------------





Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP.
4.Payment of Taxes
. Pay, when due, all material taxes, assessments and other Charges lawfully
levied or assessed upon it or any of the Collateral, including real and personal
property taxes, assessments and charges and all franchise, income, employment,
social security benefits, withholding, and sales taxes, except to the extent
that such Loan Party or Subsidiary has Properly Contested such taxes,
assessments or charges.
5.Financial Covenants.
(a)Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal quarter, a
Fixed Charge Coverage Ratio for Quantum and its Subsidiaries, on a consolidated
basis, of not less than the ratio set forth below for each four (4) consecutive
fiscal quarter period then ended set forth below:
Fiscal Quarter Ending
Minimum Fixed Charge Coverage Ratio
March 31, 2019
0.75:1.00
June 30, 2019
0.85:1.00
September 30, 2019
0.90:1.00
December 31, 2019
0.90:1.00
March 31, 2020
1.05:1.00
June 30, 2020
1.05:1.00Not tested
September 30, 2020 and each fiscal quarter thereafter
1.25:1.00Not tested
December 31, 2020
Not tested
March 31, 2021
Not tested
June 30, 2021
0.70:1.00
September 30, 2021
0.75:1.00
December 31, 2021
0.85:1.00
March 31, 2022
0.85:1.00
June 30, 2022
0.95:1.00
September 30, 2022
1.00:1.00
December 31, 2022
1.10:1.00
March 31, 2023 and each fiscal quarter ending thereafter
1.20:1.00

(b)Minimum EBITDA. If the Total Net Leverage Ratio for Quantum and its
Subsidiaries, on a consolidated basis, is greater than 3.25:1.00 for the four
(4) consecutive fiscal quarter period then ended, maintain as of the end of each
fiscal quarter, EBITDA of Quantum and its Subsidiaries, on a consolidated basis,
of not less than the amount set forth below for each four (4) consecutive fiscal
quarter period then ended set forth below:





--------------------------------------------------------------------------------





Fiscal Quarter Ending
Minimum EBITDA
March 31, 2019
$25,000,000
June 30, 2019
$28,000,000
September 30, 2019
$30,000,000
December 31, 2019
$30,000,000
March 31, 2020
$35,000,000
June 30, 2020
$35,000,000Not tested
September 30, 2020
$40,000,000Not tested
December 31, 2020
$40,000,000Not tested
March 31, 2021
$40,000,000Not tested
June 30, 2021
$33,000,000
September 30, 2021
$36,000,000
December 31, 2021
$36,000,000
March 31, 2022
$36,000,000
June 30, 2022
$38,000,000
September 30, 2022
$40,000,000
December 31, 2022
$42,000,000
June 30, 2021March 31, 2023 and each fiscal quarter ending thereafter
$45,000,000

(c)Total Net Leverage Ratio. Maintain as of the end of each fiscal quarter, a
Total Net Leverage Ratio for Quantum and its Subsidiaries, on a consolidated
basis, of not greater than the ratio set forth below for each four (4)
consecutive fiscal quarter period then ended set forth below:
Fiscal Quarter Ending
Maximum Total Net Leverage Ratio
March 31, 2019
6.00:1.00
June 30, 2019
5.50:1.00
September 30, 2019
5.00:1.00
December 31, 2019
4.50:1.00
March 31, 2020
4.00:1.00Not tested
June 30, 2020
3.75:1.00Not tested
September 30, 2020
Not tested
December 31, 2020
Not tested
March 31, 2021
Not tested
June 30, 2021
5.00:1.00
September 30, 2021
4.75:1.00
December 31, 2021
4.50:1.00
March 31, 2022
4.50:1.00
June 30, 2022
4.25:1.00
September 30, 20202022
3.54.00:1.00
December 31, 20202022
3.23.75:1.00
March 31, 20212023 and each fiscal quarter ending thereafter
3.003.25:1.00

(d)Minimum Undrawn Availability; Minimum Liquidity.
(i)On the last day of each month during the period from June 30, 2020 through
and including May 31, 2021, have Average Undrawn Availability for the
immediately preceding thirty (30) days of not less than $7,000,000.
(ii)Minimum Liquidity. Commencing with the fiscal quarter ending March 31June
30, 20192021, maintain as of the last day of each fiscal quarter, Liquidity of
not less than $10,000,000.





--------------------------------------------------------------------------------





(e)Cure Right. Notwithstanding anything to the contrary contained in
Section 10.5, for purposes of determining whether an Event of Default has
occurred under the financial covenant set forth in Section 6.5(c), any mandatory
prepayment of the Loans pursuant to Section 2.3 using Net Cash Proceeds from the
issuance or sale of any equity securities made after the last day of the fiscal
period in respect of which such Event of Default has occurred and on or prior to
the date that is 90 days after the last day of such fiscal period (the “Cure
Expiration Date”), will, at the request of Quantum, reduce the amount of Funded
Debt for the applicable fiscal quarter for purposes of the calculation of the
Total Net Leverage Ratio set forth in Section 6.5(c) for such fiscal quarter;
provided, that Quantum shall not be permitted to so request that a mandatory
prepayment of the Loans using Net Cash Proceeds from the issuance or sale of any
equity securities be applied to reduce Funded Debt with respect to any fiscal
quarter unless, after giving effect to such request, (i) in any four consecutive
fiscal quarters, there shall be at least two fiscal quarters in respect of which
no such request is made, (iii) such request may not be made in two consecutive
fiscal quarters and (iii) no more than four such requests will be made in the
aggregate over the Term.
6.Insurance.
(a)(i) Keep all its insurable properties and properties in which such Loan Party
has an interest insured against such hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to such Loan
Party’s including business interruption insurance and, if applicable, the
hazards of fire, flood and sprinkler leakage; (ii) maintain a bond in such
amounts as is customary in the case of companies engaged in businesses similar
to such Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of the insured’s officers and employees who may either singly
or jointly with others at any time have access to the assets or funds of such
Loan Party either directly or through authority to draw upon such funds or to
direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (iv) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Loan Party is engaged in business; (v) deliver to
Agent and Lenders (A) copies of all policies and evidence of the maintenance of
such policies by the renewal thereof at least thirty (30) days before any
expiration date, and (B) subject to Section 6.13(d) of this Agreement,
appropriate loss payable endorsements in form and substance satisfactory to
Agent and Required Lenders, naming Agent as an additional insured and mortgagee
and/or lender loss payee (as applicable) as its interests may appear with
respect to all insurance coverage referred to in clauses (i) and (iii) above,
and providing (I) that all proceeds thereunder shall be payable to Agent, (II)
no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (III) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days prior written notice is given to Agent (or in the case of
non-payment, at least ten (10) days prior written notice). In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Loan Party to make payment for such loss to Agent and not to such
Loan Party and Agent jointly. If any insurance losses are paid by check, draft
or other instrument payable to any Loan Party and Agent jointly, Agent may
endorse such Loan Party’s name thereon and do such other things as Agent may
deem advisable (or as the Required Lenders instruct) to reduce the same to cash.
(b)Each Loan Party shall take all actions required under the Flood Laws and/or
reasonably requested by Agent or the Required Lenders to assist in ensuring that
each Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to, providing Agent with the address and/or GPS
coordinates of each structure on any Real Property that will be subject to a
mortgage or deed of trust in favor of Agent, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral, and thereafter
maintaining such flood insurance in full force and effect for so long as
required by the Flood Laws.





--------------------------------------------------------------------------------





(c)Agent (acting at the direction of the Required Lenders) is hereby authorized
(without obligation) to adjust and compromise claims under insurance coverage
referred to in Sections 6.6(a)(i) and (iii) and 6.6(b) above. Any surplus shall
be paid by Agent to the Loan Parties or applied as may be otherwise required by
law. Any deficiency thereon shall be paid by the Loan Parties to Agent, on
demand.
(d)If any Loan Party fails to obtain insurance as hereinabove provided, or to
keep the same in force, Agent (acting at the direction of the Required Lenders)
may obtain such insurance and pay the premium therefor on behalf of such Loan
Party, which payments shall be at the sole expense of the Borrowers and payable
by the Borrowers to Agent not later than ten (10) Business Days after written
demand.
7.Payment of Indebtedness and Leasehold Obligations
. Pay, discharge or otherwise satisfy (i) at or before maturity (subject, where
applicable, to specified grace periods) all of its Material Indebtedness, except
when the amount or validity thereof is currently being Properly Contested,
subject at all times to any applicable subordination arrangement in favor of
Agent and the Lenders and (ii) when due its material rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect.
8.Environmental Matters.
(a)Ensure that all of the Real Property owned or leased by it and all operations
and businesses conducted thereon are in compliance and remain in compliance with
all Environmental Laws and it shall manage any and all Hazardous Materials on
any Real Property owned or leased by it in compliance with Environmental Laws,
except where the failure to comply could not reasonably be expected to result in
a Material Adverse Effect.
(b)Establish and maintain an environmental management and compliance system to
assure and monitor continued compliance with all applicable Environmental Laws.
(c)Respond promptly to any Hazardous Discharge or Environmental Complaint and
take all necessary action in order to safeguard the health of any Person and to
avoid subjecting the Collateral or Real Property to any Lien. If any Loan Party
or any of its Subsidiaries shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Loan Party or any of its
Subsidiaries shall fail to comply with any of the requirements of any
Environmental Laws, Agent on behalf of Lenders may, but without the obligation
to do so, for the sole purpose of protecting Agent’s interest in the Collateral:
(i) give such notices or (ii) enter onto the applicable Real Property (or
authorize third parties to enter onto such Real Property) and take such actions
as Agent (or such third parties as directed by Agent) or the Required Lenders
deem reasonably necessary or advisable, to remediate, remove, mitigate or
otherwise manage with any such Hazardous Discharge or Environmental Complaint.
All reasonable and documented costs and expenses incurred by Agent and Lenders
(or such third parties) in the exercise of any such rights, including any sums
paid in connection with any judicial or administrative investigation or
proceedings, fines and penalties, together with interest thereon from the date
expended at the Default Rate for Prime Rate Loans shall be paid by the Loan
Parties within ten (10) Business Days of demand.
(d)Promptly upon the written request of the Required Lenders if an Event of
Default has occurred and is continuing, the Loan Parties shall provide Lenders,
at the Loan Parties’ expense, with an environmental site assessment or
environmental compliance audit report prepared by an environmental engineering
firm acceptable in the reasonable opinion of the Required Lenders, to assess
with a reasonable degree of certainty the existence of a Hazardous Discharge and
the potential costs in connection with abatement, remediation and removal of any
Hazardous Materials found on, under, at or within all of the Real Property owned
or leased by any Loan Party. Lenders hereby acknowledge that any report or
investigation of such Hazardous Discharge proposed and acceptable to





--------------------------------------------------------------------------------





the responsible Governmental Body shall be acceptable to the Required Lenders.
If such estimates, individually or in the aggregate, exceed $2,000,000, the
Required Lenders shall have the right to require the Loan Parties to post a
bond, letter of credit or other security reasonably satisfactory to the Required
Lenders to secure payment of these costs and expenses.
9.Standards of Financial Statements
. Cause all financial statements referred to in Sections 9.7, 9.8, 9.9, 9.10,
9.11, 9.12 and 9.13 hereof as to which GAAP is applicable to fairly present in
all material respects the financial condition or operating condition (subject,
in the case of interim financial statements, to normal year-end and audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein); provided, that, for the purposes of this Section 6.9 and
Sections 6.5, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 hereof, any restatement
of, or supplement to, after the Closing Date, any of Quantum’s financial
statements and the fiscal periods covered thereby (whether for fiscal periods
ended prior to or after the Closing Date), and any change in the application of
GAAP (or inability to apply GAAP) as a result of any such restatement,
supplement or the SEC Inquiry, shall not constitute a breach of this Section 6.9
or of Sections 6.5, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 or 9.13 hereof.
10.Federal Securities Laws
. Promptly notify Lenders in writing if any Loan Party (other than Quantum) or
any of its Subsidiaries (a) is required to file periodic reports under the
Exchange Act, (b) registers any securities under the Exchange Act or (c) files a
registration statement under the Securities Act.
11.Execution of Supplemental Instruments
. Execute and deliver to Agent and Lenders from time to time, promptly upon
demand, such supplemental agreements, statements, assignments and transfers, or
instructions or documents relating to the Collateral, and such other instruments
as Agent or Required Lenders may reasonably request in order that the provisions
of this Agreement may be carried into effect.
12.Government Receivables
. If any Loan Party shall at any time after the date of this Agreement acquire
or become the beneficiary of Receivables in excess of $500,000 in the aggregate
in respect of which the account debtor is a Governmental Body, promptly notify
Agent and Lenders in writing and, upon the reasonable request of Agent or
Required Lenders, take any necessary steps to perfect the Lien of Agent for the
benefit of the Secured Parties therein, and make such Lien enforceable against
the account debtor.
13.Post-Closing Covenants
.
(a)Blocked Accounts.
(i)On or prior to January 31, 2019 (or such later date as the Required Lenders
shall agree), Quantum shall deliver to Agent and Lenders, in form and substance
reasonably satisfactory to Agent and the Required Lenders, a Control Agreement
among Quantum, Agent, Revolving Loan Agent and each Specified Domestic Blocked
Account Bank with respect to each of the Blocked Accounts and each of the other
deposit accounts and securities accounts of the Loan Parties maintained at such
Specified Domestic Blocked Account Banks, duly authorized, executed and
delivered by Quantum, Agent, Revolving Loan Agent and each applicable Specified
Domestic Blocked Account Bank.
(ii)On or prior to January 31, 2019 (or such later date as the Required Lenders
shall agree), Quantum shall deliver to Agent and Lenders, in form and substance
reasonably satisfactory to Agent and the Required Lenders: (A) the Swiss Pledge
Agreement to be governed by the laws of Switzerland with respect to the Swiss
Blocked Accounts, duly authorized, executed and





--------------------------------------------------------------------------------





delivered by Quantum and Agent, (B) a notice of pledge in respect of the Swiss
Blocked Accounts by Agent and Quantum to Specified Swiss Blocked Account Bank to
be governed by the laws of Switzerland, duly authorized, executed and delivered
by Quantum and Agent and duly acknowledged by Specified Swiss Blocked Account
Bank, and (C) such other agreements, documents or instruments as Agent or the
Required Lenders shall reasonably request in order to perfect the Lien of Agent
in the Specified Swiss Blocked Accounts; provided that (x) in the event that
Quantum shall fail to comply with the covenants set forth in this Section
6.13(a)(ii) on or prior to January 31, 2019 (or such later date as the Required
Lenders shall agree), the cash maintained in the Blocked Account of Quantum
maintained in the Swiss Blocked Accounts shall cease to be included in the
calculation of Qualified Cash until such time as the covenants set forth in this
Section 6.13(a)(ii) have been satisfied; and (y) the failure of Quantum to
comply with the covenants set forth in this Section 6.13(a)(ii) shall not result
in a Default or an Event of Default.
(b)Intellectual Property Security Interest Releases. Quantum shall use
commercially reasonable efforts to deliver to Agent and Lenders, on or prior to
the date that is sixty (60) days following the Closing Date (or such later date
as the Required Lenders shall agree), evidence, in form and substance reasonably
satisfactory to the Required Lenders, that all security interests assigned to
Existing Agent have been released as reflected in the public records of the
United States Patent and Trademark Office or the Copyright Office, as
applicable.
(c)Pledged Equity Interests. Quantum shall use commercially reasonable efforts
to deliver to Agent, on or prior to the date that is sixty (60) days following
the Closing Date (or such later date as the Required Lenders shall agree), an
original stock certificate representing 65% of the Equity Interests of Quantum
Storage Singapore Pte. Ltd., a Singapore private company, issued to Quantum,
together with an original stock power executed in blank.
(d)Insurance Endorsements. On or prior to the date that is ten (10) Business
Days following the Closing Date (or such later date as the Required Lenders
shall agree), Quantum shall deliver to Agent appropriate loss payable
endorsements, in form and substance reasonably satisfactory to Agent and
Required Lenders, naming Agent as an additional insured and/or lender loss payee
(as applicable) as its interests may appear with respect to all insurance
coverage required by clauses (i) and (iii) of Section 6.6(a) of this Agreement,
and providing (x) that all proceeds thereunder shall be payable to Agent, (y) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (z) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days prior written notice is given to Agent (or in the case of
non-payment, at least ten (10) days prior written notice).
(e)Lien Waiver Agreements. Quantum shall use commercially reasonable efforts to
deliver to Agent, on or prior to the date that is sixty (60) days following the
Closing Date (or such later date as the Required Lenders shall agree) (i) a Lien
Waiver Agreement from the owner or lessor of the chief executive office of
Quantum and (ii) Lien Waiver Agreements from the owners or lessors of all of the
other premises leased by Quantum listed on Schedule 4.4 hereto and all of the
warehouses and other locations used by Quantum listed on Schedule 4.4 hereto in
which Equipment and Inventory having a value in excess of $1,000,000 is located.
(f)Legal Opinion. On the Delayed Draw Date, Quantum shall cause its counsel to
deliver an executed legal opinion to BTC Holdings Fund I, LLC, in form and
substance reasonably satisfactory to BTC Holdings Fund I, LLC, which shall cover
the issuance of the Note with respect to the Term Loan made on the Delayed Draw
Date, and Quantum hereby authorizes and directs such counsel to deliver such
opinion to BTC Holdings Fund I, LLC.
14.Board Observation Rights
. Quantum shall permit one authorized representative of the Lenders to attend
and participate (in the capacity of a non-voting observer) in all meetings of
its Board of Directors (the “Quantum Board”), whether in person, by telephone,
or otherwise. Quantum shall provide such representative the same notice of all
such





--------------------------------------------------------------------------------





meetings and copies of all such meeting materials distributed to members of the
Quantum Board concurrently with provision of such notice and materials to the
Quantum Board; provided, however, that such representative (i) shall hold all
information and materials disclosed or delivered to such representative in
confidence in accordance with but subject to the provisions of Section 16.15 and
(ii) may be excluded from access to any material or meeting or portion thereof
if (A) the Quantum Board determines in good faith, with advice from legal
counsel, that such exclusion is reasonably necessary to preserve the
attorney-client privilege or if such representative’s access or attendance could
materially and adversely affect the Quantum Board’s fiduciary duties or (B) such
material relates to, or such meeting or portion thereof involves discussions
regarding, the refinancing or restructuring of, or interpretation of any legal
matter regarding, the Loans or an executive session of the Quantum Board. The
Loan Parties shall pay such representative’s reasonable and documented
out-of-pocket expenses (including, without limitation, the cost of airfare,
meals and lodging) in connection with such representative’s attendance at such
meetings to the extent consistent with Quantum’s policies of reimbursing
directors generally for such expenses. If it is proposed that any action be
taken by written consent in lieu of a meeting of the Quantum Board, Quantum
shall provide such representative a copy of the written consent at the time such
written consent is distributed to members of the Quantum Board. The
representative shall be free to contact the members of the Quantum Board and
discuss the proposed written consent.
15.LTO Program
.
(a)Ensure that (i) all of the rights and interests under, in and to the LTO
Program, the Recurring Royalty Revenue, all Format Development Agreements and
any other contracts related to the foregoing, and (ii) all Intellectual Property
necessary to, and primarily used in, the LTO Program, are owned by, in the name
of and registered under, as applicable, LTO Subsidiary; and
(b)Upon the occurrence of any Default or Event of Default, and at the reasonable
request of Agent (acting at the direction of the Required Lenders), promptly
transfer to LTO Subsidiary any additional rights or interests relating to the
LTO Program, including without limitation any Intellectual Property used in the
LTO Program and any employees engaged in work relating to, or servicing, the LTO
Program.
VII
NEGATIVE COVENANTS.

No Loan Party nor any of its Subsidiaries shall, until the Payment in Full of
the Obligations and the termination of this Agreement:
1.Merger, Consolidation, Acquisition and Sale of Assets.
(a)Enter into any merger, consolidation or other reorganization with or into any
other Person, permit any other Person to consolidate with or merge with it, or
acquire all or substantially all of the assets or Equity Interests of any
Person, or of any division or line of business of any Person, except that:
(i)any Loan Party may merge, consolidate or reorganize with another Loan Party
or a Subsidiary of a Loan Party or acquire the assets or Equity Interests of
another Loan Party or a Subsidiary of a Loan Party so long as (A) in each case,
Borrowing Agent shall provide Agent and Lenders with notice of such merger,
consolidation, reorganization or acquisition within five (5) Business Days
following the consummation thereof or, to the extent that such merger,
consolidation, reorganization or acquisition does not affect the priority or
perfection of Agent’s Liens, concurrently with the delivery of the monthly
financial statements required to be delivered to Lenders pursuant to Section 9.9
hereof, (B) in connection with any merger, consolidation or reorganization to
which Quantum is a party, Quantum must be the surviving entity of such merger,
consolidation or reorganization, (C) in connection with any merger,
consolidation or reorganization to which a Borrower is, and Quantum is not, a
party, the surviving entity of such merger, consolidation or





--------------------------------------------------------------------------------





reorganization must be, or concurrently with the consummation of such merger,
consolidation or reorganization become, a Borrower, (D) in connection with any
merger, consolidation or reorganization to which a Guarantor is, and a Borrower
is not, a party, the surviving entity of such merger, consolidation or
reorganization must be, or concurrently with the consummation of such merger,
consolidation or reorganization become, a Guarantor, and (E) Borrowing Agent
shall deliver to Lenders true, correct and complete copies of all of the
material agreements, documents and instruments related to such merger,
consolidation, reorganization or acquisition concurrently with the delivery of
the monthly financial statements required to be delivered to Lenders pursuant to
Section 9.9 hereof,
(ii)any Subsidiary of a Loan Party that is not a Loan Party may merge,
consolidate or reorganize with another Subsidiary of a Loan Party that is not a
Loan Party or acquire the assets or Equity Interests of another Subsidiary of a
Loan Party that is not a Loan Party so long as such Subsidiary shall deliver to
Lenders true, correct and complete copies of all of the relevant agreement,
documents and instruments evidencing such merger, consolidation or
reorganization concurrently with the delivery of the monthly financial
statements required to be delivered to Lenders pursuant to Section 9.9 hereof,
(iii)a Loan Party and any of its Subsidiaries may make Permitted Investments,
and
(iv)a Loan Party may make Permitted Acquisitions;
(b)Dispose of any of its properties or assets, except for Permitted
Dispositions; or
(c)Liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except for:
(i)the liquidation or dissolution of Immaterial Subsidiaries,
(ii)the liquidation or dissolution of a Borrower (other than Quantum) so long as
all of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Borrower are transferred to a Borrower that is not
liquidating or dissolving,
(iii)the liquidation or dissolution of a Loan Party (other than a Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, and
(iv)the liquidation or dissolution of a Subsidiary of a Loan Party that is not a
Loan Party so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Loan Party or a Subsidiary of a Loan Party that
is not liquidating or dissolving.
2.Creation of Liens
. Create or suffer to exist any Lien upon or against any of its property or
assets now owned or hereafter created or acquired, except Permitted
Encumbrances.
3.Guarantees
. Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except (a)
the endorsement of checks in the Ordinary Course of Business, (b) as disclosed
on Schedule 7.3 hereto, (c) unsecured guarantees incurred in the Ordinary Course
of Business with respect to surety and appeal bonds, performance bonds, bid
bonds, appeal bonds, completion guarantee and similar obligations, (d) unsecured
guarantees arising with respect to customary indemnification obligations to
purchasers in connection with Permitted Dispositions, (e) guarantees with
respect to other Permitted Indebtedness, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
and (f) guarantees of operating leases and other obligations not constituting
Indebtedness.
4.Investments





--------------------------------------------------------------------------------





. Purchase or acquire obligations or Equity Interests of, or any other interest
in, any Person, other than Permitted Investments or, solely in the case of the
Loan Parties, make any direct or indirect Investment in the form of a capital
contribution or disposition of any Intellectual Property or any other asset
material to the business of the Loan Parties in any Person that is not a Loan
Party.
5.Loans
. Make advances, loans or extensions of credit to any Person, including any
Parent, Subsidiary or Affiliate, other than any advance, loan or extension of
credit constituting a Permitted Investment.
6.Capital Expenditures
. Contract for, purchase, or make any Capital Expenditures in any fiscal year in
an aggregate amount for all Loan Parties in excess of $15,000,000 (it being
acknowledged and agreed that the covenant set forth in this Section 7.6 shall
only be tested as of the last day of each fiscal year of Quantum); provided,
however, that fifty percent (50%) of any such amount specified above for any
fiscal year, if not expended in the fiscal year for which it is permitted, may
be carried over for expenditure in the immediately following fiscal year and not
in any subsequent fiscal year (the “Capital Expenditure Carryover Amount”);
provided, further, that any Capital Expenditures made in a particular fiscal
year shall first be deemed to have been made with the portion of Capital
Expenditures permitted for such fiscal year before the Capital Expenditure
Carryover Amount is applied to such fiscal year.
7.Restricted Payments
. Declare, pay or make any Restricted Payment, except that:
(a)Quantum may make Restricted Payments to former employees, officers or
directors of Quantum (or any spouses, ex-spouses or estates of any of the
foregoing) on account of redemptions of Equity Interests of Quantum held by such
Persons, provided that (i) such Restricted Payments are permitted by Applicable
Law; (ii) no Event of Default or Default shall have occurred or would occur
after giving pro forma effect to any such Restricted Payment; and (iii) the
aggregate amount of such Restricted Payments (whether in exchange for cash or
the issuance of Indebtedness permitted pursuant to clause (l) of the definition
of “Permitted Indebtedness”) shall not exceed $1,000,000 during the term of this
Agreement;
(b)Quantum may make Restricted Payments to former employees, officers or
directors of Quantum (or any spouses, ex-spouses or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Quantum on account of repurchases of the Equity Interests of Quantum
held by such Persons; provided (i) such Restricted Payments are permitted by
Applicable Law; (ii) no Event of Default or Default shall have occurred or would
occur after giving pro forma effect to any such Restricted Payment; and (iii)
such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of Quantum;
(c)Quantum may exchange Qualified Equity Interests for other Qualified Equity
Interests in a cashless exchange (other than with respect to any cash payments
made in exchange for fractional shares); provided that (i) such exchange is
permitted by Applicable Law; and (ii) no Event of Default or Default shall have
occurred or would occur after giving pro forma effect to such exchange;
(d)a Subsidiary of Quantum may make Restricted Payments to Quantum or any other
Loan Party and a Subsidiary of Quantum that is not a Loan Party may make
Restricted Payments to another Subsidiary of Quantum that is not a Loan Party;
provided that, in each case such Restricted Payment is permitted by Applicable
Law; and
(e)Quantum may make Restricted Payments at any time in an aggregate amount not
to exceed $550 to repurchase warrants issued prior to the Closing Date in
accordance with the terms thereof.
8.Indebtedness





--------------------------------------------------------------------------------





. Create, incur, assume or suffer to exist any Indebtedness other than Permitted
Indebtedness.
9.Nature of Business
. Substantially change the nature of the business in which it is presently
engaged, nor except as specifically permitted hereby purchase or invest,
directly or indirectly, in any assets or property other than in the Ordinary
Course of Business for assets or property which are useful in, necessary for and
are to be used in its business as presently conducted; provided, that the
foregoing shall not prevent Borrowers and their Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business or
is a reasonable extension of its or their business.
10.Transactions with Affiliates
. Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Affiliate, except for:
(a)    transactions (other than the payment of management, consulting,
monitoring or advisory fees) between any Loan Party or its Subsidiaries, on the
one hand, and any Affiliate of such Loan Party or Subsidiary, on the other hand,
so long as (i) if such transactions involve one or more payments by such Loan
Party or Subsidiary in excess of $5,000,000 for any single transaction or series
of related transactions, such transactions are fully disclosed to Lenders prior
to the consummation thereof, and (ii) such transactions are no less favorable,
taken as a whole, to the Loan Parties and their Subsidiaries than would be
obtained in an arm’s length transaction with a non-Affiliate;
(b)    any indemnity provided for the benefit of directors (or comparable
managers) of such Loan Party or its applicable Subsidiary, so long as such
indemnity has been approved by the board of directors of such Loan Party or
Subsidiary in accordance with Applicable Law;
(c)    the payment of reasonable compensation, severance or employee benefit
arrangements to employees, officers and outside directors of such Loan Party or
its Subsidiaries in the Ordinary Course of Business and consistent with industry
practice, so long as such payment has been approved by the board of directors of
such Loan Party or Subsidiary in accordance with Applicable Law;
(d)    transactions permitted by Section 7.1 or Section 7.7 hereof;
(e)    transactions pursuant to, and made in accordance with, the Transfer
Pricing Program;
(f)    Permitted Intercompany Advances;
(g)    transactions permitted under clause (j) of the definition of “Permitted
Dispositions”;
(h)    Investments permitted under clauses (h) and (n) of the definition of
“Permitted Investments”; and
(i)    Indebtedness owing to Affiliates permitted under clause (l) of the
definition of “Permitted Indebtedness” or loans or advances to Affiliates
permitted under clause (j) of the definition of “Permitted Investments”.
11.Subsidiaries.
(a)Form any Subsidiary unless: (i) if such Subsidiary is either a Foreign
Subsidiary or an Immaterial Subsidiary, Borrowing Agent provides Lenders with
written notice of the formation of such Subsidiary and, if requested by the
Required Lenders, true, correct and complete copies of the Organizational
Documents of such Subsidiary and all of the material agreements, documents and





--------------------------------------------------------------------------------





instruments related to such formation concurrently with the delivery of the
monthly financial statements required to be delivered to Lenders pursuant to
Section 9.9 hereof with respect to the month in which such formation occurs,
(ii) if such Subsidiary is not a Foreign Subsidiary or an Immaterial Subsidiary,
(A) Borrowing Agent provides Agent and Lenders with written notice of the
formation of such Subsidiary and, if requested by the Required Lenders, true,
correct and complete copies of the Organizational Documents of such Subsidiary
and all of the material agreements, documents and instruments related to such
formation within fifteen (15) Business Days following the date of such
formation, and (B) such Subsidiary (x) expressly joins in this Agreement as a
Borrower or a Guarantor and becomes jointly and severally liable for the
obligations of the Loan Parties hereunder and under the Other Documents, (y)
executes a joinder to this Agreement and/or a Guaranty and a Guarantor Security
Agreement in favor of Agent and such Other Documents related thereto as Agent or
the Required Lenders shall reasonably request in connection therewith and (z) if
requested by the Required Lenders, provides a legal opinion in favor of Agent
and Lenders with respect to matters similar to those covered in the legal
opinion required under Section 8.1(n) that are applicable to such Subsidiary.
(b)Enter into any partnership, joint venture or similar arrangement which does
not constitute a Permitted Investment.
(c)Permit any Immaterial Subsidiary to (i) own or generate any Receivables or
Inventory, (ii) have revenues in any fiscal year in excess of $250,000 (other
than, in the case of Quantum International, revenue generated through foreign
branch offices pursuant to the Transfer Pricing Program) or (iii) receive or
generate any royalty revenue, unless Borrowing Agent causes such Immaterial
Subsidiary to become a Borrower or a Guarantor hereunder and under the Other
Documents by providing to Agent and Lenders the agreements, documents and
instruments required to be delivered pursuant to Section 7.11(a)(ii) hereof.
12.Fiscal Year and Accounting Changes
. Change its fiscal year from March 31 or make any change to its method of
accounting (except as required by GAAP or by the SEC or any other Governmental
Body in connection with the SEC Inquiry).
13.Amendment of Organizational Documents
.
(a)Change (i) its legal name or its form of legal entity (e.g., converting from
a corporation to a limited liability company or vice versa) without providing
Agent and Lenders with (A) written notice of such change within five (5)
Business Days following such change, and (B) true, correct and complete copies
of all of the agreements, documents and instruments related to such name change
and any documents necessary or reasonably requested by Agent or Required Lenders
to maintain Agent’s Lien on the Collateral of such Loan Party, or (ii) its
jurisdiction of organization or become (or attempt or purport to become)
organized in more than one jurisdiction.
(b)Amend, modify or waive any term or material provision of its Organizational
Documents if the effect thereof, either individually or in the aggregate, could
reasonably be expected to be materially adverse to the interests of Agent and
the Lenders; provided, that such Loan Party shall provide Lenders with true,
correct and complete copies of any amendment, modification or waiver
concurrently with the delivery of the monthly financial statements required to
be delivered to Lenders pursuant to Section 9.9 hereof with respect to the month
in which such amendment, modification or waiver occurs.
14.Compliance with ERISA
. Except as would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, (a) (x) maintain, or permit any member
of the Controlled Group to maintain, or (y) become obligated to contribute to,
or permit any member of the Controlled Group to become obligated to contribute
to, any Pension Benefit Plan or Multiemployer Plan, other than those Pension
Benefit Plans or Multiemployer





--------------------------------------------------------------------------------





Plans disclosed on Schedule 5.8(e) hereto, (b) engage, or permit any member of
the Controlled Group to engage, in any non-exempt “prohibited transaction” in
respect of a Pension Benefit Plan or Multiemployer Plan, as that term is defined
in Section 406 of ERISA or Section 4975 of the Code, (c) terminate, or permit
any member of the Controlled Group to terminate, any Pension Benefit Plan where
such event could reasonably be expected to result in any liability of any Loan
Party or any member of the Controlled Group or the imposition of a lien on the
property of any Loan Party or any member of the Controlled Group pursuant to
Section 4068 of ERISA, (d) incur, or permit any member of the Controlled Group
to incur, any withdrawal liability to any Multiemployer Plan; (e) fail promptly
to notify Lenders of the occurrence of any Termination Event of which any Loan
Party has actual knowledge or has reason to know, (f) fail to comply, or permit
any member of the Controlled Group to fail to comply, with the requirements of
ERISA or the Code or other Applicable Laws in respect of any Plan, (g) fail to
meet, permit any member of the Controlled Group to fail to meet, or permit any
Plan to fail to meet all minimum funding requirements under ERISA and the Code,
without regard to any waivers or variances, or postpone or delay or allow any
member of the Controlled Group to postpone or delay any funding requirement with
respect to any Plan, or (h) cause, or permit any member of the Controlled Group
to cause, a representation or warranty in Section 5.8(e) hereof to cease to be
true and correct.
15.Prepayment of Indebtedness
. At any time, directly or indirectly, prepay any Indebtedness, or repurchase,
redeem, retire or otherwise acquire any Indebtedness of any Loan Party, prior to
the scheduled maturity thereof, except:
(a)Borrowers may prepay the Obligations to the extent permitted hereunder;
(b)subject to the terms of the Intercreditor Agreement, Borrowers may make
mandatory prepayments in respect of the Revolving Loan Indebtedness pursuant to
Sections 2.20(a) and 2.20(b) of the Revolving Loan Agreement;
(c)Borrowers may make voluntary commitment reductions with respect to the
Revolving Loan Indebtedness pursuant to Section 2.20(c) of the Revolving Loan
Agreement and voluntary prepayments in respect of the Revolving Loan
Indebtedness pursuant to Section 2.20(d) of the Revolving Loan Agreement;
(d)any Loan Party and its Subsidiaries may prepay, repurchase, redeem, retire or
otherwise acquire any Indebtedness described in clauses (c), (f), (g), (h), (k),
(l), (m), (n), (o), (p), (r) and (t) (but solely with respect to a refinancing
of Revolving Loan Indebtedness) of the definition of “Permitted Indebtedness”;
provided that, in connection with any prepayment, repurchase, redemption,
retirement or other acquisition of Indebtedness described in clause (f) of the
definition of “Permitted Indebtedness”, (i) on the date of any such prepayment,
repurchase, redemption, retirement or other acquisition and after giving effect
thereto, (A) each of the Payment Conditions shall have been satisfied; and
(B) Quantum and its Subsidiaries, on a consolidated basis, are projected to be
in compliance with each of the financial covenants set forth in Section 6.5
hereof for the four (4) fiscal quarter period ended one year after the proposed
date of such payment; and (ii) all of the applicable subordination provisions
(or the conditions set forth in the applicable Subordination Agreement) related
to such Indebtedness shall have been satisfied; and
(e)Quantum may make payments in exchange for fractional shares in connection
with the conversion of any Indebtedness that has been contractually subordinated
in right of payment to the Obligations, in an otherwise cashless exchange (with
cash payment made in exchange for fractional shares) into Qualified Equity
Interests so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom.; and
(f)any Loan Party may prepay COVID-19 Debt and any and all obligations
thereunder, in each case, to the extent required by any Applicable Law or the
documents governing such COVID-19 Debt.





--------------------------------------------------------------------------------





16.Amendments to Certain Documents
. Enter into any amendment, waiver or modification of (i) any of the Revolving
Loan Documents in a manner that would violate the terms of the Intercreditor
Agreement or (ii) any of the terms of any Subordinated Indebtedness, other than
any such amendment, waiver, or modification which is not, and could not
reasonably be expected to be, materially adverse to the interests of the
Lenders.
17.LTO Subsidiary as a Special Purpose Vehicle
. Permit LTO Subsidiary to incur any Indebtedness other than (a) the
Obligations, (b) the Revolving Loan Indebtedness and (c) liabilities arising in
connection with the LTO Program in the ordinary course of business.
VIII
CONDITIONS PRECEDENT.

1.Conditions to Initial Loans
. The agreement of Lenders to make the Term Loan on the Closing Date (but not,
for the avoidance of doubt, on the Delayed Draw Date) is subject to the
satisfaction, or waiver by the Lenders, immediately prior to or concurrently
with the making of the Term Loan, of the following conditions precedent:
(a)Executed Documents. (i) Agent and Lenders shall have received this Agreement
and each of the Other Documents (other than the Notes), in form and substance
satisfactory to Agent and Lenders, in each case duly authorized, executed and
delivered by the Loan Parties and any other Person party thereto, and (ii) each
Lender shall have received a Note, in form and substance satisfactory to such
Lender, duly authorized, executed and delivered by Borrowers in favor of each
Lender that has requested a Note at least two Business Days prior to the Closing
Date;
(b)Intercreditor Agreement. Agent and Lenders shall have received, in form and
substance reasonably satisfactory to Agent and Lenders, the Intercreditor
Agreement, duly authorized, executed and delivered by Revolving Loan Agent,
Agent and acknowledged by the Loan Parties;
(c)Stock Certificates. Agent shall have received originals of stock certificates
representing 100% (or 65%, as applicable) of the Equity Interests of each
Subsidiary of Quantum (other than Quantum Storage Singapore Pte. Ltd.), together
with stock powers executed in blank.
(d)Financial Condition Certificate. Lenders shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(d) attached hereto.
(e)Closing Certificate. Agent and Lenders shall have received a closing
certificate signed by the Chief Financial Officer of Borrowing Agent dated as of
the Closing Date, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct in all material
respects on and as of such date; provided that any representation and warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects, (ii) on such date no Default or Event of Default has
occurred or is continuing and (iii) the conditions set forth in Section 8.1(i)
and 8.1(u) have been satisfied;
(f)W-9. Agent shall have received a duly completed W-9 (or other applicable IRS
tax form) of each Loan Party;
(g)Quality of Earnings. Lenders shall have received, and been satisfied with
their review of, a quality of earnings report with respect to Quantum and its
Subsidiaries performed by a third party firm acceptable to Lenders;
(h)No Contingent Liabilities. Loan Parties shall have no material contingent
liabilities other than those disclosed to Lenders prior to the Closing Date;
(i)Liquidity. After giving effect to the Advances made by the Revolving Loan
Lenders on the Closing Date, Liquidity shall be at least $20,000,000;





--------------------------------------------------------------------------------





(j)Revolving Loan Documents. Lenders shall have received true, correct and
complete copies of the Revolving Loan Documents, all of which shall be in form
and substance reasonably satisfactory to Lenders, duly authorized, executed and
delivered by the parties thereto and in effect on the Closing Date, and the
transactions contemplated by the Revolving Loan Documents shall be consummated
simultaneously with the making of the initial Loans hereunder;
(k)Filings, Registrations and Recordings. Agent and Lenders shall have received
each document (including any Uniform Commercial Code financing statement and
Uniform Commercial Code termination statement) required by this Agreement, any
of the Other Documents or under Applicable Law or reasonably requested by Agent
or Lenders to be filed, registered or recorded in order to create, in favor of
Agent, a perfected security interest in or lien upon the Collateral, and each
such document shall have been properly filed, registered or recorded (or
arrangements reasonably satisfactory to Required Lenders for such filing,
registration or recording shall have been made) in each jurisdiction in which
the filing, registration or recordation thereof is so required or requested;
(l)Payoff Letter. Agent and Lenders shall have received, in form and substance
reasonably satisfactory to Lenders, a payoff letter from Existing Agent
providing that, among other things, all of the Indebtedness of the Loan Parties
under the Existing Loan Documents has been paid and satisfied in full and all
Liens granted to Existing Agent have been released;
(m)Secretary’s Certificates, Authorizing Resolutions and Good Standing
Certificates. Agent and Lenders shall have received, in form and substance
reasonably satisfactory to Lenders, a certificate of the Secretary or Assistant
Secretary (or other equivalent officer or manager) of each Loan Party dated as
of the Closing Date which shall certify (i) copies of resolutions, in form and
substance reasonably satisfactory to Lenders, of the board of directors (or
other equivalent governing body or member) of such Loan Party authorizing (x)
the execution, delivery and performance of this Agreement and the Other
Documents to which such Loan Party is a party (including authorization of the
incurrence of Indebtedness and the borrowing of the Loans), and (y) the granting
by such Loan Party of the security interests in and liens upon the Collateral to
secure all of the joint and several Obligations of the Loan Parties (and such
certificate shall state that such resolutions have not been amended, modified,
revoked or rescinded as of the date of such certificate), (ii) the incumbency
and signature of the officers of such Loan Party authorized to execute this
Agreement and the Other Documents, (iii) copies of the Organizational Documents
of such Loan Party as in effect on such date, complete with all amendments
thereto, and (iv) the good standing (or equivalent status) of such Loan Party in
its jurisdiction of organization and each other jurisdiction in which the
failure to be duly qualified or licensed could reasonably be expected to have a
Material Adverse Effect, as evidenced by good standing certificates (or the
equivalent thereof issued by any applicable jurisdiction) dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each such jurisdiction;
(n)Legal Opinion. Agent and Lenders shall have received, in form and substance
reasonably satisfactory to Agent and Lenders, the executed legal opinion of
counsel to the Loan Parties which shall cover such matters incident to the
Transactions as Agent and Lenders may reasonably require and each Loan Party
hereby authorizes and directs such counsel to deliver such opinion to Agent and
Lenders;
(o)No Litigation. Other than in connection with the SEC Inquiry, (i) no
litigation, investigation or proceeding before or by any arbitrator or
Governmental Body shall be continuing or threatened against any Loan Party or
against the officers or directors of any Loan Party (A) in connection with this
Agreement, the Other Documents, or any of the Transactions and which, in the
reasonable opinion of the Required Lenders, is deemed material or (B) which
could, in the reasonable opinion of the Required Lenders, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Loan Party or the conduct of its
business or





--------------------------------------------------------------------------------





inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
(p)Fees and Expenses. Agent and Lenders shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least one Business Day prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, disbursements and other charges of counsel) required to be reimbursed or
paid under this Agreement, the Fee Letter or any Other Document;
(q)Pro Forma Financial Statements. Lenders shall have received a copy of the Pro
Forma Financial Statements which shall be reasonably satisfactory in all
respects to Lenders;
(r)Insurance. Lenders shall have received in form and substance reasonably
satisfactory to Lenders, (i) evidence that adequate insurance, including without
limitation, credit insurance, casualty insurance and liability insurance,
required to be maintained under this Agreement is in full force and effect, (ii)
insurance certificates issued by the Loan Parties’ insurance broker containing
such information regarding the Loan Parties’ casualty and liability insurance
policies as Lenders shall reasonably request and naming Agent as an additional
insured and/or lenders loss payee, and (iii) loss payable endorsements, in form
and substance reasonably satisfactory to Agent and Required Lenders, naming
Agent as an additional insured and/or lender loss payee (as applicable) as its
interests may appear with respect to all insurance coverage required by clauses
(i) and (iii) of Section 6.6(a) of this Agreement, and providing (x) that all
proceeds thereunder shall be payable to Agent, (y) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (z) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days prior written
notice is given to Agent (or in the case of non-payment, at least ten (10) days
prior written notice);
(s)Payment Instructions. Agent and Lenders shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
Term Loan made pursuant to this Agreement, including intended working capital
recipients;
(t)Consents. Each Loan Party shall have obtained all Consents that are necessary
in connection with the financing contemplated by this Agreement and the Other
Documents and to maintain the benefit of Material Contracts and leases, and each
of the foregoing shall be in full force and effect;
(u)No Material Adverse Change. (i) Since September 30, 2018, other than in
connection with the SEC Inquiry, there shall not have occurred any event,
condition or state of facts which could reasonably be expected to have a
Material Adverse Effect and (ii) no written representations made or written
information (taken as a whole, but excluding any projections, forward-looking
information or information of a general industry nature) supplied to Agent or
Lenders shall have been proven to be inaccurate or misleading in any material
respect;
(v)Notice of Borrowing.    Agent shall have received an executed Notice of
Borrowing;
(w)Compliance with Laws. Lenders shall be reasonably satisfied that each Loan
Party is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Anti-Terrorism Laws;
(x)Bank Regulatory Information.
(i)At least five Business Days prior to the Closing Date, Agent and Lenders
shall have received all documentation and other information required by bank
regulatory authorities or reasonably requested by Agent or any Lender under or
in respect of applicable “know-your-customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, that was requested at least 10
Business Days prior to the Closing Date;





--------------------------------------------------------------------------------





(ii)At least five Business Days prior to the Closing Date, if any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver a Beneficial Ownership Certification to Agent and
Lenders;
(y)Searches. Lenders shall have received the results of a recent lien, tax lien,
judgment and litigation search in each of the jurisdictions or offices
(including, without limitation, in the United States Patent and Trademark Office
and the United States Copyright Office) in which UCC financing statement or
other filings or recordations should be made to evidence or perfect security
interests in all assets of the Loan Parties (or would have been made at any time
during the five years immediately preceding the Closing Date to evidence or
perfect Liens on any assets of the Loan Parties), and such search shall reveal
no Liens or judgments on any of the assets of the Loan Parties, except for
Permitted Encumbrances or Liens and judgments to be terminated on the Closing
Date pursuant to documentation satisfactory to the Required Lenders;
(z)Due Diligence. Lenders and their counsel shall have completed all tax,
regulatory, accounting, and legal due diligence, including background checks,
the results of which shall be satisfactory to Lenders in their sole discretion;
and
(aa)Investment/Credit Committee Approval. Each Lender shall have received
approval from its investment committee or credit committee, as the case may be,
with respect to its Commitment to provide the Term Loan.
(ab)Material Contracts. Lenders shall have received true and complete copies of
all Material Contracts to which each Loan Party is a party or to which it or any
of its properties is subject.
(ac)Warrants. The Lenders and/or their Affiliates shall have received warrants
issued by Quantum in form and substance satisfactory to the Lenders to purchase
17.5% of the fully diluted Equity Interests of Quantum as of the Closing Date at
the agreed purchase price (the “Closing Date Warrants”).
Each Lender that makes its initial extensions of credit under this Agreement
shall be conclusively deemed to be satisfied with, or have waived, the
conditions precedent set forth in this Section 8.1.
IX
INFORMATION AS TO BORROWERS.

Each Loan Party shall, or (except with respect to Section 9.11 hereof) shall
cause Borrowing Agent on its behalf to, until the Payment in Full of the
Obligations and the termination of this Agreement:
1.Lender Calls
. If requested by Required Lenders, participate in quarterly conference calls
with the Lenders, such calls to be held at such time as may be agreed to by
Borrowing Agent and Required Lenders, but in any event not later than the date
which is ten (10) Business Days after the quarterly financial statements are
delivered pursuant to Section 9.8.
2.Reports
.
(a)Deliver to Lenders a copy of the following to the extent delivered to
Revolving Loan Agent: (i) on or before the twentieth (20th) day of each month as
of and for the prior month (or more frequently if required under the Revolving
Loan Documents): (A) accounts receivable agings inclusive of reconciliations to
the general ledger, (B) accounts payable schedules inclusive of reconciliations
to the general ledger, (C) perpetual Inventory reports inclusive of
reconciliations to the general ledger, (D) a detailed report summarizing all
cash and Cash Equivalents of Quantum and its Subsidiaries (including an
indication of which amounts constitute Qualified Cash and at which Blocked
Account Banks such Qualified Cash is maintained), and (E) a Borrowing Base
Certificate (which shall be calculated as of the last day of the prior month and
which shall not be binding upon Agent or Lenders





--------------------------------------------------------------------------------





or restrictive of Agent’s or Lenders’ rights under this Agreement), and
(ii) within forty-five (45) days after the end of each fiscal quarter, (A) a
list of all Material Customers, and (B) a roll-forward of the production
Inventory reserve;
(b)on or before the last day of each month, commencing with January 31, 2019,
deliver to Lenders a thirteen (13) week cash flow forecast, commencing as of the
first day of the week in which it was delivered, prepared by Quantum and
covering Quantum and its Subsidiaries on a consolidated basis, which cash flow
forecast shall be in a form substantially similar to the form provided to the
Lenders prior to the Closing Date and prepared in good faith based upon
assumptions which the Borrowers believe to be reasonable in light of the
conditions existing at the time of delivery thereof;
(c)promptly following the request of the Required Lenders, deliver to Lenders
 such other schedules, documents, reports and/or information regarding the
Collateral or the financial condition of the Loan Parties and their Subsidiaries
as the Required Lenders may reasonably request; and
(d)Agent (acting at the request of the Required Lenders) shall have the right to
confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder. The items to be provided under this Section 9.2 (other
than Section 9.2(b)) are to be in form reasonably satisfactory to the Required
Lenders and, if applicable, executed by each Loan Party and delivered to Lenders
from time to time solely for Lenders’ convenience in maintaining records of the
Collateral, and any Loan Party’s failure to deliver any of such items to Lenders
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral. Unless otherwise agreed to by the Required Lenders, the items
to be provided under this Section 9.2 shall be delivered to Lenders by the
specific method of Approved Electronic Communication designated by the Required
Lenders.
3.Environmental Reports.
(a)To the extent any Loan Party is not in material compliance with applicable
Environmental Laws, such Loan Party shall furnish Lenders, concurrently with the
delivery of the financial statements referred to in Section 9.7 hereof, with a
certificate signed by an officer of Borrowing Agent setting forth with
specificity all areas of non-compliance and the proposed action such Loan Party
will implement in order to achieve full compliance.
(b)In the event any Loan Party receives notice of any Release or threat of
Release of a reportable quantity of any Hazardous Materials at any of the Real
Property owned or leased by any Loan Party (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at any such Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting such
Real Property or any Loan Party’s interest therein or the operations or the
business (any of the foregoing is referred to herein as an “Environmental
Complaint”) from any Person, including any Governmental Body, then Borrowing
Agent shall, within five (5) Business Days after such receipt, give written
notice of same to Agent and Lenders detailing facts and circumstances of which
any Loan Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Collateral and is not intended to create
nor shall it create any obligation upon Agent or any Lender with respect
thereto.
(c)Borrowing Agent shall, concurrently with the delivery of the monthly
financial statements required to be delivered to Lenders pursuant to Section 9.9
hereof with respect to the period in which such copies, notification or demand
letter are received, forward to Agent and Lenders copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Loan Party
to manage of Hazardous Materials and shall continue to





--------------------------------------------------------------------------------





forward to Agent and Lenders, concurrently with the delivery of the monthly
financial statements required to be delivered to Lenders pursuant to Section 9.9
hereof with respect to the period in which such correspondence is received,
copies of all material correspondence received by any Loan Party from any
Governmental Body regarding such claims until the claim is settled. Borrowing
Agent shall promptly forward to Agent and Lenders copies of all documents and
reports concerning a Hazardous Discharge or Environmental Complaint at any Real
Property owned or leased by any Loan Party, operations or business that any Loan
Party is required to file under any Environmental Laws, in each case
concurrently with the delivery of the monthly financial statements required to
be delivered to Lenders pursuant to Section 9.9 hereof with respect to the
period in which such filing occurred. Such information is to be provided solely
to allow Agent to protect Agent’s security interest in and Lien on the
Collateral.
4.Litigation
. Notify Agent and Lenders in writing of any claim, litigation, suit or
administrative proceeding affecting any Loan Party, whether or not the claim is
covered by insurance, if the amount of damages claimed is in excess of
$1,000,000 or if such claim, litigation, suit or proceeding could reasonably be
expected to have a Material Adverse Effect, in each case, concurrently with the
delivery of the monthly financial statements pursuant to Section 9.9 hereof with
respect to the period in which any Loan Party becomes aware of such claim,
litigation, suit or administrative proceeding.
5.Material Occurrences
. (a) Immediately after such Loan Party has knowledge thereof, notify Agent and
Lenders in writing upon the occurrence of any Default or Event of Default; and
(b) promptly, but in any event within fifteen (15) Business Days after such Loan
Party has knowledge thereof, notify Agent and Lenders in writing upon the
occurrence of: (i) any default by any Loan Party which might result in the
acceleration of the maturity of any Material Indebtedness, including the names
and addresses of the holders of such Indebtedness with respect to which there is
a default existing or with respect to which the maturity has been or could be
accelerated, and the amount of such Indebtedness; (ii) any matter materially
affecting the value, enforceability or collectability of any material portion of
the Collateral; (iii) other development in the business or affairs of any Loan
Party which could reasonably be expected to have a Material Adverse Effect and
(iv) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and (c) promptly, but in
any event not later than concurrently with the delivery of the monthly financial
statements required to be delivered to Lenders pursuant to Section 9.9 hereof
with respect to the period in which such Loan Party has knowledge thereof,
notify Agent and Lenders in writing upon the occurrence of: (i) any funding
deficiency which, if not corrected as provided in Section 4971 of the Code,
could subject any Loan Party or any member of the Controlled Group to a tax
imposed by Section 4971 of the Code if such tax could reasonably be expected to
result in a Material Adverse Effect; (ii) the receipt by any Loan Party of any
notice from any Material Customer of its intent to either (x) terminate its
relationship directly or indirectly with a Loan Party, or (y) materially and
adversely modify any material agreement involving such Loan Party; (iii) any
material and adverse change in the relationship or arrangements within the LTO
Consortium; (iv) any investigation, hearing, proceeding or other inquest by any
Governmental Body into any Loan Party, or to the knowledge of Quantum, any
Affiliate of any Loan Party with respect to Anti-Terrorism Laws; and (v) any
lapse or other termination of any Consent issued to any Loan Party by any
Governmental Body or any other Person that is material to the operation of any
Loan Party’s business or any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and in each case as to clauses (a),
(b) and (c) of this Section 9.5, describing the nature thereof and the action
the Loan Parties propose to take with respect thereto.
6.Government Receivables





--------------------------------------------------------------------------------





. Notify Agent and Lenders concurrently with the delivery of the financial
statements required to be delivered to Lenders pursuant to Section 9.9 hereof if
its Receivables in an aggregate amount in excess of $500,000 arise out of
contracts between any Loan Party and the United States, any state, or any
department, agency or instrumentality of any of them.
7.Annual Financial Statements
. Furnish Lenders (a) for the fiscal year ending March 31, 2018, on or prior to
August 31, 2019, (b) for the fiscal year ending March 31, 2019, to the extent
obtainable through the use of the Loan Parties’ commercially reasonable efforts,
on or prior to September 30, 2019, but in no event later than December 31, 2019,
and (c) for each fiscal year ending thereafter, within ninety (90) days after
the end of each fiscal year, audited financial statements of Quantum and its
Subsidiaries, on a consolidated basis and unaudited financial statements of
Quantum and its Subsidiaries, on a consolidating basis (which shall consist of a
balance sheet and statements of income, stockholders’ equity and cash flow),
from the beginning of the current fiscal year to the end of such fiscal year and
the balance sheet as at the end of such fiscal year, all prepared in accordance
with GAAP in all material respects, and in reasonable detail and audited by
independent certified public accountants reasonably acceptable to the Required
Lenders (the “Accountants”) and, except to the extent permitted by Section 1.1
hereof, certified without qualification; provided, that the foregoing is subject
to the proviso set forth in Section 6.9 hereof. The reports described in this
Section shall be accompanied by a Compliance Certificate.
8.Quarterly Financial Statements
. Furnish Lenders within forty-five (45) days after the end of each fiscal
quarter of each fiscal year (commencing with the fiscal quarter ending on
December 31, 2018), (a) an unaudited balance sheet of Quantum and its
Subsidiaries, on a consolidated and consolidating basis, and unaudited
statements of income, stockholders’ equity and cash flow of Quantum and its
Subsidiaries, on a consolidated and consolidating basis, reflecting results of
operations from the beginning of the fiscal year to the end of such fiscal
quarter and for such fiscal quarter, all prepared in accordance with GAAP in all
material respects, subject to normal and year-end adjustments that individually
and in the aggregate are not material to the business operations of Quantum and
its Subsidiaries and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year and
(b) a written statement of management of Quantum setting forth a discussion of
the financial condition, changes in financial condition and results of
operations of Quantum and its Subsidiaries; provided, that the foregoing is
subject to the proviso set forth in Section 6.9 hereof. The reports described in
this Section shall be accompanied by a Compliance Certificate.
9.Monthly Financial Statements
. Furnish Lenders within thirty (30) days after the end of each month (or within
forty-five (45) days after the end of the months of March, June, September and
December), an unaudited balance sheet of Quantum and its Subsidiaries, on a
consolidated and consolidating basis, and unaudited statements of income and
cash flow of Quantum and its Subsidiaries, on a consolidated and consolidating
basis, reflecting results of operations from the beginning of the fiscal year to
the end of such month and for such month, all (other than the statements of cash
flow) prepared in accordance with GAAP in all material respects, subject to
normal and year-end adjustments that individually and in the aggregate are not
material to the business operations of Quantum and its Subsidiaries and setting
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year; provided, that the
foregoing is subject to the proviso set forth in Section 6.9 hereof. The reports
described in this Section shall be accompanied by a Compliance Certificate.
10.Other Reports
. Furnish Lenders, (a) if and when filed by Quantum, all Form 10-Q quarterly
reports, Form 10-K annual reports, Form 8-K current reports and any other
reports filed by Quantum with the SEC, and (b) copies





--------------------------------------------------------------------------------





of any reports or other information provided by Quantum to its shareholders
generally. Any report to be furnished pursuant to this Section 9.10 shall be
deemed to have been furnished on the date on which Quantum has filed such report
with the SEC and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to Lenders without charge; provided that, notwithstanding the
foregoing, Borrowing Agent shall deliver to any Lender who requests paper or
electronic copies of any such report to be furnished pursuant to this Section
9.10 if such Lender requests that Borrowing Agent furnish such paper or
electronic copies until written notice to cease delivering such paper or
electronic copies is given by such Lender to Borrowing Agent.
11.Additional Information
. Furnish Lenders with such additional information as the Required Lenders shall
reasonably request in order to enable Lenders to determine whether the terms,
covenants, provisions and conditions of this Agreement and the Other Documents
have been complied with by the Loan Parties including, without the necessity of
any request by Lenders, (a) copies of all environmental audits and reviews, (b)
at least five (5) days prior thereto, (i) notice of Quantum’s opening of a new
chief executive office, or (ii) notice of Quantum’s closing of its chief
executive office, and (c) concurrently with the delivery of the monthly
financial statements required to be delivered to Lenders pursuant to Section 9.9
hereof with respect to the period in which such Loan Party (i) opens any new
office or place of business (other than its chief executive office), in each
case to the extent such location is required to be disclosed on Schedule 4.4
hereto, notice of such opening, (ii) closes any existing office or place of
business (other than its chief executive office), notice of such closing, and
(iii) learns of the occurrence thereof, notice of any labor dispute to which any
Loan Party may become a party, any strikes or walkouts relating to any of its
plants or other facilities, and the expiration of any collective bargaining
contract to which any Loan Party is a party or by which any Loan Party is bound
and which could reasonably be expected to have a Material Adverse Effect.
12.Projected Operating Budget
. Furnish Lenders, no later than forty-five (45) days after the beginning of
each fiscal year (commencing with fiscal year ending on March 31, 2019), month
by month projections (including an operating budget) and cash flow of Quantum
and its Subsidiaries, on a consolidated basis, for such fiscal year (including
an income statement for each month and a balance sheet as at the end of the last
month in each fiscal quarter), and year by year projections (including an
operating budget) and cash flow of Quantum and its Subsidiaries, on a
consolidated basis, for the forthcoming three (3) fiscal years, such projections
to be accompanied by a certificate signed by the President or Chief Financial
Officer of Quantum to the effect that such projections represent the good faith
estimate of Quantum, on the date such projections are delivered, of the future
performance Quantum and its Subsidiaries for the periods covered thereby based
upon assumptions believed by Quantum to be reasonable at the time of the
delivery thereof to Lenders; provided, that the foregoing is subject to the
proviso set forth in Section 6.9 hereof. The form and scope of the projections
required to be delivered to Lenders described in this Section shall be in a form
and scope consistent with the Closing Date Projections or otherwise reasonably
acceptable to the Required Lenders.
13.Variances From Operating Budget
. Furnish Lenders, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8 hereof, a written report summarizing all
material variances from budgets submitted by the Loan Parties pursuant to
Section 9.12 hereof and a discussion and analysis by management with respect to
such variances.
14.SEC Inquiry
. Furnish Lenders promptly, but in any event within three (3) Business Days
following delivery or receipt thereof, copies of all material notices and other
material written communications sent or received by Quantum in connection with
the SEC Inquiry, including, without limitation, any subpoenas or other written





--------------------------------------------------------------------------------





document requests, any modifications to subpoenas or other written document
requests, any Formal Order or supplemental Formal Order and, upon reasonable
request by any Lender, any written presentations or summaries of meetings with
the SEC; provided that Quantum shall not be required to furnish to Lenders any
document, information or other matter (a) in respect of which disclosure to any
Lender (or its representatives or contractors) is prohibited by Applicable Law
or (b) that is subject to attorney-client or similar privilege, or constitutes
attorney work-product.
15.ERISA Notices and Requests
. Furnish Lenders with immediate written notice in the event that any of the
following, together with any other such events or conditions, could reasonably
be expected to have a Material Adverse Effect: (i) any Loan Party or any member
of the Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Loan Party or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Loan Party or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA or 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Loan Party or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Pension Benefit Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) any increase in the benefits of any existing
Pension Benefit Plan or Multiemployer Plan or the establishment of any new
Pension Benefit Plan or Multiemployer Plan or the commencement of contributions
to any Pension Benefit Plan or Multiemployer Plan to which any Loan Party or any
member of the Controlled Group was not previously contributing shall occur, (v)
any Loan Party or any member of the Controlled Group shall receive from the PBGC
a notice of intention to terminate a Pension Benefit Plan or to have a trustee
appointed to administer a Pension Benefit Plan, together with copies of each
such notice, (vi) any Loan Party or any member of the Controlled Group shall
receive any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (vii) any Loan Party or any member of the
Controlled Group shall receive a notice regarding the anticipated imposition of
withdrawal liability, together with copies of each such notice; (viii) any Loan
Party or any member of the Controlled Group shall fail to make a required
installment under a Pension Benefit Plan or Multiemployer Plan or any other
required payment under the Code or ERISA on or before the due date for such
installment or payment; or (ix) any Loan Party or any member of the Controlled
Group knows that (a) a Multiemployer Plan has been terminated, (b) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan or (d) a
Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA.
16.Additional Documents
. Execute and deliver to Agent and Lenders, upon request, such documents and
agreements as Agent or any Lender may, from time to time, reasonably request to
carry out the terms or conditions of this Agreement.
17.Updated Information
. Concurrently with the delivery of the quarterly financial statements required
to be delivered pursuant to Section 9.8 hereof, deliver to Agent and Lenders (a)
updates to Schedule 4.4 (Locations of Equipment and Inventory) (any such updated
Schedule 4.4 delivered by the Loan Parties to Agent in accordance with this
Section 9.17 shall automatically and immediately be deemed to amend and restate
the prior version of such Schedule previously delivered to Agent and attached to
and made part of this Agreement) and (b) a list of any new Intellectual Property
registered at the United States Copyright Office or the United States Patent





--------------------------------------------------------------------------------





and Trademark Office, and any licenses of Intellectual Property obtained by any
Loan Party since the last such quarterly financial statements (or the Closing
Date in the case of the first such update) and execute and deliver to Lenders an
intellectual property security agreement with respect to any such Intellectual
Property registered in the United States.
X
EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
1.Nonpayment
. Failure by any Loan Party to pay (a) when due any principal of the Loans
(including without limitation pursuant to Section 2.3 hereof) or any Prepayment
Premium, or (b) within three (3) Business Days of being due (or in the case of
maturity, by reason of acceleration pursuant to the terms of this Agreement, by
notice of intention to prepay or by required prepayment, when due), any interest
on the Obligations or any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment;
2.Breach of Representation
. Any representation or warranty made or deemed made by any Loan Party in this
Agreement, any of the Other Documents or in any agreement, documents,
certificate or financial or other statement furnished at any time in connection
herewith or therewith shall prove to have been incorrect or misleading in any
material respect on the date when made or deemed to have been made;
3.Financial Information
. Failure by any Loan Party to (a) furnish financial information when due under
Sections 9.7, 9.8, 9.9, 9.12, or 9.13 of this Agreement, or (b) permit the
inspection of its books or records or access to its premises for audits and
appraisals in accordance with the terms of Section 4.6 hereof;
4.Noncompliance
. Except as otherwise provided for in Sections 10.1, 10.3 and 10.8 hereof:
(a)failure or neglect of any Loan Party to perform, keep or observe any term,
provision, condition or covenant contained in Sections 2.4, 4.1, 4.2, 4.6, 4.8,
6.2 (solely if a Loan Party is not in good standing in its jurisdiction of
incorporation or formation), 6.5, 6.6(a), 6.13, 6.14, 6.15, any Section of
Article VII (other than Section 7.14), or Sections 9.1, 9.2, 9.5(a) or 16.18 of
this Agreement;
(b)failure or neglect of any Loan Party to perform, keep or observe any other
term, provision, condition or covenant contained in Sections 4.4, 4.5, 4.7,
4.12, 6.3, 6.11, 9.4, 9.5(b), 9.6, 9.10, 9.11, or 9.17 of this Agreement which
is not cured within fifteen (15) days after the earlier of (x) knowledge of such
failure or neglect by an authorized officer of any Loan Party or (y) the receipt
by Borrowing Agent of written notice of such failure or neglect from Agent or
any Lender (provided that such fifteen (15) day period shall not apply in the
case of any failure or neglect to perform, keep or observe any term, provision,
condition or covenant which is not capable of being cured at all or within such
fifteen (15) day period); or
(c)failure or neglect of any Loan Party to perform, keep or observe any other
term, provision, condition or covenant contained in this Agreement or any of the
Other Documents which is not cured within thirty (30) days after the earlier of
(x) knowledge of such failure or neglect by an authorized officer of any Loan
Party or (y) the receipt by Borrowing Agent of written notice of such failure or
neglect from Agent or any Lender (provided that such thirty (30) day period
shall not





--------------------------------------------------------------------------------





apply in the case of any failure or neglect to perform, keep or observe any
term, provision, condition or covenant which is not capable of being cured at
all or within such thirty (30) day period);
5.Judgments
. Any judgment, writ, order or decree for the payment of money (other than any
judgment, writ, order or decree contemplated by Section 10.12 hereof) is
rendered against any Loan Party for an aggregate amount in excess of $1,000,000
or against all Loan Parties for an aggregate amount in excess of $1,000,000
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
and (a) action shall be legally taken by any judgment creditor to levy upon
assets or properties of any Loan Party to enforce any such judgment, or (b) such
judgment shall remain undischarged for a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, shall not be in effect;
6.Bankruptcy
. Any Loan Party or any Subsidiary of any Loan Party shall (a) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (b) admit in writing its inability,
or be generally unable, to pay its debts as they become due or cease operations
of its present business, (c) make a general assignment for the benefit of
creditors, (d) commence a voluntary case under any state or federal bankruptcy
or receivership laws (as now or hereafter in effect), (e) be adjudicated a
bankrupt or insolvent (including by entry of any order for relief in any
involuntary bankruptcy or insolvency proceeding commenced against it), (f) file
a petition seeking to take advantage of any other law providing for the relief
of debtors, (g) acquiesce to, or fail to have dismissed, within sixty (60) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (h) take any formal action for the purpose of effecting any of the
foregoing;
7.Lien Priority
. Subject to the terms of the Intercreditor Agreement, any Lien created
hereunder or provided for hereby or under any Other Document for any reason
ceases to be or is not a valid and perfected Lien having first priority (subject
only to Permitted Encumbrances) except (a) as a result of a Disposition of the
applicable Collateral in a transaction permitted hereunder, (b) with respect to
Collateral the aggregate value of which, for all such Collateral, does not
exceed at any time $1,000,000 or (c) as the result of an action or failure to
act on the part of Agent;
8.Cross Default
. Either (a) an “Event of Default” under (and as such term is defined in) the
Revolving Loan Agreement shall occur (other than in respect of the observance of
or compliance with any financial covenant thereunder, unless such “Event of
Default” results in the acceleration of the maturity of the Revolving Loan
Indebtedness prior to the stated maturity or termination thereof; provided that
if the Revolving Loan Lenders (or the Revolving Loan Agent on behalf of the
Revolving Loan Lenders) irrevocably rescinds such acceleration, the Event of
Default with respect to this clause (a) shall automatically cease from and after
such date), (b) any specified “event of default” under any other Material
Indebtedness, or any other event or circumstance which would permit the holder
of any such Material Indebtedness to accelerate such Indebtedness (and/or the
obligations of such Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness), (c) Revolving Loan Agent
breaches, violates, terminates or challenges the validity of the Intercreditor
Agreement or (d) any creditor party to any Subordination Agreement breaches,
violates, terminates or challenges the validity of such Subordination Agreement;
9.Termination or Limitation of Guaranty, Guarantor Security Agreement or Pledge
Agreement





--------------------------------------------------------------------------------





. Termination or limitation by any Loan Party of any Guaranty, Guarantor
Security Agreement, Pledge Agreement or similar agreement executed and delivered
to Agent in connection with the Obligations of any Loan Party, or if any Loan
Party or pledgor attempts to terminate, challenges the validity of, or its
liability under, any such Guaranty, Guarantor Security Agreement, Pledge
Agreement or similar agreement (other than any termination permitted in
accordance with the terms of this Agreement);
10.[Reserved]
;
11.Invalidity
. This Agreement or any Other Document shall, for any reason, cease to be valid
and binding on any Loan Party, or any Loan Party shall so claim in writing to
Agent or any Lender or any Loan Party challenges the validity of or its
liability under this Agreement or any Other Document;
12.SEC Inquiry
. (a) Any material update or development has occurred, or finding reached, in
connection with the SEC Inquiry which could reasonably be expected to result in
a Material Adverse Effect or (b) any fine, penalty or other order for the
payment of money is rendered against any Loan Party or against all Loan Parties
by the SEC as a result of the SEC Inquiry for an amount that exceeds $5,000,000,
less any amount covered by insurance (other than to the extent of customary
deductibles) pursuant to which the insurer has not denied coverage;
13.Pension Plans
. An event or condition specified in Sections 7.14 or 9.15 hereof shall occur or
exist with respect to any Plan and, as a result of such event or condition,
together with all other such events or conditions, any Loan Party or any member
of the Controlled Group shall incur, a liability to a Plan or the PBGC (or both)
which could reasonably be expected to have a Material Adverse Effect; or the
occurrence of any Termination Event which could reasonably be expected to have a
Material Adverse Effect (either alone or together with all other such events);
or
14.Indictment
. There is any actual indictment of any Loan Party or any Loan Party’s current
officers (relating to such current officer’s actions in conducting the
applicable Loan Party’s business affairs) under any criminal statute.
XI
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

1.Rights and Remedies.
(a)Upon the occurrence of: (i) an Event of Default pursuant to Section 10.6
hereof, all Obligations shall be immediately due and payable, and (ii) any of
the other Events of Default and at any time thereafter, at the option of the
Required Lenders all Obligations shall be immediately due and payable. Upon the
occurrence of any Event of Default, Agent (acting at the direction of the
Required Lenders) shall have the right to exercise any and all rights and
remedies provided for herein, under the Other Documents, under the Uniform
Commercial Code and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent (acting at the direction
of the Required Lenders) may enter any of any Loan Party’s premises or other
premises without legal process and without incurring liability to any Loan Party
therefor, and Agent may thereupon, or at any time thereafter, without notice or
demand, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require the Loan Parties to make the Collateral
available to Agent at a convenient place. With or without having





--------------------------------------------------------------------------------





the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give the Loan
Parties reasonable notification of such sale or sales, it being agreed that in
all events written notice mailed to Borrowing Agent at least ten (10) days prior
to such sale or sales is reasonable notification. At any public sale Agent or
any Lender may bid (including credit bid) for and become the purchaser, and
Agent, any Lender or any other purchaser at any such sale thereafter shall hold
the Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a perpetual nonrevocable, royalty free, nonexclusive license and Agent
is granted permission to use all of each Loan Party’s (a) Intellectual Property
which is used by such Loan Party in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The Net Cash Proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, the Loan Parties shall
remain liable to Agent and Lenders therefor.
(b)To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
Disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for Disposition; (ii) to fail to
obtain third party consents for access to Collateral to be Disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or Disposition of Collateral to be collected
or Disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
Dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the Disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to Dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to Dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
Disposition of Collateral or to provide to Agent a guaranteed return from the
collection or Disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or Disposition of any of the Collateral. Each Loan Party acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing in this Section 11.1(b) shall be construed to grant any rights to any
Loan Party or to impose any duties on Agent that would not have been granted or
imposed by this Agreement or by Applicable Law in the absence of this Section
11.1(b).





--------------------------------------------------------------------------------





(c)Without limiting any other provision hereof:
(i)At any bona fide public sale, and to the extent permitted by Applicable Law,
at any private sale, Agent shall be free to purchase all or any part of the
Investment Property Collateral. Any such sale may be on cash or credit. Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Investment Property Collateral for their own
account in compliance with Regulation D of the Securities Act or any other
applicable exemption available under the Securities Act. Agent will not be
obligated to make any sale if it determines not to do so, regardless of the fact
that notice of the sale may have been given. Agent may adjourn any sale and sell
at the time and place to which the sale is adjourned. If the Investment Property
Collateral is customarily sold on a recognized market or threatens to decline
speedily in value, Agent may sell such Investment Property Collateral at any
time without giving prior notice to any Loan Party or other Person.
(ii)Each Loan Party recognizes that Agent may be unable to effect or cause to be
effected a public sale of the Investment Property Collateral by reason of
certain prohibitions of the Securities Act, so that Agent may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Investment Property
Collateral for their own account, for investment and without a view to the
distribution or resale thereof. Each Loan Party understands that private sales
so made may be at prices and on other terms less favorable to the seller than if
the Investment Property Collateral were sold at public sales, and agrees that
Agent has no obligation to delay or agree to delay the sale of any of the
Investment Property Collateral for the period of time necessary to permit the
issuer of the securities which are part of the Investment Property Collateral
(even if the issuer would agree), to register such securities for sale under the
Securities Act. Each Loan Party agrees that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.
(iii)The Net Cash Proceeds arising from the Disposition of the Investment
Property Collateral after deducting expenses incurred by Agent will be applied
to the Obligations pursuant to Section 11.5 hereof. If any excess remains after
the discharge of all of the Obligations, the same will be paid to the applicable
Loan Party or to any other Person that may be legally entitled thereto.
At any time after the occurrence and during the continuance of an Event of
Default (A) Agent may transfer any or all of the Investment Property Collateral
into its name or that of its nominee and may exercise all voting rights with
respect to the Investment Property Collateral, but no such transfer shall
constitute a taking of such Investment Property Collateral in satisfaction of
any or all of the Obligations, and (B) Agent shall be entitled to receive, for
application to the Obligations, all cash or stock dividends and distributions,
interest and premiums declared or paid on the Investment Property Collateral.
2.Agent’s Discretion
. Agent (acting at the direction of the Required Lenders) shall have the right
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Agent’s or Lenders’ rights hereunder
as against the Loan Parties or each other.
3.Setoff
. Subject to Section 14.13 hereof, in addition to any other rights which Agent
or any Lender may have under Applicable Law, upon the occurrence of an Event of
Default hereunder, Agent and such Lender shall have a right, immediately and
without notice of any kind, to apply any Loan Party’s property held by Agent and
such Lender or any of their Affiliates to reduce the Obligations and to exercise
any and all rights of setoff which may be available to Agent and such Lender
with respect to any deposits held by Agent or such Lender.





--------------------------------------------------------------------------------





4.Rights and Remedies not Exclusive
. The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.
5.Allocation of Payments After Event of Default
. Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations or in respect of
the Collateral shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) of Agent in
connection with enforcing its rights and the rights of Lenders under this
Agreement and the Other Documents;
SECOND, to payment of all fees, indemnities, expenses and other amounts owed to
Agent (including reasonable attorneys’ fees and expenses) to the extent not
included in clause FIRST above;
THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of each of the Lenders to the
extent owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest;
FIFTH, to the payment of the outstanding principal amount of the Obligations and
any Prepayment Premium;
SIXTH, to all other Obligations arising under this Agreement, under the Other
Documents or otherwise which shall have become due and payable and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH”, “SIXTH” and
“SEVENTH” above.
XII
WAIVERS AND JUDICIAL PROCEEDINGS.

1.Waiver of Notice
. Each Loan Party hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
2.Delay
. No delay or omission on Agent’s or any Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Default or Event of Default.





--------------------------------------------------------------------------------





3.Jury Waiver
. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII
EFFECTIVE DATE AND TERMINATION.

1.Term
. This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, Agent and
each Lender, shall become effective on the Closing Date and shall continue in
full force and effect until the Maturity Date (the “Term”) unless sooner
terminated as herein provided. The Loan Parties may terminate this Agreement at
any time upon ten (10) Business Days prior written notice to Agent upon the
Payment in Full of all of the Obligations.
2.Termination
. The termination of the Agreement shall not affect Agent’s or any Lender’s
rights, or any of the Obligations having their inception prior to the effective
date of such termination or any Obligations which pursuant to the terms hereof
continue to accrue after such date, and the provisions hereof shall continue to
be fully operative until (a) all of the Obligations have been Paid in Full and
this Agreement has been terminated and (b) each of the Loan Parties has released
the Secured Parties from and against any and all claims of any nature whatsoever
that any Loan Party may have against the Secured Parties. The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed in connection herewith shall continue in full force
and effect, notwithstanding the termination of this Agreement, until all of the
Obligations have been Paid in Full and this Agreement has been terminated in
accordance with its terms. Accordingly, each Loan Party waives any rights which
it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent and Lenders
shall not be required to send such termination statements to each Loan Party, or
to file them with any filing office, unless and until all of the Obligations
have been Paid in Full and this Agreement shall have been terminated in
accordance with its terms. All representations, warranties, covenants, waivers
and agreements set forth herein shall survive termination hereof until all of
the Obligations have been Paid in Full and this Agreement has been terminated.
XIV
REGARDING AGENT.

1.Appointment and Authority
.
(a)Each Lender hereby designates and appoints U.S. Bank to act as Agent for such
Lender under this Agreement and the Other Documents, and U.S. Bank hereby
accepts such appointment on the Closing Date subject to the terms hereof. Each
Lender hereby irrevocably authorizes





--------------------------------------------------------------------------------





Agent in such capacity, through its agents or employees, to take such actions on
its behalf under the provisions of this Agreement and the Other Documents and to
exercise such powers and perform such duties as are delegated to Agent by the
terms of this Agreement and the Other Documents, together with such actions and
powers as are reasonably incidental thereto. Concurrently herewith, each Lender
directs Agent and Agent is authorized to enter into this Agreement and the Other
Documents and any other related agreements in the forms presented to Agent. For
the avoidance of doubt, each Lender agrees that it will be subject to and bound
by the terms of this Agreement and the Other Documents. The provisions of this
Section 14.1(a) are solely for the benefit of Agent and Lenders, and no Loan
Party shall have rights as a third party beneficiary of any such provisions
(other than with respect to the Borrowers’ consent rights under Section 14.6).
(b)Each Lender agrees that in any instance in which this Agreement provides that
Agent’s consent may not be unreasonably withheld, provide for the exercise of
Agent’s reasonable discretion, or provides to a similar effect, it shall not in
its instructions (or, by refusing to provide instruction) to Agent withhold its
consent or exercise its discretion in an unreasonable manner. It is expressly
agreed and acknowledged that Agent is not guaranteeing performance of or
assuming any liability for the obligations of the other parties hereto or any
parties to the Other Documents. Agent shall have no liability for any failure,
inability or unwillingness on the part of any party to provide accurate and
complete information on a timely basis to Agent, or otherwise on the part of any
such party to comply with the terms of this Agreement or any Other Document, and
shall have no liability for any inaccuracy or error in the performance or
observance on Agent’s part of any of its duties hereunder or under any Other
Document that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.
(c)For purposes of clarity, and without limiting any rights, protections,
immunities or indemnities afforded to Agent hereunder (including without
limitation this Article XIV), phrases such as “satisfactory to Agent,” “approved
by Agent,” “acceptable to Agent,” “as determined by Agent,” “in Agent’s
discretion,” “selected by Agent,” “elected by Agent,” “requested by Agent,” and
phrases of similar import that authorize and permit Agent to approve,
disapprove, determine, act or decline to act in its discretion shall be subject
to Agent receiving written direction from the Lenders or Required Lenders, as
applicable, to take such action or to exercise such rights. Nothing contained in
this Agreement shall require Agent to exercise any discretionary acts.
2.Rights as a Lender
. Any Person serving as Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include any Person
serving Agent hereunder in its capacity as a Lender. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrowers or any of their Subsidiaries or
other Affiliates thereof as if such Person were not Agent hereunder and without
any duty to account therefor to the Lenders.
3.Exculpatory Provisions
.
(a)Agent shall not have any duties or obligations except those expressly set
forth herein and in the Other Documents to which it is a party, and no implied
covenants, duties, obligations or liabilities shall be read into this Agreement
or any Other Documents on the part of Agent. The duties of Agent hereunder and
in each other Loan Document shall be administrative in nature. Without limiting
the generality of the foregoing, Agent:





--------------------------------------------------------------------------------





(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii)except as to any matters not expressly provided for in this Agreement
(including collection of any promissory notes) or any matter that would require
Agent to exercise any discretion hereunder or under any Other Document, shall
not have any duty to take any discretionary action or exercise any discretionary
powers, and shall not be required to exercise any discretion or take any action,
but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written instructions
of the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the Other Documents), and such
instructions shall be binding; provided that Agent shall not be required to take
any action (i) unless it is furnished with an indemnification satisfactory to
Agent with respect thereto or (ii) that, in its opinion or the opinion of its
counsel, may expose Agent to liability or that is contrary to this Agreement,
any Other Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under the United States
Bankruptcy Code or any other insolvency Law; and
(iii)shall not, except as expressly set forth herein and in the Other Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrowers or any of their Affiliates that is
communicated to or obtained by any Person serving as Agent or any of its
Affiliates in any capacity.
(b)Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided herein or
under the Other Documents), or (ii) in the absence of its own gross negligence
or willful misconduct (as determined by a final judgment issued by a court of
competent jurisdiction no longer subject to appeal). Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to an officer of Agent with direct responsibility for administration of
this Agreement in writing by a Borrower or a Lender.
(c)Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any Other Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any Other
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article VIII or elsewhere herein or in any Other
Document.
(d)Without limiting the generality of the foregoing, the use of the term “agent”
in this Agreement with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(e)Each party to this Agreement acknowledges and agrees that Agent may from time
to time use one or more outside service providers for the tracking of all UCC
financing statements (and/or other collateral related filings and registrations
from time to time) required to be filed or recorded pursuant to this Agreement
or the Other Documents and the notification to Agent, of, among other things,
the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrowers.
Agent shall not be liable for any action taken or not taken by any such service
provider.
(f)Agent shall not be liable for any action taken in good faith and reasonably
believed by it to be within the powers conferred upon it, or taken by it
pursuant to any direction or instruction by which it is governed, or omitted to
be taken by it by reason of the lack of direction or instruction required





--------------------------------------------------------------------------------





hereby for such action (including without limitation for refusing to exercise
discretion or for withholding its consent in the absence of its receipt of, or
resulting from a failure, delay or refusal on the part of any Lender to provide,
written instruction to exercise such discretion or grant such consent from any
such Lender, as applicable). Agent shall not be liable for any error of judgment
made by it in good faith (or by any officer or other employee of Agent) unless
it shall be determined pursuant to a non-appealable judgment of a court of
competent jurisdiction that Agent was grossly negligent in ascertaining the
relevant facts. Nothing herein or in any Other Document or related documents
shall obligate Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not indemnified to its
satisfaction.
(g)Agent shall not be liable for any indirect, special, punitive or
consequential damages (including but not limited to lost profits) whatsoever,
even if it has been informed of the likelihood thereof and regardless of the
form of action. Any permissive grant of power to Agent hereunder shall not be
construed to be a duty to act. Before acting hereunder, Agent shall be entitled
to request, receive and rely upon such certificates and opinions as it may
reasonably determine appropriate with respect to the satisfaction of any
specified circumstances or conditions precedent to such action. In no event
shall Agent be responsible or liable for: (i) delays or failures in performance
resulting from acts beyond its control, including but not limited to, acts of
God, strikes, lockouts, riots, acts of war, epidemics, governmental regulations
superimposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters, the unavailability of
communications or computer facilities, the failure of equipment or interruption
of communications or computer facilities, or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility, (ii) any
delay, error omission or default of any mail, telegraph, cable or wireless
agency or operator, or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
Agent shall not be liable for interest on any money received by it. For the
avoidance of doubt, Agent’s rights, protections, indemnities and immunities
provided herein shall apply to Agent for any actions taken or omitted to be
taken under this Agreement or any Other Documents and any other related
agreements in any of their respective capacities. Agent shall not be required to
take any action under this Agreement, the Other Documents or any related
document if taking such action (A) would subject Agent to a tax in any
jurisdiction where it is not then subject to a tax, unless Borrowers pay such
tax, or (B) would require Agent to qualify to do business in any jurisdiction
where it is not then so qualified.
(h)Agent shall not have any liability for any failure, inability or
unwillingness on the part of any Lender or Loan Party to provide accurate and
complete information on a timely basis to Agent, or otherwise on the part of any
such party to comply with the terms of this Agreement, and shall not have any
liability for any inaccuracy or error in the performance or observance on
Agent’s part of any of its duties hereunder that is caused by or results from
any such inaccurate, incomplete or untimely information received by it, or other
failure on the part of any such other party to comply with the terms hereof.
(i)Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Other
Documents Agent is permitted or required to take or to grant. Without limiting
Section 14.3(a)(ii), if Agent shall request any such instructions, Agent shall
be entitled to refrain from such act or taking such action unless and until
Agent shall have received instructions from the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the Other Documents), and Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, the Lenders shall not
have any right of action whatsoever against Agent as a result of its acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the Other Documents).
(j)Agent shall not be under any obligation (i) to monitor, determine or verify
the unavailability or cessation of LIBOR, Term SOFR (or other applicable
Benchmark), or whether or when there has occurred, or to give notice to any
other transaction party of the occurrence of, any Benchmark





--------------------------------------------------------------------------------





Transition Event or Benchmark Replacement Date, (ii) to select, determine or
designate any Benchmark Replacement or other successor or replacement benchmark
index, or whether any conditions to the designation of such a rate have been
satisfied, or (iii) to select, determine or designate any Benchmark Replacement
Adjustment, or other modifier to any replacement or successor index, or (iv) to
determine whether or what Benchmark Replacement Conforming Changes are necessary
or advisable, if any, in connection with any of the foregoing. Agent shall not
be liable for any inability, failure or delay on its part to perform any of its
duties set forth in this Agreement as a result of the unavailability of LIBOR,
Term SOFR (or other applicable Benchmark) and absence of a designated
replacement Benchmark, including as a result of any inability, delay, error or
inaccuracy on the part of any other transaction party, including without
limitation the Required Lenders, the Borrowing Agent and the Borrowers, in
providing any direction, instruction, notice or information required or
contemplated by the terms of this Agreement and reasonably required for the
performance of such duties. Agent shall not have any liability for any interest
rate published by any publication that is the source for determining the
interest rates of the Loans, including but not limited to the Reuters Screen (or
any successor source), or for any rates compiled by the ICE Benchmark
Administration or any successor thereto, or for any rates published on any
publicly available source, including without limitation the Federal Reserve Bank
of New York's Website, or in any of the foregoing cases for any delay, error or
inaccuracy in the publication of any such rates, or for any subsequent
correction or adjustment thereto.
4.Reliance by Agent
. Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, Agent may
presume that such condition is satisfactory to such Lender unless Agent shall
have received written notice to the contrary from such Lender prior to the
making of such Loan. Agent may consult, at the expense of Borrowers, with legal
counsel of its own choosing (who may, but need not, be counsel for Borrowers or
any Lender), independent accountants and other experts and advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants, advisors or
experts. Neither Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or any of the Other Documents, except for
its or their own gross negligence or willful misconduct (as determined by a
final judgment issued by a court of competent jurisdiction no longer subject to
appeal). Without limiting the generality of the foregoing, Agent: (i) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the Other Documents; (ii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement, the Other Documents or any related documents on
the part of the Loan Parties or any other Person or to inspect the property
(including the books and records) of the Loan Parties; (iii) shall not be
responsible to any Lender or any other Person for the due execution, legality,
validity, enforceability, genuineness, sufficiency, ownership, transferability,
perfection, priority or value of any Collateral, this Agreement, the Other
Documents, any related document or any other instrument or document furnished
pursuant hereto or thereto; and (iv) shall incur no liability under or in
respect of this Agreement or any Other Document by relying on, acting upon (or
by refraining from action in reliance on) any notice, consent, certificate,
instruction or waiver, report, statement, opinion, direction or other instrument
or writing (which may be delivered by telecopier, email, cable or telex, if
acceptable to it) believed by it to be genuine and believed by it to be signed
or sent by the proper party or parties. Agent shall not have any liability to
any of the Loan Parties or any Lender or any other Person for any of the Loan
Parties’ or any Lender’s, as the case may be, performance of, or failure to
perform, any of their respective obligations and





--------------------------------------------------------------------------------





duties under this Agreement or any Other Document. Agent shall be afforded all
of the rights, powers, immunities and indemnities set forth in this Agreement in
all of the Other Documents to which it is a signatory as if such rights, powers,
immunities and indemnities were specifically set out in each such Other
Document.
5.Delegation of Duties
. Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any Other Document by or through, or delegate any and all
such rights and powers to, any one or more sub-agents appointed by Agent. Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates, partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives. The exculpatory provisions of this Article XIV
shall apply to any such sub-agent and to the Affiliates, partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
representatives of Agent and any such sub-agent, and shall apply, without
limiting the foregoing, to their activities as Agent. Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents or attorneys-in-fact as determined by a court of
competent jurisdiction in a final and non-appealable judgment.
6.Resignation of Agent
.
(a)Agent may at any time give notice of its resignation to Lenders and Borrowing
Agent. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Borrowing Agent, to appoint a
successor, which shall be a financial institution with an office in New York, or
an Affiliate of any such financial institution with an office in New York. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)With effect from the Resignation Effective Date (i) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the Other
Documents (except that in the case of any collateral security held by Agent on
behalf of Lenders under this Agreement or any of the Other Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) except for any accrued but unpaid
fees, unreimbursed expenses or any indemnity payments owed to the retiring
Agent, all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Agent (other than any rights to
accrued but unpaid fees, unreimbursed expenses or any indemnity payments owed to
the retiring Agent), and the retiring Agent shall be discharged from all of its
duties and obligations hereunder and under the Other Documents. The fees payable
by Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the Other Documents, the
provisions of this Article XIV, Section 16.5 and Section 16.9 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates, partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting as Agent.





--------------------------------------------------------------------------------





7.Non-Reliance on Agent and Other Lenders
. Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their respective Affiliates, partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors or representatives and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender or any of their respective
Affiliates, partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors or representatives and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any Other Document or any related agreement or any document
furnished hereunder or thereunder. Agent shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties herein
or in any agreement, document, certificate or statement delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, sufficiency or value of this Agreement or any
Other Document or any other instrument or document furnished pursuant hereto or
thereto, or of the financial condition of any Loan Party, or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Other Documents or the financial
condition of any Loan Party, or the existence of any Event of Default or any
Default.
8.No Other Duties, Etc
. Anything herein to the contrary notwithstanding, Agent shall not have any
powers, duties or responsibilities under this Agreement or any of the Other
Documents, except in its capacity, as applicable, as Agent or a Lender hereunder
or thereunder.
9.Agent May File Proofs of Claim
. In case of the pendency of any proceeding under any insolvency Law or any
other judicial proceeding relative to any Loan Party, Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent or
the Required Lenders shall have made any demand on Borrowers) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent under Section 3.3, Section 16.5 and Section
16.9) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due to Agent
under this Agreement and the Other Documents, including Section 3.3, Section
16.5 and Section 16.9.
10.Collateral and Guaranty Matters
.
(a)Each of the Lenders irrevocably authorizes Agent to:





--------------------------------------------------------------------------------





(i)release any Lien on any property granted to or held by the Agent under this
Agreement or any Other Document (x) upon Payment in Full, (y) that is sold or
otherwise disposed of as part of or in connection with any sale or other
Disposition permitted hereunder or under the Other Documents or (z) subject to
Section 16.2(b), if approved, authorized or ratified in writing by the Required
Lenders or such other number or percentage of Lenders required hereby;
(ii)subordinate any Lien on any property granted to or held by Agent hereunder
or under any Other Document to the holder of any Lien on such property that is
permitted by clause (g) of the definition of “Permitted Encumbrances”; and
(iii)release any Guarantor from its obligations under the Guaranty (x) upon
Payment in Full or (y) if such Guarantor ceases to be a Subsidiary as a result
of a transaction permitted under and in accordance with this Agreement and the
Other Documents.
Any such release of guarantee obligations or security interests shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
Any such release of Liens shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. In no event shall Agent be obligated to
execute or deliver any document evidencing any release, subordination or
re-conveyance without receipt of a certificate executed by an authorized officer
of the Loan Party or Loan Parties disposing of such property certifying that
such release, subordination or re-conveyance, as applicable, complies with this
Agreement and the Other Documents, and that all conditions precedent to such
release, subordination or re-conveyance have been complied with. Upon request by
Agent at any time, the Required Lenders will confirm in writing Agent’s
authority to release, subordinate or re-convey its interest in particular types
or items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 14.10.
(b)Agent hereby disclaims any representation or warranty to the Lenders
concerning, and shall not be responsible for or have a duty to ascertain or
inquire into the existence, value or collectability of the Collateral, the
existence, priority or perfection of Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall Agent be
responsible or liable to the Lenders or any other Secured Party for any failure
to monitor or maintain any portion of the Collateral. Agent makes no
representation as to the value, sufficiency or condition of the Collateral or
any part thereof, as to the title of the Loan Parties to the Collateral, or as
to the security afforded by this Agreement or any Other Document. Agent shall
not be responsible for insuring the Collateral or for the payment of Taxes,
charges, assessments or liens upon the Collateral. Agent shall not be
responsible for the maintenance of the Collateral, except as expressly provided
in the immediately following sentence when Agent has possession of the
Collateral. Agent shall have no duty to the Lenders as to any Collateral in its
possession or in the possession of someone under its control or in the
possession or control of any agent or nominee of Agent or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto, except the duty to accord such of the Collateral as may be
in its possession substantially the same care as it accords similar assets held
for the benefit of third parties and the duty to account for monies received by
it. Agent shall not be under an obligation independently to request or examine
insurance coverage with respect to any Collateral. Agent shall not be liable for
the acts or omissions of any bank, depositary bank, custodian, independent
counsel of any Loan Party or any other party selected by Agent with reasonable
care or selected





--------------------------------------------------------------------------------





by any other party hereto that may hold or possess Collateral or documents
related to Collateral, and Agent shall not be required to monitor the
performance of any such Persons holding Collateral. For the avoidance of doubt,
Agent shall not be responsible to the Lenders for the perfection of any Lien or
for the filing, form, content or renewal of any UCC financing statements,
fixture filings, mortgages, deeds of trust and such other documents or
instruments. The Lenders shall be solely responsible for, and shall arrange for
the filing and continuation of financing statements or other filing or recording
documents or instruments for the perfection of security interests in the
Collateral. Agent shall not be responsible for the preparation, form, content,
sufficiency or adequacy of any such financing statements.
(c)In connection with the exercise of any rights or remedies in respect of, or
foreclosure or realization upon, any Real Property-related Collateral pursuant
to this Agreement or any Other Document, Agent shall not be obligated to take
title to or possession of Real Property in its own name, or otherwise in a form
or manner that may, in its reasonable judgment, expose it to liability. In the
event that Agent deems that it may be considered an “owner or operator” under
any environmental laws or otherwise cause Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, Agent reserves the right, instead of taking such action, either to resign
as Agent subject to the terms and conditions of Section 14.6 or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
Agent will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of Agent’s actions and conduct as authorized,
empowered and directed hereunder or relating to any kind of discharge or release
or threatened discharge or release of any Hazardous Materials into the
environment.
(d)In connection with any tax affidavit or similar instrument required to be
filed or delivered by Agent in connection with any mortgage, deed of trust or
similar instrument, Agent shall complete such tax affidavit or similar
instrument pursuant to the information provided to it in a certificate executed
by an authorized officer of the applicable Loan Party pledging such Real
Property. Agent shall be entitled to conclusively rely on the information
provided to it in such certificate and shall not be liable to the Loan Parties,
the Lenders or any other Person for its acting in reliance thereon. Borrowers
shall indemnify Agent for any losses Agent may incur as a result of its reliance
on such certificate of the applicable Loan Party, including without limitation,
any losses relating to any incorrect or misleading information provided in any
tax affidavit based upon information contained in the certificate of the
applicable Loan Party.
(e)Anything contained in this Agreement or any Other Documents to the contrary
notwithstanding, the Loan Parties, Agent and each Lender hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty or any Other Document relating to the
Collateral, it being understood and agreed that all powers, rights and remedies
under this Agreement or any of the Other Documents relating to the Collateral
may be exercised solely by Agent, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under this Agreement and such Other Documents relating to the Collateral may be
exercised solely by Agent for the benefit of the Secured Parties in accordance
with the terms hereof and thereof, and (ii) in the event of a foreclosure or
similar enforcement action by Agent on any of the Collateral pursuant to a
public or private sale or other Disposition (including, without limitation,
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the United
States Bankruptcy Code), Agent (or any Lender, except with respect to a “credit
bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
United States Bankruptcy Code,) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other Disposition and Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or Disposition, to use and apply any of





--------------------------------------------------------------------------------





the Obligations as a credit on account of the purchase price for any collateral
payable by Agent at such sale or other Disposition.
11.Withholding Tax
. To the extent required by Applicable Law, Agent may deduct or withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. If the IRS or any other Governmental Body asserts a claim that Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify Agent of a change
in circumstance that rendered the exemption from, or reduction of, withholding
Tax ineffective), such Lender shall indemnify and hold harmless Agent fully for
all amounts paid, directly or indirectly, by Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate as to the amount of
such payment or liability delivered to any Lender by Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
Other Document against any amount due to Agent under this Section 14.11. The
agreements in this Section 14.11 shall survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations.
12.No Reliance on Agent’s Customer Identification Program
. Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended, modified, supplemented or replaced, the
“CIP Regulations”), or any other Anti‑Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, this Agreement or the Other
Documents or the transactions hereunder or contemplated hereby: (i) any identity
verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such Anti-Terrorism Laws.
13.Swiss Law Governed Security Documents.
(a) Without prejudice to the provisions of this Agreement or any of the Other
Documents, the parties hereto acknowledge and agree that, for the purposes of
taking and ensuring the continuing validity of any pledge or security agreement
governed by the laws of Switzerland, Agent shall hold: (i) the security that it
holds under any such Swiss law governed pledge or security agreement that is
accessory in nature (akzessorisch) for itself and for and on behalf of the other
Secured Parties as a direct representative (direkte Stellvertretung) and (ii)
the security that it holds under any such Swiss law governed pledge or security
agreement that is non-accessory in nature (nicht-akzessorisch) as an agent for
the benefit of the Secured Parties (Halten unter einem Treuhandveraltnis).
(b)With regards to any pledge or security agreement governed by the laws of
Switzerland, (i) each Lender (on behalf of itself and its Affiliates) hereby
appoints, authorizes and directs Agent (x) to enter into, do all actions
required in connection with and enforce (all in accordance with this Agreement)
each of the Other Documents governed by the laws of Switzerland that is
non-accessory in nature (nicht-akzessorisch) not in its own name but for the
benefit of the Secured Parties, and (y) to enter into, do all actions required
in connection with and enforce (all in accordance with this Agreement) each of
the Other Documents governed by the laws of Switzerland that is accessory in
nature (akzessorisch) for itself and for and on behalf of the Secured Parties as
a direct representative (direkter Stellvertreter), and each Lender (on behalf of
itself and its Affiliates) and (ii) each Loan Party





--------------------------------------------------------------------------------





acknowledges that each Lender (including, without limitation, any future Lender)
will be a party to each of the Other Documents governed by the laws of
Switzerland.
XV
BORROWING AGENCY.

1.Borrowing Agency Provisions.
(a)Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) sign and endorse
notes, (iii) execute and deliver all instruments, documents, applications,
security agreements and all other agreements, documents, instruments,
certificates, notices and further assurances now or hereafter required
hereunder, (iv) make elections regarding interest rates, and (v) otherwise take
action under and in connection with this Agreement and the Other Documents, all
on behalf of and in the name such Loan Party or the Loan Parties, and hereby
authorizes Agent to pay over or credit all loan proceeds hereunder in accordance
with the request of Borrowing Agent.
(b)The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Loan Parties and at their request. Neither Agent nor any
Lender shall incur liability to the Loan Parties as a result thereof. To induce
Agent and Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of the Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to the willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment or order).
(c)All Obligations shall be joint and several, and each Loan Party shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions, renewals or forbearance granted by Agent or any
Lender to any Loan Party, failure of Agent or any Lender to give any Loan Party
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Loan Party, the release by Agent or
any Lender of any Collateral now or thereafter acquired from any Loan Party, and
such agreement by each Loan Party to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by Agent or any Lender to the
other Loan Parties or any Collateral for such Loan Party’s Obligations or the
lack thereof. Each Loan Party waives all suretyship defenses. Each of the Loan
Parties shall be jointly and severally liable with respect to its Obligations
under this Agreement and the Other Documents to which it is party (including
each other payment, reimbursement, indemnification and contribution Obligation
under this Agreement and any Other Document).
2.Waiver of Subrogation
. Each Loan Party expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Loan Party may now or hereafter have against the other Loan Parties or any
other Person directly or contingently liable for the Obligations hereunder, or
against or with respect to any other Loan Parties’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until the termination of the
Commitments, the termination of this Agreement and the Payment in Full of the
Obligations.
XVI
MISCELLANEOUS.

1.Governing Law
. This Agreement and each Other Document (unless and except to the extent
expressly provided otherwise in any such Other Document), and all matters
relating hereto or thereto or arising herefrom or therefrom (whether arising
under contract law, tort law or otherwise) shall, in accordance with Section
5-1401





--------------------------------------------------------------------------------





of the General Obligations Law of the State of New York, be governed by and
construed in accordance with the laws of the State of New York. Any judicial
proceeding brought by or against any Loan Party with respect to any of the
Obligations, this Agreement or any of the Other Documents shall be brought in
any court of competent jurisdiction in the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York sitting in the Borough of Manhattan, and appellate courts from any
thereof, and, by execution and delivery of this Agreement, each party to this
Agreement accepts for itself and in connection with its properties, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each party to this Agreement hereby waives personal service
of any and all process upon it and consents that all such service of process may
be made by certified or registered mail (return receipt requested) directed to
Borrowing Agent (for all Loan Parties) at its address set forth in Section 16.6
hereof and to all other parties to this Agreement to their respective addresses
set forth in Section 16.6 hereof and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at Agent’s option, by service upon Borrowing Agent
which each Loan Party irrevocably appoints as such Loan Party’s agent for the
purpose of accepting service within the State of New York. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Loan Party in
the courts of any other jurisdiction. Each party to this Agreement waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. Each Loan Party waives the right to remove any judicial
proceeding brought against such Loan Party in any state court to any federal
court. Any judicial proceeding by any Loan Party against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any of the Other Documents,
shall be brought only in a federal or state court located in the County of New
York, State of New York.
2.Entire Understanding.
(a)This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Loan Party, Agent and each Lender and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not set forth herein and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Agent’s and each Lender’s respective
officers or authorized signatories. Neither this Agreement nor any portion or
provisions hereof may be amended, modified, changed, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged. Each Loan Party acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.
(b)Neither this Agreement nor any Other Document nor any provision thereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by Required Lenders and the Loan Parties; provided,
however, that no such agreement shall, directly or indirectly:
(i)increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the written consent of each Lender directly
affected thereby;
(ii)extend or otherwise postpone the Term or the time for payment of principal,
Prepayment Premium or interest of the Loans, or any fee payable to any Lender,
or reduce the principal amount of, the Prepayment Premium with respect to or the
rate of interest borne by the Loans or reduce any fee payable to any Lender, in
each case, without the consent of each Lender directly affected thereby (except
that Required Lenders may elect to waive or rescind any imposition of the
Default Rate under Section 3.1 hereof);





--------------------------------------------------------------------------------





(iii)alter the definitions of the terms “Applicable Prepayment Premium”, “Change
of Control Premium”, “Make Whole Amount”, “Prepayment Premium” or “Required
Lenders” or alter, amend or modify, directly or indirectly, this Section 16.2(b)
or any provision of this Agreement that requires the consent of all Lenders or
any affected Lender without the consent of all Lenders;
(iv)alter, amend or modify the provisions of Section 2.2(d) or Section 11.5
hereof without the consent of each Lender directly and adversely affected
thereby;
(v)release all or substantially all of the Collateral or all or substantially
all of the Guarantors under the Guaranty (other than in accordance with the
provisions of this Agreement) without the consent of all Lenders;
(vi)release any Borrower without the consent of all Lenders; or
(vii)amend, modify or waive any provision of Article XIV or any other provision
affecting the rights, duties or obligations of Agent without the consent of
Agent.
(c)Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon the Loan Parties, Lenders and Agent and all future holders of
the Obligations. In the case of any waiver, the Loan Parties, Agent and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
3.Successors and Assigns; Participations; New Lenders.
(a)This Agreement shall be binding upon and inure to the benefit of the Loan
Parties, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.
(b)Each Loan Party acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Loans to other Persons (each such transferee or
purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Loans held by it or other Obligations payable hereunder as fully
as if such Participant were the direct holder thereof provided that (i) the Loan
Parties shall not be required to pay to any Participant more than the amount
which it would have been required to pay to any Lender which granted an interest
in its Loans or other Obligations payable hereunder to such Participant had such
Lender retained such interest in the Loans hereunder or other Obligations
payable hereunder unless the sale of the participation to such Participant is
made with the prior written consent of Borrowing Agent and such Participant
acknowledges that it is entitled to no greater rights hereunder and under the
Other Documents than the applicable Lender, and (ii) in no event shall the Loan
Parties be required to pay any such amount arising from the same circumstances
and with respect to the same Loans or other Obligations payable hereunder to
both such Lender and such Participant. Each Loan Party hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Loans. Each Lender that sells a participation
shall maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other Obligations hereunder or under any Other Document) to any Person
except to the extent that such disclosure is necessary to establish that any
such Commitment, Loan or other Obligation is in registered form under Treas.
Reg. Section 5f.103‑1(c). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner





--------------------------------------------------------------------------------





of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.
(c)Any Lender, with notice to Agent, may sell, assign and transfer all or any
part of its rights and obligations under or relating to Loans under this
Agreement and the Other Documents to one or more additional Persons (each a
“Purchasing Lender”), in minimum amounts of not less than $5,000,000, pursuant
to an Assignment Agreement, executed by a Purchasing Lender and the transferor
Lender, and acknowledged by Agent and delivered to Agent for recording,
provided, however, that (i) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans under this Agreement
in which such Lender has an interest and (ii) the consent of Borrowing Agent
(such consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any such sale, assignment or transfer by a Lender unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Permitted Assignee; provided, further, that
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to Agent within seven (7) Business
Days after having received prior written notice thereof. Upon such execution,
delivery, acknowledgment and recording, from and after the transfer effective
date determined pursuant to such Assignment Agreement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment Agreement, have the rights and obligations of a Lender thereunder as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Assignment Agreement, be released from its obligations
under this Agreement, the Assignment Agreement creating a novation for that
purpose. Such Assignment Agreement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the purchase by such Purchasing Lender of all or a portion
of the rights and obligations of such transferor Lender under this Agreement and
the Other Documents. Each Loan Party hereby consents to the addition of such
Purchasing Lender and the purchase by such Purchasing Lender of all or a portion
of the rights and obligations of such transferor Lender under this Agreement and
the Other Documents. The Loan Parties shall execute and deliver such further
documents and do such further acts and things in order to effectuate the
foregoing.
(d)Any Lender, with notice to Agent, may directly or indirectly sell, assign and
transfer all or any portion of its rights and obligations under or relating to
Loans under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to an Assignment Agreement modified as appropriate to reflect the
interest being assigned (“Modified Assignment Agreement”), executed by any
intermediate purchaser, the Purchasing CLO, and the transferor Lender, as
appropriate and delivered to Agent for recording (it being acknowledged that
Agent may accept such Modified Assignment Agreement on its face and shall not be
liable for any differences in form between the Assignment Agreement and the
Modified Assignment Agreement). Upon such execution and delivery, from and after
the transfer effective date determined pursuant to such Modified Assignment
Agreement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Assignment Agreement and recordation in the
Register, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Assignment Agreement, be released from its obligations under this Agreement, the
Modified Assignment Agreement creating a novation for that purpose. Such
Modified Assignment Agreement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Loan Party hereby consents to the





--------------------------------------------------------------------------------





addition of such Purchasing CLO. The Loan Parties shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.
(e)Agent, acting as a non-fiduciary agent of the Loan Parties, shall maintain at
its address a copy of each Assignment Agreement and Modified Assignment
Agreement delivered to it and the Register for the recordation of the names and
addresses of each Lender and the outstanding principal, accrued and unpaid
interest and other amounts due hereunder. The entries in the Register shall be
conclusive, in the absence of manifest error, and each Loan Party, Agent and
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loans recorded therein for the purposes of this Agreement. The
Register shall be available for inspection by Borrowing Agent or any Lender at
any reasonable time and from time to time upon reasonable prior notice. Agent
shall receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO; provided that Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.
(f)Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party; provided that such
Transferee or prospective Transferee shall agree to be bound by the provisions
of Section 16.15 hereof.
(g)Notwithstanding anything to the contrary set forth in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
4.Application of Payments
. Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations. To the extent that any Loan Party makes a payment or Agent or
any Lender receives any payment or proceeds of the Collateral for any Loan
Party’s benefit, which are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.
5.Indemnity
.
(a)Each Loan Party, jointly and severally, shall defend, protect, indemnify,
pay, save and hold harmless Agent (and any sub-agent thereof), each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents (each an “Indemnified Party”) for and from and against any and all
claims, demands, liabilities, obligations, losses, damages, penalties, fines,
actions, judgments, suits, costs (including settlement costs and the costs of
enforcing this indemnity), charges, expenses and disbursements of any kind or
nature whatsoever (including reasonable and documented fees and disbursements of
counsel (including allocated costs of internal counsel)) (collectively,
“Claims”) which may be imposed on, incurred by, or asserted against any
Indemnified Party arising out of or in any way relating to or as a consequence,
direct or indirect, of: (i) this Agreement, the Other Documents, the Loans and
other Obligations and/or the transactions contemplated hereby





--------------------------------------------------------------------------------





including the Transactions, (ii) any action or failure to act or action taken
only after delay or the satisfaction of any conditions by any Indemnified Party
in connection with and/or relating to the negotiation, execution, delivery or
administration of the Agreement and the Other Documents, the credit facilities
established hereunder and thereunder and/or the transactions contemplated hereby
including the Transactions, (iii) any Loan Party’s failure to observe, perform
or discharge any of its covenants, obligations, agreements or duties under or
breach of any of the representations or warranties made in this Agreement and
the Other Documents, (iv) the enforcement of any of the rights and remedies of
Agent or any Lender under this Agreement and the Other Documents, (v) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Loan Party or any
Subsidiary of any Loan Party, and (vi) any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto. Without limiting the generality of any of the foregoing, each Loan
Party shall defend, protect, indemnify, pay and save harmless each Indemnified
Party from any Claims which may be imposed on, incurred by, or asserted against
any Indemnified Party under any Environmental Laws with respect to or in
connection with any Real Property owned or leased by any Loan Party, any
Hazardous Discharge, the presence of any Hazardous Materials affecting any Real
Property owned or leased by any Loan Party (whether or not the same originates
or emerges from such Real Property or any contiguous real estate), including any
Claims consisting of or relating to the imposition or assertion of any Lien on
any Real Property owned or leased by any Loan Party under any Environmental Laws
and any loss of value of such Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Agent or any Lender.
The Loan Parties’ obligations under this Section 16.5 shall arise upon the
discovery of the presence of any Hazardous Materials at any Real Property owned
or leased by any Loan Party, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Materials, in each such case except to the extent that
any of the foregoing arises out of the gross negligence or willful misconduct of
the Indemnified Party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment or order). Without limiting the generality of
the foregoing, this indemnity shall extend to any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) asserted against or incurred by any of the Indemnified Parties by
any Person under any Environmental Laws or similar laws by reason of any Loan
Party’s or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Materials and Hazardous Waste, or
other Toxic Substances. The foregoing to the contrary notwithstanding, (A) the
Loan Parties shall have no obligation to any Indemnified Party under this
Section 16.5 with respect to any Claims that (I) a court of competent
jurisdiction determines by a final and non-appealable judgment or order to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party; (II) result from disputes solely between or among the Lenders or from
disputes solely between or among the Lenders and their respective Affiliates; it
being understood and agreed that the provisions of this Section 16.5 shall
extend to Agent (but not the Lenders) relative to disputes between or among
Agent, on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, and (B) any obligation for any Claim with respect
to legal counsel shall be limited to the reasonable and documented fees, charges
and disbursements of (I) one primary counsel and any special and local counsel
for Agent and one primary counsel and any special and local counsel for the
other Indemnified Parties and (II) in the event of any actual or potential
conflicts of interest, one additional primary counsel and any additional special
and local counsel, in each case, for all similarly situated Indemnified Parties.
This Section 16.5 shall not





--------------------------------------------------------------------------------





apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(b)To the extent that the Borrowers for any reason fail to indemnify Agent or
pay any amount required under Section 16.5(a) or Section 16.9 to be paid by them
to Agent (or any sub-agent thereof) and its officers, directors, Affiliates,
attorneys, employees and agents, each Lender severally agrees to indemnify Agent
from and against any all Claims which may be imposed on, incurred by or asserted
against Agent in performing its duties hereunder, or in any way relating to or
arising out of this Agreement or any Other Document and pay to Agent (or any
such sub-agent) or its officers, directors, Affiliates, attorneys, employees and
agents, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of outstanding Loans of all Lenders at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
Claim, as the case may be, was incurred by or asserted against the Agent (or any
such sub-agent) or against any of its officers, directors, Affiliates,
attorneys, employees and agents acting for Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this Section
16.5(b) are several and not joint.
6.Notice
. Any notice or request hereunder may be given to Borrowing Agent or any Loan
Party or to Agent or any Lender at their respective addresses set forth below or
at such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section. Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a website to which the Loan Parties are directed (an
“Internet Posting”) if Notice of such Internet Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names set forth below in this Section 16.6 or in accordance with any
subsequent unrevoked Notice from any such party that is given in accordance with
this Section 16.6. Any Notice shall be effective:
(a)In the case of hand-delivery, when delivered;
(b)If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
(d)In the case of electronic transmission, when actually received;
(e)In the case of an Internet Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
(f)If given by any other means (including by overnight courier), when actually
received.
Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.





--------------------------------------------------------------------------------





(A)    If to Agent at:
U.S. Bank National Association
214 N. Tryon Street, 27th Floor
Charlotte, North Carolina 28202
Attention: CDO Trust Services/ James Hanley Facsimile No. (704) 335-4670
Telephone No. (302) 576-3714
Email: james.hanley1@usbank.com



(B)    If to Borrowing Agent or any Loan Party:
Quantum Corporation
224 Airport Parkway, Suite 550
San Jose, CA 95110
Attention: Shawn Hall
Facsimile: (408) 944-6581



with a copy to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention: Tad J. Freese, Esq.
Facsimile: (650) 463-2600



(C)
If to a Lender, to it at its address (or facsimile number) set forth on the
signature pages hereof or as otherwise provided in an Assignment Agreement or a
Notice provided hereunder.



7.Survival
. The obligations of the Loan Parties under Sections 3.5, 3.6, 3.7, 3.8, 16.5
and 16.9 hereof and the obligations of Lenders under Sections 14.8 and 16.5
hereof shall survive termination of this Agreement and the Other Documents and
the Payment in Full of the Obligations and the resignation or replacement of
Agent.
8.Severability
. If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws, such provision shall be inapplicable and deemed omitted
to the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given effect so far as possible.
9.Expenses
. The Loan Parties shall pay (a) all reasonable and documented out-of-pocket
expenses incurred by Agent and Lenders (including the reasonable and documented
fees, charges and disbursements of one primary counsel and any special and local
counsel to Agent and one primary counsel and any special and local counsel to
Lenders), and shall pay all reasonable and documented fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the Lenders’ due
diligence investigation, the preparation, negotiation, execution, delivery and
administration of this Agreement, the Other Documents, the Warrants and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (b) all reasonable and documented out-of-pocket expenses incurred
by Agent or any





--------------------------------------------------------------------------------





Lender (including the reasonable and documented fees, charges and disbursements
of (x) one primary counsel and any special and local counsel for Agent and one
primary counsel and any special and local counsel for Lenders and (y) in the
event of any actual or potential conflicts of interest, one additional primary
counsel and any additional special and local counsel, in each case, for all
similarly situated Lenders), and shall pay all fees and time charges for
attorneys who may be employees of Agent in connection with the enforcement or
protection of its rights in connection with this Agreement and the Other
Documents, including its rights under this Section, (c) all documented
out-of-pocket expenses incurred by Agent or any Lender (including the reasonable
and documented fees, charges and disbursements of (x) one primary counsel and
any special and local counsel for Agent and one primary counsel and any special
and local counsel for Lenders and (y) in the event of any actual or potential
conflicts of interest, one additional primary counsel and any additional special
and local counsel, in each case, for all similarly situated Lenders), in
connection with the enforcement or protection of its rights in connection with
the Loans issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans, and
(d) all reasonable and documented out-of-pocket expenses of Agent’s regular
employees and agents engaged periodically to perform audits of any Loan Party’s
or any Loan Party’s Affiliate’s or Subsidiary’s books, records and business
properties.
10.Injunctive Relief
. Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
or threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent and Lenders, if Agent or the Required Lenders so request, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving that actual damages are not an adequate remedy.
11.Consequential Damages
. Neither Agent nor any Lender, nor any agent or attorney for any of them, shall
be liable to any Loan Party (or any Affiliate of any such Person) for indirect,
punitive, exemplary or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any Other Document. Neither Quantum nor any of its
Subsidiaries, nor any agent or attorney for any of them, shall be liable to any
Lender or the Agent (or any Affiliate of any such Person) for indirect,
punitive, exemplary or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any Other Document; provided that the foregoing shall
not limit the indemnification obligations of the Borrowers under Section 16.5 or
limit the rights or remedies of Agent and Lenders under Article XI hereof,
Applicable Law or otherwise.
12.Captions
. The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.
13.Counterparts; Electronic Signatures
.
(a)This Agreement may be executed in any number of and by different parties
hereto on separate counterparts, all of which, when so executed, shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement. In proving this Agreement or any Other Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signature





--------------------------------------------------------------------------------





delivered by a party by facsimile or electronic transmission (including email
transmission of a PDF image) shall be deemed to be an original signature hereto.
(b)Agent is authorized and permitted to accept directions, certificates,
requisitions, statements, notices, approvals, consents, requests, instructions,
and any other communications (collectively, “Communications”) including but not
limited to investment, account transfer, and payment instructions, via e-mail
from an authorized corporate e-mail address as listed on an incumbency
certificate provided by the applicable party to Agent.  Any Loan Party or any
Lender may deliver any Communications, including but not limited to investment,
account transfer, and payment instructions, to Agent via e-mail, provided that
such comes from one of the persons authorized on the incumbency certificate
delivered pursuant to this section and from the respective authorized e-mail
address.  Any Communication via e-mail from the persons authorized on such
incumbency certificate shall be considered signed by the person or persons
designated by the applicable party. Agent is authorized and permitted to accept
Communications, including but not limited to investment, account transfer, and
payment instructions, provided via electronic signature.  Any Loan Party or any
Lender may authorize or sign any Communications, including but not limited to
investment, account transfer, and payment instructions, for Agent using
electronic signatures.  Any electronic signature document delivered via email
from a person authorized on the incumbency certificate delivered pursuant to
this section shall be considered signed or executed by such person on behalf of
the applicable party.
(c)Each of the Loan Parties, Agent and Lenders agrees on behalf of itself, and
any Person acting or claiming by, under or through such party, that any written
instrument delivered in connection with this Agreement, any Other Document or
any related document, including without limitation any amendments or supplements
to such documents, may be executed by electronic methods (whether by .pdf scan
or utilization of an electronic signature platform or application). Any
electronic signature document delivered via email from a person authorized on an
incumbency certificate provided by any party to Agent shall be considered signed
or executed by such person on behalf of the such party. Each of the Loan Parties
and the Lenders agrees to assume all risks arising out of the use of electronic
methods for all purposes including the authorization, execution, delivery, or
submission of documents, instruments, notices, directions, instructions,
reports, opinions and certificates to Agent, including without limitation the
risk of Agent acting on unauthorized instructions, and the risk of interception
and misuse by third parties.
14.Construction
. The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.
15.Confidentiality; Sharing Information
.
(a)Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, so long as such examiners
are informed of the confidential nature of such information; (b) to its
Affiliates, outside auditors, counsel, other professional advisors and actual
and potential financing sources, so long as such Affiliates, outside auditors,
counsel, other professional advisors or actual or potential financing sources
either have a legal obligation to keep such information confidential or agree to
comply with the provisions of this Section 16.15; (c) to Agent or any Lender;
(d) to any prospective Transferees, so long as such prospective





--------------------------------------------------------------------------------





Transferees agree to comply with the provisions of this Section 16.15; (e) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; (f) in connection with the exercise of any remedies
hereunder or under any Other Document or the enforcement of rights hereunder or
thereunder; (g) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans; (h) with the consent of Borrowers; or (i) to the
extent that such information (x) becomes publicly available other than as a
result of a breach of this Section 16.15, (y) becomes available to Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than Borrowers other than as a result of a breach of this Section
16.15 or (z) was independently developed by Agent, any Lender or any of their
respective Affiliates; provided further that (i) unless specifically prohibited
by Applicable Law, Agent, each Lender and each Transferee shall use its
reasonable best efforts prior to disclosure thereof, to notify the applicable
Loan Party of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Loan Party other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been Paid in Full
and this Agreement has been terminated. In addition, Agent and Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to Agent and Lenders in connection with the administration of
this Agreement, the Other Documents and the Loans. Notwithstanding anything
herein to the contrary, the information subject to this Section 16.15 shall not
include, and Agent and Lenders may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the Loans,
the Transactions and the other transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or Lenders relating to such tax treatment and tax structure;
provided that, with respect to any document or similar item that in either case
contains information concerning such “tax treatment” or “tax structure” as well
as other information, this sentence shall only apply to such portions of the
document or similar item that relate to such “tax treatment” or “tax structure.”
(b)Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to such Loan
Party or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each Loan Party hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provisions of this Section
16.15 as if it were a Lender hereunder. Such authorization shall survive the
repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Agent in favor of any Loan Party or any of any Loan Party’s affiliates, the
provisions of this Agreement shall supersede such agreements.
16.No Publicity
. Except as otherwise permitted herein, each Loan Party agrees not to disclose
to third parties (other than Persons who have a “need to know” in connection
with the Transactions), the existence or terms and conditions of this Agreement
or the Other Documents, unless required by law or with the written permission of
the Lenders. Each Loan Party shall direct its officers, directors, Affiliates,
attorneys, employees and agents to comply with the terms of this section, and
the Loan Parties will be responsible for any breach of the terms of this
paragraph by any of such Persons. This provision shall survive any termination
of this Agreement.





--------------------------------------------------------------------------------





Each Loan Party agrees that legal remedies available at law or in equity to the
Lenders, including injunctive relief, may be appropriate in the event of a
breach of this provision by any Loan Party.
17.Certifications From Banks and Participants; USA PATRIOT Act.
(a)Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA PATRIOT Act and the applicable regulations:
(1) within ten (10) days after the Closing Date, and (2) at such other times as
are required under the USA PATRIOT Act.
(b)The USA PATRIOT Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, each
Lender may from time to time request, and each Loan Party shall provide to
Lender, such Loan Party’s name, address, tax identification number and/or such
other identifying information as shall be necessary for Lender to comply with
the USA PATRIOT Act, any other Anti-Terrorism Law, and any other “know your
customer” rules and regulations.
18.Anti-Terrorism Laws
.
(a)Each Loan Party represents and warrants that (i) no Covered Entity and, to
the knowledge of the Loan Parties, no agent of any Covered Entity, is a
Sanctioned Person and (ii) no Covered Entity and, to the knowledge of the Loan
Parties, no agent of any Covered Entity, either in its own right or through any
third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)Each Loan Party covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify Agent and
Lenders in writing upon the occurrence of a Reportable Compliance Event.
19.Acknowledgment and Consent to Bail-In of EEA Financial Institutions
. Notwithstanding anything to the contrary contained in this Agreement, any
Other Document, or any other agreement, arrangement or understanding among any
Agent, Lenders and the Loan Parties, Agent, each Lender and each Loan Party
acknowledges that any liability of any EEA Financial Institution arising under
this Agreement or any Other Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:





--------------------------------------------------------------------------------





(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution.
XVII
GUARANTY.

1.Guaranty
. Each Guarantor hereby unconditionally guarantees, as a primary obligor and not
merely as a surety, jointly and severally with each other Guarantor when and as
due, whether at maturity, by acceleration, by notice of prepayment or otherwise,
the due and punctual performance of all Obligations. Each Guarantor shall be
liable under its guarantee set forth in this Section 17.1, without any
limitation as to amount, for all present and future Obligations, including
specifically all future increases in the outstanding amount of the Loans or
other Obligations and other future increases in the Obligations, whether or not
any such increase is committed, contemplated or provided for by this Agreement
or the Other Documents on the date hereof. Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all Obligations
(including, without limitation, interest, Prepayment Premium, fees, costs and
expenses) that would be owed by any other obligor on the Obligations but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy proceeding involving such other obligor because it is the intention
of the Guarantors and Secured Parties that the Obligations which are guaranteed
by the Guarantors pursuant hereto should be determined without regard to any
rule of law or order which may relieve Borrowers or any other Guarantor of any
portion of such Obligations. Each payment made by any Guarantor pursuant to this
Guaranty shall be made in lawful money of the United States in immediately
available funds.
2.Waivers
. Each Guarantor hereby absolutely, unconditionally and irrevocably waives (a)
promptness, diligence, notice of acceptance, notice of presentment of payment
and any other notice hereunder, (b) demand of payment, protest, notice of
dishonor or nonpayment, notice of the present and future amount of the
Obligations and any other notice with respect to the Obligations, (c) any
requirement that Agent or any Lender protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
or take any action against any other Loan Party, any other Person or any
Collateral, (d) any other action, event or precondition to the enforcement
hereof or the performance by each such Guarantor of the Obligations, and (e) any
defense arising by any lack of capacity or authority or any other defense of any
Loan Party or any notice, demand or defense by reason of cessation from any
cause of Obligations other than the Payment in Full of the Obligations and any
defense that any other guarantee or security was or was to be obtained by Agent.
3.No Defense
. No invalidity, irregularity, voidableness, voidness or unenforceability of
this Agreement or any Other Document or any other agreement or instrument
relating thereto or of all or any part of the Obligations or of any collateral
security therefor shall affect or impair this Guaranty or be a defense
hereunder.
4.Guaranty of Payment





--------------------------------------------------------------------------------





. The Guaranty hereunder is one of payment and performance, not collection, and
the obligations of each Guarantor hereunder are independent of the Obligations
of the other Loan Parties, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce the terms and conditions of this
Article XVII, irrespective of whether any action is brought against any other
Loan Party or other Persons or whether any other Loan Party or other Persons are
joined in any such action or actions. Each Guarantor waives any right to require
that any resort be had by Agent or any Lender to any security held for payment
of the Obligations or to any balance of any deposit account or credit on the
books of Agent or any Lender in favor of any Loan Party or any other Person. No
election to proceed in one form of action or proceedings, or against any Person,
or on any Obligations, shall constitute a waiver of Agent’s right to proceed in
any other form of action or proceeding or against any other Person unless Agent
has expressed any such right in writing. Without limiting the generality of the
foregoing, no action or proceeding by Agent against any Loan Party under any
document evidencing or securing indebtedness of any Loan Party to Agent or
Lenders shall diminish the liability of any Guarantor hereunder, except to the
extent Agent receives actual payment on account of Obligations by such action or
proceeding, notwithstanding the effect of any such election, action or
proceeding upon the right of subrogation of any Guarantor in respect of any Loan
Party.
5.Liabilities Absolute
. The liability of each Guarantor hereunder shall be absolute, unlimited and
unconditional and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any claim, defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any
other Obligation or otherwise. Without limiting the generality of the foregoing,
the obligations of each Guarantor shall not be discharged or impaired, released,
limited or otherwise affected by:
(a)the validity or enforceability of this Agreement or any Other Document, any
of the Obligations or any other guaranty or right of offset with respect thereto
at any time or from time to time held by Agent or any Lender;
(b)any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or amendment, waiver or other modification of, or
any consent to departure from, this Agreement or any Other Document, including
any increase in the Obligations resulting from the extension of additional
credit to any Loan Party or otherwise;
(c)any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset
thereagainst, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Obligations;
(d)the failure of Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any other Loan Party or any other Person
under the provisions of this Agreement or any Other Document or any other
document or instrument executed and delivered in connection herewith or
therewith;
(e)any change, reorganization or termination of the corporate structure or
existence of Borrower or any Guarantor or any of their Subsidiaries and any
corresponding restructuring of the Obligations;
(f)any settlement or compromise of any Obligation, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof,





--------------------------------------------------------------------------------





and any subordination of the payment of all or any part thereof to the payment
of any obligation (whether due or not) of any Loan Party to creditors of any
Loan Party other than any other Loan Party;
(g)any exercise of remedies with respect to any security for the Obligations
(including, without limitation, any collateral, including the Collateral,
securing or purporting to secure any of the Obligations) at such time and in
such order and in such manner as Agent and the other Secured Parties may decide
and whether or not every aspect thereof is commercially reasonable and whether
or not such action constitutes an election of remedies and even if such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy that any Guarantor would otherwise have;
(h)any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of Disposition of any Collateral for all or
any of the Obligations or any other assets of any Loan Party; and
(i)any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Loans or other
financial accommodations to the Loan Parties pursuant to this Agreement and/or
the Other Documents.
6.Waiver of Notice
. Agent shall have the right to do any of the above without notice to or the
consent of any Guarantor and each Guarantor expressly waives any right to notice
of, consent to, knowledge of and participation in any agreements relating to any
of the above or any other present or future event relating to Obligations
whether under this Agreement or otherwise or any right to challenge or question
any of the above and waives any defenses of such Guarantor which might arise as
a result of such actions (in each case other than the defense of Payment in Full
of the Obligations).
7.Agent’s Discretion
. Agent may (at the direction of Required Lenders) at any time and from time to
time (whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid.
8.Reinstatement
.
(a)The Guaranty provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, if claim is ever made upon Agent or any Lender
for repayment or recovery of any amount or amounts received by such Agent or
such Lender in payment or on account of any of the Obligations and such Person
repays all or part of said amount for any reason whatsoever, including, without
limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Loan Party); and in such event each
Guarantor hereby agrees that any such judgment, decree, order, settlement or
compromise or other circumstances shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any note or other
instrument evidencing any Obligation, and each Guarantor shall be and remain
liable to Agent and/or Lenders for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by such Persons.





--------------------------------------------------------------------------------





(b)Agent shall not be required to marshal any assets in favor of any Guarantor,
or against or in payment of Obligations.
(c)No Guarantor shall be entitled to claim against any present or future
security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Loan Party
to any Guarantor in priority to or equally with claims of Agent for Obligations,
and no Guarantor shall be entitled to compete with Agent with respect to, or to
advance any equal or prior claim to any security held by Agent for Obligations.
(d)If any Loan Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder.
(e)All present and future monies payable by any Loan Party to any Guarantor,
whether arising out of a right of subrogation or otherwise, are assigned to
Agent for its benefit and for the ratable benefit of Lenders as security for
such Guarantor’s liability to Agent and Lenders hereunder and are postponed and
subordinated to Agent’s prior right to Payment in Full of the Obligations.
Except to the extent prohibited otherwise by this Agreement, if an Event of
Default shall have occurred and be continuing, all monies received by any
Guarantor from any Loan Party shall be held by such Guarantor as agent and
trustee for Agent. This assignment, postponement and subordination shall only
terminate when the Obligations are Paid in Full and this Agreement is
irrevocably terminated.
(f)Each Loan Party acknowledges this assignment, postponement and subordination
and, except as otherwise set forth herein, agrees that, after the occurrence and
during the continuance of an Event of Default, it shall make no payments to any
Guarantor without the prior written consent of Required Lenders. Each Loan Party
agrees to give full effect to the provisions hereof.
9.Limitation on Obligations Guaranteed
.
(a)Notwithstanding any other provision hereof, the right of recovery against
each Guarantor under Article XVII hereof shall not exceed $1.00 less than the
lowest amount which would render such Guarantor’s obligations under Section 17.1
hereof void or voidable under applicable law, including, without limitation, the
Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to the Guaranty
set forth herein and the obligations of each Guarantor hereunder. To effectuate
the foregoing, Agent and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor in respect of the Guaranty set forth in Section
17.1 hereof at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such Guaranty set forth in Section 17.1 hereof and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor. For purposes of the foregoing, all guarantees
of such Guarantor other than the Guaranty under Section 17.1 hereof will be
deemed to be enforceable and payable after the Guaranty under Section 17.1
hereof. To the fullest extent permitted by applicable law, this Section 17.9(a)
shall be for the benefit solely of creditors and representatives of creditors of
each Guarantor and not for the benefit of such Guarantor or the holders of any
Equity Interests in such Guarantor.
(b)Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 17.9(a) without impairing the Guaranty contained in this
Article XVII or affecting the rights and remedies of any Secured Party
hereunder.
10.Financial Condition of Borrower and other Guarantors





--------------------------------------------------------------------------------





. Any Loan may be made to Borrowers or continued from time to time without
notice to or authorization from any Guarantor regardless of the financial or
other condition of any Borrower or any other Guarantor at the time of any such
grant or continuation. No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of any Borrower or any other Guarantor. Each Guarantor has
adequate means to obtain information from Borrowers and each other Guarantor on
a continuing basis concerning the financial condition of each Borrower and each
other Guarantor and its ability to perform its obligations under this Agreement
and the Other Documents, and each Guarantor assumes responsibility for being and
keeping informed of the financial condition of each Borrower and each other
Guarantor and of all circumstances bearing upon the risk of nonpayment of the
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of any Borrower or any other Guarantor now
known or hereafter known by any Secured Party.
11.Bankruptcy, Etc.
Until Payment in Full, no Guarantor shall, without the prior written consent of
Required Lenders, commence or join with any other person in commencing any
bankruptcy proceeding of or against any Borrower or any other Guarantor. The
Obligations of the Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or bankruptcy
proceeding, voluntary or involuntary, involving any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. To the fullest extent permitted by law, the
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Agent, or allow the claim of Agent in respect of, any interest, fees, costs,
expenses or other Obligations accruing or arising after the date on which such
case or proceeding is commenced.
[signature pages follow]





